      Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 1 of 75



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE,
                                  Plaintiff,
and
CHEYENNE RIVER SIOUX TRIBE,
                       Plaintiff-Intervenor,
                                               Case No. 1:16-cv-01534-JEB
         v.
U.S. ARMY CORPS OF ENGINEERS,
                                Defendant,
and
DAKOTA ACCESS, LLC,
      Defendant-Intervenor-Cross Claimant.



                          ______________________________

     DAKOTA ACCESS, LLC’S CONSOLIDATED MEMORANDUM OF LAW
IN OPPOSITION TO PLAINTIFFS’ MOTIONS FOR SUMMARY JUDGMENT AND
 IN SUPPORT OF CROSS-MOTION FOR SUMMARY JUDGMENT ON REMAND
                   ______________________________


                                                 William S. Scherman
                                                 David Debold
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1050 Connecticut Avenue, N.W.
                                                 Washington, D.C. 20036
                                                 (202) 955-8500
                                                 wscherman@gibsondunn.com

                                                 Counsel for Dakota Access, LLC
            Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 2 of 75



                                                   TABLE OF CONTENTS
                                                                                                                                         Page


TABLE OF AUTHORITIES ......................................................................................................... iii
INTRODUCTION ...........................................................................................................................1
BACKGROUND .............................................................................................................................2
          I.         The Application Process And The July 25, 2016 Final EA And FONSI ................3
          II.        Between July 25, 2016 And The February 3, 2017 Easement Decision..................4
          III.       This Litigation And The Remand Order ..................................................................5
          IV.        The Remand Period..................................................................................................7
          V.         The Corps’ Remand Decision And Analysis ...........................................................9
ARGUMENT .................................................................................................................................14
          I.         The Tribes Raise Arguments That Fall Beyond The Remand’s Scope .................14
          II.        The Corps Adequately Addressed The Remand Topics ........................................19
                     A.         The Corps Reasonably Determined That The Environmental Effects
                                Of Granting An Easement Are Not Likely To Be Highly
                                Controversial. .............................................................................................20
                                1.         The Corps’ Determination That A Spill Is Unlikely Is Not
                                           Highly Controversial......................................................................21
                                2.         The Corps’ Worst-Case Discharge Calculation Is Not Highly
                                           Controversial Either .......................................................................25
                                3.         The Corps’ Assessment Of The Impact Of A Worst-Case
                                           Discharge Is Not Highly Controversial..........................................33
                     B.         The Corps Reasonably Assessed And Explained The Impact Of A
                                Spill On Hunting And Fishing ...................................................................39
                     C.         The Corps Provided A Robust Analysis Of Environmental-Justice
                                Impacts .......................................................................................................42
          III.       The Corps Met Its Obligations To Consult With Tribal Authorities Both
                     Before And During The Remand ...........................................................................46
                     A.         The Tribes Misconstrue The Scope And Enforceability Of The
                                Obligations At Issue...................................................................................46




                                                                      i
            Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 3 of 75




                                1.         Relief Under The National Historic Preservation Act Is
                                           Foreclosed Because Construction Of The Pipeline Is Complete ...46
                                2.         The Tribes Rely On Inapplicable And Nonbinding Guidance
                                           Documents For The Remaining Consultation Claims ...................49
                                3.         The Corps Was Not Required To Repeat Its Consultation
                                           Process On Remand .......................................................................52
                     B.         The Corps Exceeded Any Obligation To Consult .....................................53
                                1.         Pre-Remand Consultation ..............................................................53
                                2.         Consultation On Remand ...............................................................57
          IV.        The Corps Is Entitled To Summary Judgment On The Tribes’ Remaining
                     Challenges To The Corps’ Pre-Remand Decisions ...............................................64
                     A.         Oglala’s Treaty And Trust Claims Under The Mni Wiconi Act Are
                                Meritless .....................................................................................................64
                     B.         This Court Should Grant Judgment For The Corps On CRST’s
                                Outstanding Pre-Remand Claims ...............................................................65
CONCLUSION ..............................................................................................................................66




                                                                      ii
            Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 4 of 75




                                               TABLE OF AUTHORITIES
                                                                                                                                Page(s)

Cases

Am. Iron & Steel Inst. v. EPA,
   886 F.2d 390 (D.C. Cir. 1989) .................................................................................................16

Am. Rd. & Transp. Builders Ass’n v. EPA,
   588 F.3d 1109 (D.C. Cir. 2009) ...............................................................................................15

Am. Rivers v. FERC,
   895 F.3d 32 (D.C. Cir. 2018) ...................................................................................................29

Ass’n of Flight Attendants-CWA, AFL-CIO v. Huerta,
   785 F.3d 710 (D.C. Cir. 2015) .................................................................................................51

Bayou Liberty Ass’n v. U.S. Army Corps of Eng’rs,
   217 F.3d 393 (5th Cir. 2000) ...................................................................................................49

Boll v. U.S. Army Corps of Eng’rs,
   255 F. Supp. 2d 520 (W.D. Pa. 2003) ................................................................................18, 19

Boll v. Safe Harbor Marina, Ltd.,
   114 F. App’x 467 (3d Cir. 2004) .............................................................................................19

Caesar v. West,
   195 F.3d 1373 (Fed. Cir. 1999)................................................................................................53

Chamber of Commerce v. SEC,
   443 F.3d 890 (D.C. Cir. 2006) .................................................................................................53

Church of Scientology v. United States,
   506 U.S. 9 (1992) .....................................................................................................................47

City of Bos. Delegation v. FERC,
    897 F.3d 241 (D.C. Cir. 2018) .................................................................................................27

EarthReports, Inc. v. FERC,
   828 F.3d 949 (D.C. Cir. 2016) .................................................................................................25

El Paso Nat. Gas Co. v. United States,
    750 F.3d 863 (D.C. Cir. 2014) .................................................................................................64

Friedman v. FAA,
    890 F.3d 1092 (D.C. Cir. 2018) ...............................................................................................14




                                                                    iii
            Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 5 of 75




Friends of the Earth v. Hintz,
   800 F.2d 822 (9th Cir. 1986) ...................................................................................................28

Heartland Reg’l Med. Ctr. v. Leavitt,
   415 F.3d 24 (D.C. Cir. 2005) .............................................................................................14, 19

Holy Cross Wilderness Fund v. Madigan,
   960 F.2d 1515 (10th Cir. 1992) ...............................................................................................18

Indian River Cty. v. Dep’t of Transp.,
    348 F. Supp. 3d 17 (D.D.C. 2018) ...........................................................................................28

Marsh v. Or. Nat’l Res. Council,
  490 U.S. 360 (1989) .................................................................................................................31

Moten v. U.S. Air Force, Bd. for Corr. of Military Records,
   No. 2:18-cv-2179, 2019 WL 357901 (D. Ariz. Jan. 29, 2019) ................................................50

Myersville Citizens for a Rural Cmty., Inc. v. FERC,
  783 F.3d 1301 (D.C. Cir. 2015) ...................................................................................19, 30, 32

N. Slope Borough v. Andrus,
    642 F.2d 589 (D.C. Cir. 1980) .................................................................................................64

Naartex Consulting Corp. v. Watt,
   542 F. Supp. 1196 (D.D.C. 1982) ............................................................................................18

Naartex Consulting Corp. v. Watt,
   722 F.2d 779 (D.C. Cir. 1983) .................................................................................................18

Nat’l Archives & Records Admin. v. Favish,
   541 U.S. 157 (2004) .................................................................................................................29

Nat’l Parks Conservation Ass’n v. United States,
   177 F. Supp. 3d 1 (D.D.C. 2016) .............................................................................................27

Neighborhood Transp. Network, Inc. v. Pena,
   42 F.3d 1169 (8th Cir. 1994) ...................................................................................................49

Oceana, Inc. v. Ross,
   275 F. Supp. 3d 270 (D.D.C. 2017) ...................................................................................14, 53

Oceana, Inc. v. Ross,
   920 F.3d 855 (D.C. Cir. 2019) .................................................................................................14

People for the Ethical Treatment of Animals, Inc. v. Gittens,
   396 F.3d 416 (D.C. Cir. 2005) .................................................................................................48



                                                                   iv
            Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 6 of 75




Robertson v. Methow Valley Citizens Council,
   490 U.S. 332 (1989) .................................................................................................................31

Sierra Club v. EPA,
    325 F.3d 374 (D.C. Cir. 2003) .................................................................................................53

Sierra Club v. FERC,
    867 F.3d 1357 (D.C. Cir. 2017) ...............................................................................................42

Spencer v. Kemna,
   523 U.S. 1 (1998) .....................................................................................................................48

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
   205 F. Supp. 3d 4 (D.D.C. 2016) .......................................................................3, 46, 48, 49, 54

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
   249 F. Supp. 3d 516 (D.D.C. 2017) .........................................................................................62

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
   255 F. Supp. 3d 101 (D.D.C. 2017) ........................1, 4, 5, 6, 13, 14, 15, 17, 19, 20, 21, 25, 27,
                                                                 28, 30, 31, 34, 35 36, 39, 40, 42, 43, 45,
                                                                 46, 50, 51, 53, 54, 56, 57, 62, 64, 65, 66

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
   282 F. Supp. 3d 91 (D.D.C. 2017) ...........1, 2, 5, 6, 7, 14, 20, 28, 39, 42, 44, 45, 52, 53, 57, 58

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
   301 F. Supp. 3d 50 (D.D.C. 2018) .........................................................................46, 47, 48, 55

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs,
   No. 1:16-cv-1534, 2018 WL 1967112 (D.D.C. Apr. 16, 2018)...............................................63

Te-Moak Tribe of W. Shoshone v. U.S. Dep’t of Interior,
   608 F.3d 592 (9th Cir. 2010) ...................................................................................................53

TNA Merch. Projects, Inc. v. FERC,
  857 F.3d 354 (D.C. Cir. 2017) .................................................................................................18

United States v. Jicarilla Apache Nation,
   564 U.S. 162 (2011) .................................................................................................................64

United States v. Navajo Nation,
   556 U.S. 287 (2009) .................................................................................................................65

W. Va. v. EPA,
   362 F.3d 861 (D.C. Cir. 2004) ...............................................................................15, 16, 30, 32




                                                                     v
            Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 7 of 75




Wis. Valley Improvement Co. v. FERC,
   236 F.3d 738 (D.C. Cir. 2001) .................................................................................................25

Statutes

5 U.S.C. § 551(13) .........................................................................................................................52

30 U.S.C. § 185 ................................................................................................................................3

Mni Wiconi Project Act of 1988, Pub. L. No. 100-516, 102 Stat. 2566 § 2(a)(4) ........................64

Regulations and Executive Order

33 C.F.R. pt. 325, App. B(7)............................................................................................................3

40 C.F.R. § 1502.9(c).......................................................................................................................9

49 C.F.R. § 194.105(b)(1)........................................................................................................23, 30

82 Fed. Reg. 5543 (Jan. 18, 2017) ...................................................................................................5

Exec. Order No. 13,766, 82 Fed. Reg. 8657 (Jan. 24, 2017) .........................................................25

Other Authorities

DoD Instruction 4710.02 ...................................................................................................50, 54, 56

DoD Instruction 4710.02 § 3.4(e) ..................................................................................................50

DoD Instruction 4710.02 § 6.1 (2006) ...........................................................................................52

DoD Instruction § 3.3(b) ................................................................................................................51

DoD Instruction § 3.3(e)(1) ...........................................................................................................51

DoD Instruction § 3.5(b) ................................................................................................................51

DoD Instruction, E2 (2006) ...........................................................................................................51

DoD Instruction § E2.5 (2006) ......................................................................................................51

DoD Instruction § E2.7 (2006) ......................................................................................................51

DoD Instruction § E2.9 (2006) ......................................................................................................51

Memorandum for Commanders, Directors and Chiefs of Separate Offices, US
  Army Corps of Engineers: Tribal Consultation Policy,
  Dep’t of Army ..........................................................................................................................52



                                                                       vi
           Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 8 of 75




Safety Recommendation P-12-004, NTSB (Feb. 21, 2018),
   https://tinyurl.com/y4e7jxn2 ....................................................................................................25

Safety Recommendation P-12-009, NTSB,
   https://tinyurl.com/y2t5lcyv .....................................................................................................25




                                                                 vii
         Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 9 of 75



                                         INTRODUCTION

        This Court ordered a limited remand; it did not require the U.S. Army Corps of Engineers

re-do its analysis from scratch. The Court also explained that the Corps could cure the “three

discrete flaws” in its explanations using information already in its possession. Standing Rock Sioux

Tribe v. U.S. Army Corps of Eng’rs, 282 F. Supp. 3d 91, 96, 98-101 (D.D.C. 2017) (“SRST III”).

        Plaintiffs’ utter failure to recognize these limits renders most of their arguments beside the

point, most prominently on the question of whether the project’s effects are “highly controversial.”

The Court ordered the Corps to consider scientific critiques—seven documents in all—that Plain-

tiffs submitted to the agency between July 25, 2016 and February 3, 2017, and state whether those

documents identify flaws in the Corps’ analysis that rise to the level of highly controversial effects.

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d 101, 127-29 (D.D.C.

2017) (“SRST II”). The Corps complied on remand, setting forth more than 175 pages of point-

by-point rebuttals to each of the criticisms that the Court identified, id. at 129, plus dozens more.

RAR 102-140 & 141-280. Yet Plaintiffs barely address what the Corps said in these detailed

responses. Instead, they launch a fresh assault on the worst-case spill analysis and the Corps’

overall risk assessment, relying heavily on concerns that either had been raised (and addressed) in

the original administrative record (pre-July 25, 2016) or that Plaintiffs raised for the first time after

the decision to issue an easement (February 3, 2017). In fact, Plaintiffs rely most heavily on crit-

icisms they raised well after the June 2017 remand order itself. Thus, apart from the lack of merit

to any of these criticisms, they are not properly before the Court.

        Plaintiffs also allege that the Corps failed to engage in adequate consultation. But the

Corps did consult with Plaintiffs, including through dialogue about the information that would

assist in addressing the remand topics and meetings with tribal representatives. This was more

than the remand required because, as this Court noted, the Corps could correct the deficiencies in


                                                   1
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 10 of 75



its earlier explanations using information already in hand, SRST III, 282 F. Supp. 3d at 100-01,

which includes the product of the Corps’ pre-remand consultations and public comment process.

       In the end, Plaintiffs want the Court to turn their process-based claims into a vehicle for

second-guessing agency decisions that Plaintiffs would not have made. But this is not an inquiry

that the law permits. The statutes applicable here instead required the Corps to take a hard look at

the consequences of the requested actions. The Corps applied its expertise to determine that, alt-

hough a high-volume spill would have serious consequences, the low likelihood of such an event

yielded a finding of no significant impact. That predictive judgment and other determinations

leading to it were not arbitrary, capricious, or contrary to law.

       This litigation has long since reached the point where enough is enough. Despite the

Court’s clear directive of a remand confined to three discrete topics—and even though the Court

has already rejected efforts to “rewind the clock” to “return to” issues “long since decided,” D.E.

392, Order Denying Leave to Amend Complaint, at 1—Plaintiffs indiscriminately attack the Final

EA, FONSI, and easement as if the Court had told the parties to “return to the starting blocks,” id.

at 5. In failing to recognize that the ship has long since sailed on the great bulk of their arguments,

Plaintiffs ignore the Court’s admonition that “[t]o require [Dakota Access] and the Government to

relitigate issues already decided at an earlier stage would impose substantial expense and concom-

itant uncertainty.” Id. The Court should enter judgment for the Corps.

                                         BACKGROUND

       The Court already knows this case’s “many twists and turns.” SRST III, 282 F. Supp. 3d

at 94. This section therefore focuses on facts most relevant to the scope of the remand that led to

Plaintiffs’ current motions.




                                                  2
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 11 of 75



I.     The Application Process And The July 25, 2016 Final EA And FONSI

       The genesis of the remand is the Corps’ approval for Dakota Access to install a pipeline

across federal jurisdictional areas, including deep below Lake Oahe. This included an easement

under the Mineral Leasing Act, 30 U.S.C. § 185, to cross the federal land on the Lake’s shores.

The process began in late 2014. See USACE_DAPL 71137; OAHE 34.

       The Corps’ initial review, culminating in an Environmental Assessment (EA) and Finding

of No Significant Impact (FONSI), was extensive. USACE_DAPL 71174, 71220. Although a

combined EA and FONSI document “normally should not exceed 15 pages,” 33 C.F.R. pt. 325,

App. B(7), this EA was 163 pages with 700 pages of appendices. That length allowed the Corps

to address, in a comprehensive manner, efforts to preserve historical and cultural resources, and

issues related to environmental impact and environmental justice. USACE_DAPL 71304-11.

       The Corps devoted substantial effort during this process to tribal consultation, thus “ex-

ceed[ing]” its legal obligations. Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 205 F.

Supp. 3d 4, 32 (D.D.C. 2016) (“SRST I”); see also, e.g., USACE_DAPL 69606 (referencing Na-

tional Historic Preservation Act Section 106 consultation and Section 408 consultation for Oglala);

USACE_DAPL 69758 (CRST); USACE_DAPL 69755 (SRST); USACE_DAPL 69702 (Yank-

ton). In fact, an entire section of the EA addresses consultation.

       The Tribes commented on many issues, including the risk of a spill, potential damage to

Lake Oahe, and environmental justice. See, e.g., USACE_DAPL 66765 (SRST); USACE_DAPL

80039 (SRST); USACE_DAPL 064221 (CRST).1 The Corps carefully tracked comments from

the Tribes and others to show how the Final EA addressed each concern. USACE_DAPL 72463.



 1
    Oglala opted out of the initial process. Yankton submitted nothing during the comment period
on the EA.


                                                 3
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 12 of 75



       The Corps reached its finding of no significant impact (FONSI) through the judicially ap-

proved “high consequence, but low likelihood” mode of reasoning: i.e., a large oil spill could have

serious consequences, but the risk of such an event was “extremely low” given “the engineering

design, proposed installation methodology, quality of material selected, operations measures and

response plans.” USACE_DAPL 71311. The Corps noted here that Dakota Access took dozens

of steps “to minimize the risk of a pipeline leak,” such as “[p]ipe specifications that meet or exceed

applicable regulations,” “[u]se of the highest quality external pipe coatings,” “inspection and test-

ing programs,” “continuous . . . pipeline monitoring that remotely measures changes in pressure

and volume on a continual basis,” a “Leak Detection System” that “monitor[s] the pipeline for

leaks via computational algorithms performed on a continual basis,” and routine “[a]erial surveil-

lance inspections” to “detect leaks and spills as early as possible, and to identify potential third-

party activities that could damage the pipeline.” USACE_DAPL 71266-67.

II.    Between July 25, 2016 And The February 3, 2017 Easement Decision

       The delay that ensued between the July 25, 2016 EA/FONSI and the Corps’ decision on

February 3, 2017 to deliver a corresponding easement for the Lake Oahe crossing was unusual, to

say the least. Specifically, even though the Army “‘concluded that its previous decisions com-

ported with legal requirements,’” it insisted in September 2016 on “‘additional discussion’” and

“‘additional analysis’” before delivering that easement. SRST II, 255 F. Supp. 3d at 117-19 (quot-

ing D.E. 56-1, at 1 and D.E. 172-7). This added analysis included several memoranda from the

Corps, USACE_ESMT 652, 1213, the Army, USACE_ESMT 602, and the Interior Department

(USACE_ESMT 565, since withdrawn, D.E. 127-15). In December 2016, the Army opined that

further discussion would be “best accomplished” by “preparing an Environmental Impact State-

ment (EIS),” even though the Army reiterated that “the Corps’ prior reviews and actions have

comported with legal requirements.” USACE_ESMT 602 ¶¶ 12, 15.


                                                  4
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 13 of 75



       During this six-month interim period, the Tribes and other interested parties submitted more

comments to the Corps, many of which overlapped substantially with, and at times duplicated, earlier

comments. USACE_ESMT 235-36. Dakota Access will not repeat here the numerous ways in which

this unnecessary interim period was tainted by influences external to the proper administrative process

and flatly inconsistent with the Final EA and FONSI. See D.E. 57, at 49-67.

       In the final days of the previous administration, the Army published a notice of intent to

prepare an EIS. USACE_ESMT 467; 82 Fed. Reg. 5543 (Jan. 18, 2017). Then, on February 7,

2017, after the change in administrations, the Army published a notice of termination of that intent,

D.E. 95; USACE_ESMT 103, and issued the easement the following day, USACE_ESMT 1. SRST

II, 255 F. Supp. 3d at 120. The decision to deliver the easement was memorialized in a memoran-

dum dated February 3, 2017. USACE_ESMT 224-40. The memorandum explained that the ad-

ditional materials received since the July 25, 2016 Final EA had “not raised significant new cir-

cumstances or presented any new information that would require supplemental NEPA documen-

tation.” USACE_ESMT 235-37; see also USACE_ESMT 225, 232 (explaining that the Corps’

easement decision was “the subject of a robust administrative process” that “did not identify any

new information indicating that actions by the Department of the Army will affect the quality of

the human environment to a significant extent not already considered”).

III.   This Litigation And The Remand Order

       In February 2017, after litigation over non-NEPA claims, Plaintiffs began briefing sum-

mary judgment. On June 14, 2017, the Court granted the Corps summary judgment in part and

denied it in part. “Although the Court found that the agency had ‘substantially complied’ with

[NEPA],” it “identified three discrete deficiencies in the Corps’ analysis.” SRST III, 282 F. Supp.

3d at 94. “The Court held that the Corps had insufficiently addressed: (1) the degree to which the

project’s effects are likely to be highly controversial; (2) the consequences of a spill for the Tribes’


                                                   5
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 14 of 75



fishing and hunting rights; and (3) the environmental-justice impacts of the project.” Id. at 96.

“Aside from the discrete issues that” were “the subject of the remand, the Court conclude[d] that

the Corps complied with its statutory responsibilities.” SRST II, 255 F. Supp. 3d at 160.

       After supplemental briefing, the Court declined to vacate the Corps’ approvals pending

remand. SRST III, 282 F. Supp. 3d at 109. It reached that decision by “assess[ing] the likelihood

that, on remand, the Corps w[ould] be able to justify its prior decision to issue an EA and FONSI,

rather than preparing a full EIS.” Id. at 98. The Court found such a likelihood because the three

issues involved decisions that were “‘potentially lawful but insufficiently or inappropriately ex-

plained.’” Id. at 103. Importantly, the Court added that the Corps did not need to “begin anew”

in addressing the three remand issues. Id. at 98.

       As for the first topic—the degree to which the project’s effects were likely to be highly

controversial—the Corps’ error was a failure to discuss “expert reports submitted to the Corps

after the Final EA was published” in July 2016 “but before the Corps again decided in February

2017 that an EIS was not required.” SRST II, 255 F. Supp. 3d at 129. “It may well be the case

that the Corps reasonably concluded that these expert reports were flawed and unreliable and thus

did not actually create any substantial evidence of controversial effects,” but “the Corps never said

as much.” Id. The Court therefore reasoned that, “[a]lthough the Corps must give careful consid-

eration to the expert critiques, it is well positioned to provide such explanation on remand.” SRST

III, 282 F. Supp. 3d at 99. “Correcting this flaw does not require that [agencies] begin anew, but

only that they better articulate their reasoning below.” Id. at 98.

       Similarly, as to the second topic, potential effects of a spill on hunting and fishing re-

sources, the Court explained that “Defendants’ task on remand is a narrow one”; the Corps “al-

ready has the data it needs to determine the impact of a spill on fish and game,” SRST III, 282 F.




                                                    6
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 15 of 75



Supp. 3d at 99-100; and the Corps’ spill-effects assessment would be conducted “in light of its

prior determination that the risk of rupture under Lake Oahe is low.” Id. at 100.

       On the third topic, environmental-justice impacts, the Court explained that the Corps need

only “provide a more robust analysis on remand,” adding that “multiple aspects of the record sug-

gest that the Corps is likely to justify issuing an EA, rather than completing an EIS.” SRST III,

282 F. Supp. 3d at 101. That existing support included: “the minimal risk of an oil spill under

Lake Oahe,” which “reduces the likelihood that the project will have a significant impact on the

surrounding communities,” id.; “the relocation of the [SRST] water-intake structure” about “50

miles further downstream,” which makes effects on drinking water even less likely, id.; and “the

Corps’ already-conducted assessment of the alternative pipeline route through Bismarck,” which

showed that this alternative posed much higher risks overall than the chosen route, thus “in-

creas[ing] the likelihood that the agency will find that DAPL’s environmental-justice impacts do

not require an EIS,” id. at 101-02.

IV.    The Remand Period

       As was true of the Corps’ path to its original decisions, its remand process went far beyond

what the law requires. Rather than simply review the existing record, the Corps requested further

information from all parties. For example, the Corps asked Dakota Access to prepare a supple-

mental oil spill model that “takes into account the pipeline as constructed.” RAR 13605. This

“would be in addition to the hypothetical scenario” used pre-remand “that assumed that the pipe-

line had been constructed on the top of the lake and that any rupture would be a full guillotine

break.” Id. The Corps later used this additional modeling to better understand the impacts of a

spill on hunting and fishing (topic 2) and environmental-justice factors (topic 3).




                                                 7
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 16 of 75



       The Corps likewise gave Plaintiffs opportunities to submit more information. On Septem-

ber 25, 2017, the Corps wrote each Tribe seeking information and supporting documentation rel-

evant to effects a spill could have on tribal resources, especially fish and game. RAR 2005-06

(CRST); RAR 13325-27 (SRST); RAR 10900-11 (Oglala); RAR 13323-24 (Yankton). The Corps,

having advised the Court that it expected to complete the remand process by the end of 2017, D.E.

258, at 1, asked each Tribe to submit its information by the end of October. But the Tribes all

failed to do so, even as to the Corps’ straightforward requests for the number of hunting and fishing

licenses and game tags each Tribe recently issued. See, e.g., RAR 13325.

       Instead of submitting this information, “or any other details” the Tribes “wish[ed] to pro-

vide,” RAR 13325, by the end of October, Plaintiffs sought to turn the tables by asking the Corps

to give them information, presumably so they could offer additional critiques of the project. For

example, a day before the Tribes were supposed to provide information requested in the Corps’

letters, CRST asked the Corps for a copy of the updated spill modeling information that Dakota

Access was preparing and further advised it would need “90 additional days” to provide the infor-

mation the Corps requested on the second remand topic (hunting and fishing resources). See RAR

12273. After the Corps responded that it would like to have CRST’s hunting and fishing responses

by December 20, 2017, RAR 11995, the Tribe stated (on December 18) that it could not make a

submission before January 30, 2018, RAR 11961. Then, on January 30, 2018, the Tribe said it

would need “until the end of February 2018.” RAR 10350-51. But that date also came and went

without any of the requested information. On March 30, 2018, the Corps sent another letter, setting

April 20, 2018 as the new deadline for any submissions. RAR 5801.

       When CRST ultimately responded on April 20, 2018, it began by disputing the Corps’ need

for many of the requested details. RAR 2006 (taking issue with requests to “quantify the nature




                                                 8
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 17 of 75



of our Treaty-derived hunting, fishing and gathering rights,” because “how we use our Treaty

rights has no impact on the nature of the right,” and “[o]ur Treaties guarantee us the right to hunt,

fish, and gather all of the fauna and flora on our Reservation and in Lake Oahe no matter how we

are currently exercising that right”). The main portion of CRST’s data response was a report writ-

ten 13 years earlier. RAR 2013-2233 (cultural assessment of habitats on CRST reservation).

       The remand process took much longer than it should have. The Corps’ December 2017

target for completion slipped to early April 2018. Dakota Access did what it could to keep to that

schedule by responding timely to the Corps’ information requests. RAR 13362-63, 12241, 12015,

11956, 11605, 11445. But SRST did not provide information to the Corps until March 5, 2018.

RAR 6433. The other three Tribes provided responses to the September 2017 letters on April 20,

2018. RAR 2005 (CRST); RAR 2247 (Yankton); RAR 3427 (Oglala). Accordingly, consultation

meetings at the Tribes’ reservations did not occur until late May and early June 2018. See RAR

3100 (SRST); RAR 3278 (CRST); RAR 3035 (Yankton); RAR 3040 (Oglala).

V.     The Corps’ Remand Decision And Analysis

       The remand ended on August 31, 2018, with a “Memorandum for Record,” accompanied

by the Corps’ 138-page Remand Analysis addressing the three remand topics. RAR 1-2; RAR 3-

140. The Corps explained that it had sought input from all parties, “conducted its own analysis of

available information and considered materials in the administrative record,” and “fully considered

‘the impacts of an oil spill on fishing rights, hunting rights, or environmental justice, or the degree

to which the pipeline’s effects are likely to be highly controversial.’” RAR 1. That thorough

review “did not reveal ‘significant new circumstance[s] or information relevant to environmental

concerns.’ 40 C.F.R. § 1502.9(c).” Id. The Corps therefore reaffirmed the July 2016 EA and

FONSI without the need to prepare supplemental NEPA documentation such as an EIS. Id.




                                                  9
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 18 of 75



       The supporting Remand Analysis devoted extensive consideration to each remand topic:

hunting and fishing; environmental justice; and highly controversial effects.

       Hunting and fishing. First, the review “did not reveal any significant impacts” to hunting

and fishing rights, “because the risk of an incident is low and any impacts to hunting and fishing

resources will be of limited scope and duration.” RAR 1. The Corps began by comprehensively

documenting fish and game resources in the area. RAR 4-44. It then used the results of additional

spill modeling to help assess possible effects of a spill on those resources. Four scenarios were

newly modeled: two release locations (the lake bed at the center of Lake Oahe, and the valve

closest to the Lake) combined with two spill assumptions (a worst-case full-bore rupture scenario,

and one more closely correlating with release amounts for the majority of spills). RAR 19-22.

The supplemental, peer-reviewed, spill model (called Spill Impact Model Analysis Package or

SIMAP), which had been developed for use by the Department of the Interior, allowed the Corps

to assess “the movement, behavior, and potential effects of crude oil releases into water” in three

dimensions (as compared to two dimensions originally). RAR 22. The model “assumed no re-

sponse or mitigation of any kind for the entire model run of 10 days.” RAR 23. Using ten years

of local weather data, the modeling tested each scenario under 290 separate model runs that repli-

cated springtime high river flow conditions (97 simulations), summer and fall average river flow

conditions (96 simulations), and wintertime low river flow (97 simulations). Id. This resulted in

1,160 total model runs, capturing “14-day intervals spanning the entire 10 years of data.” Id.

       The modeling then applied “a set of highly conservative thresholds”—measured as oil

thickness, average shore oil concentration, and subsurface hydrocarbon concentrations—to deter-

mine “effects to beneficial lake use.” RAR 24. In large part because the model predicted short

exposure durations for any given spot (i.e., several hours or less), “the predicted acute mortality




                                                10
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 19 of 75



was limited.” RAR 34 (noting that while longer exposure periods would occur if the oil built up

in sediment, “all of the modeled scenarios showed <1% of the oil located in the sediments after

the 10-day modeling period”). For each potential measure of impact, relevant thresholds were

exceeded only for short durations, were confined to small areas, or both. RAR 35 (hydrocarbons

in water column); RAR 36 (on water surface); RAR 37 (in sediments); RAR 39 (on shoreline).

The Corps thus concluded, after careful review of the data relevant to possible spills, that “impacts

to game resources would be limited,” RAR 42, and, “even under the unmitigated worst-case dis-

charge scenarios, impacts to fish species would be of limited scale and of temporary duration”

such that “impacts to fishing in the area would also be limited,” RAR 43.

       Environmental justice. The Corps next determined that granting the approvals “does not

result in disproportionately high and adverse human health or environmental effects on minority

populations, including Tribes, and low-income populations.” RAR 1. Before reaching this con-

clusion, the Corps addressed each of this Court’s criticisms of its original environmental-justice

analysis. First, the Corps greatly expanded “the EA’s geographic extent of analysis” beyond 0.5

miles. RAR 45, 65-70. Second, the Corps “applie[d] input provided by” the Tribes “through

targeted Tribal outreach.” RAR 45. Third, the Corps “consider[ed] the interrelated environmental,

socioeconomic and cultural factors that may amplify the environmental effects of a potential spill

on Tribal populations located along Lake Oahe,” including “drinking water intake concerns, hunt-

ing and fishing concerns, and concerns regarding effects to traditional cultural, spiritual, and cer-

emonial practices.” Id. Finally, the Corps conducted “an additional review of the North Bismarck

route alternative in comparison to the built alignment.” Id.

       The new geographic scope for this analysis starts one-half-mile north of the Lake Oahe

crossing and runs south more than 150 miles to CRST’s drinking water intake. RAR 46. Along




                                                 11
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 20 of 75



that entire length of the Lake, the Corps accounted for every census block group that comes within

a mile of the Lake’s eastern and western shores. Id. And to better assess possible drinking water

effects, the Corps supplemented this dataset with populations served by the relevant intakes, re-

gardless of how far their census block group was from either shore. Id.

       The Corps conducted a multi-factor analysis to determine “there is not a significant poten-

tial environmental effect to low-income or minority populations requiring further analysis in an

environmental impact statement or requiring any additional mitigation.” RAR 100. These factors

included the low likelihood of any spill reaching the human environment of minority or low-in-

come populations, RAR 57-59, 82, and the results of the hunting and fishing analysis mentioned

above, RAR 59-61. The Corps also considered the effects of a hypothetical spill at the North

Bismarck Alternative Route and “reaffirm[ed]” that “the Lake Oahe crossing area contains fewer

potentially affected minority individuals than does the North Bismarck Alternative crossing, and

that water intakes (and the minority and low-income populations that rely on them) would be at

greater risk with the North Bismarck Alternative.” RAR 62; see also RAR 99. The Corps factored

into its analysis the Tribes’ views that “impacts to the waters and ecosystem of Lake Oahe”

(i) would be “extremely detrimental to their way of life,” RAR 83, and (ii) “are heightened due to

the cumulative effects of the construction of the Lake Oahe reservoir itself,” RAR 84. See also

RAR 84-87 (recognizing various potential impacts unique to the Tribes).

       Highly controversial effects. Finally, the Corps found that the effects of the federal action

are not likely to be highly controversial, because the information that this Court required the Corps

to address did not demonstrate “that a substantial dispute exists as to the size, nature, or effect of

the federal action.” RAR 2.




                                                 12
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 21 of 75



       The material at issue on this topic consists of seven expert critiques that the Tribes submit-

ted during the interim period between the Final EA (July 25, 2016) and the Corps’ decision on

February 3, 2017 to deliver the Lake Oahe easement. SRST II, 255 F. Supp. 3d at 129 (finding

fault in the Corps’ silence as to “expert reports submitted to the Corps after the Final EA was

published but before the Corps again decided in February 2017 that an EIS was not required”).

       The Corps on remand carefully analyzed each specific critique found in 18 different docu-

ments that it received from Plaintiffs after July 25, 2016, even though 11 of these documents post-

dated the Corps’ February 2017 decision to deliver the easement. See RAR 104-105. The Corps’

task was made more burdensome by what this Court already noted as SRST’s failure to follow up

on its “general references” to the expert critiques “with specific statements made by the Tribe,

agencies, or experts critiquing the Corps’ methodology or data.” SRST II, 255 F. Supp. 3d at 128

(noting that this “does not help the Court to evaluate [SRST’s] argument”).

       To minimize repetition caused by overlap and duplication in these multiple critiques, the

Corps identified six general categories (such as regulatory compliance and risk); broke each cate-

gory into issues; and then summarized each concern under each issue. RAR 105-109. The end

result was a total of 28 comments that potentially “implicated the NEPA highly controversial in-

tensity factor.” RAR 110. The Corps then determined, as set forth at length in its Remand Anal-

ysis, that “none of the comments show that a substantial dispute exists as to the size, nature, or

effect of the major federal action.” RAR 110-140. In a separate “Review and Analysis of Tribes’

Submissions” (the “Submission Review”) the Corps addressed in detail every discrete comment in

all eighteen documents—339 comments in all. RAR 141-280.2

 2
    The labeling that the Corps applied to these documents (and its responses) is explained
following the table at RAR 105 and in the introduction to another copy of the same table at RAR
141. The only documents that fell within the interim period (i.e., after July 25, 2016 but before
February 3, 2017), are identified in that table as A, B, C, D, J, 5, and 6. Those documents are at


                                                13
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 22 of 75



                                          ARGUMENT

I.     The Tribes Raise Arguments That Fall Beyond The Remand’s Scope

       As explained supra, this Court issued a limited remand order, confined to “three discrete

deficiencies in the Corps’ analysis.” SRST III, 282 F. Supp. 3d at 94; SRST II, 255 F. Supp. 3d at

160. This Court further determined that the Corps did not need to “begin anew” in addressing

these topics. SRST III, 282 F. Supp. 3d at 98. That is consistent with the legal rule that agencies

need not “‘star[t] from scratch’” on remand. Oceana, Inc. v. Ross, 275 F. Supp. 3d 270, 288

(D.D.C. 2017), aff’d, 920 F.3d 855 (D.C. Cir. 2019). To “compl[y] with [a remand],” they must

“fil[l] the analytical gap identified [by the court].” Heartland Reg’l Med. Ctr. v. Leavitt, 415 F.3d

24, 29 (D.C. Cir. 2005) (calling it the “only obligation” on remand).

       Hence, “the only question [this Court] must answer is whether [the Corps] ‘filled th[at]

analytical gap.’” Friedman v. FAA, 890 F.3d 1092, 1097 (D.C. Cir. 2018) (alteration omitted).

But Plaintiffs pretend these limitations do not exist, instead attacking the Corps’ July 2016 FONSI

and Final EA, and its February 2017 easement, indiscriminately. They seek to reopen issues al-

ready addressed in the original administrative process and this Court’s prior decisions. Not one of

their briefs has a separate section addressing the first remand topic (highly controversial effects),

and the Tribes barely mention the second one (hunting and fishing). See D.E. 433-2, at 6, 7, 34-

35, 37, 38; D.E. 434-2, at 16; D.E. 436-1, at 14. Only the third topic (environmental justice) has

its own argument heading. D.E. 433-2, at 34-39; D.E. 435-1, at 10-14; see also D.E. 434-2, at 26.

The Tribes instead force the Court and Defendants to divine whether or how Plaintiffs’ arguments

might fall within the remand’s scope.


RAR 1237-413: A (EarthFax Dec. 2, 2016 letter, RAR 1242); B (Kuprewicz/Accufacts Oct. 26,
2016 letter, RAR 1256); C (Envy Jan. 5, 2016 report, RAR 1271); D (Nezafati Jan. 2017 report,
RAR 1339); J (CRST Jan. 18, 2017 preliminary informational paper, RAR 1366); 5 (Kelly Nov.
28, 2016 declaration, RAR 1395); 6 (Bowser Jan. 2017 report, RAR 1400).


                                                 14
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 23 of 75



       As noted earlier, the Court clearly defined that scope. It directed the Corps to review pre-

viously unaddressed criticisms in “expert reports submitted to the Corps after the Final EA was

published” in July 2016 “but before the Corps again decided in February 2017 that an EIS was not

required.” SRST II, 255 F. Supp. 3d at 129. These are the only criticisms that the Corps had to

consider in addressing the first remand topic.

       Adding insult to the injury of Plaintiffs ignoring this limit, they criticize the Corps for

adhering to it. For example, they find it both “mysterious” and “[o]d[d]” that “the vast majority

of” the 28 comments the Corps addressed in the section of the Remand Analysis addressing alle-

gations of highly controversial effects (RAR 102-140) “preceded the Court’s summary judgment

decision.” D.E. 433-2, at 9-10. And “[o]ddly,” they add, the Remand Analysis “ignores the ex-

tensive information about ETP’s safety record provided during the remand.” Id. at 29 (emphasis

added). But there is nothing “odd” at all about the Corps using the remand to address precisely

the seven expert critiques that this Court said it needed to address: i.e., those that the Tribes sub-

mitted between July 25, 2016 and February 3, 2017.

       Claims that “were not raised at the time” of the Corps’ earlier decisions “are not properly

before this Court.” W. Va. v. EPA, 362 F.3d 861, 864-65 (D.C. Cir. 2004). Plaintiffs cannot evade

that rule by pointing to statements that “were included in the remand record” or criticisms that the

Corps mentioned on remand. D.E. 433-2, at 15 n.10. The Corps “did not reopen these issues in

the remand proceedings” merely by “‘respond[ing] on the merits’” to some of the Tribes post-

interim-period comments. W. Va., 362 F.3d at 872. An agency’s decision to “respon[d] to . . .

arguments” on remand is “rarely if ever . . . sufficient” to reopen its prior determinations for re-

view. Am. Rd. & Transp. Builders Ass’n v. EPA, 588 F.3d 1109, 1114 (D.C. Cir. 2009). Remand

is “not a license” to “comment on matters other than those actually at issue, goad [the] agency into




                                                 15
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 24 of 75



a reply, and then sue on the grounds that the agency ha[s] re-opened . . . the issue.” W. Va., 362

F.3d at 872 (quoting Am. Iron & Steel Inst. v. EPA, 886 F.2d 390, 398 (D.C. Cir. 1989)). “[H]aving

forgone the ability to attack these aspects of the” EA and easement while they were “being prom-

ulgated and initially challenged in court,” the Tribes “cannot now do so.” Id.

       The problem for Plaintiffs—and, ultimately, for the Court—is that the motions fail to spec-

ify which criticisms, under the highly controversial effects topic, Plaintiffs’ experts raised for the

first time (or even at all) during the relevant six-month period. Yankton never cites the pages of

the remand record, or the corresponding USACE_ESMT pages, where these critique documents

are found. CRST cites them only as background or in connection with its consultation arguments.

And the sections of SRST’s and Oglala’s briefs relevant to highly controversial effects (D.E. 433-

2, at 13-34; D.E. 434-2, at 17-28) cite these seven documents only a handful of times. See D.E.

433-2, at 14-15, 18, 26 (citing USACE_ESMT 624, 1078-79, 1271, 1278; RAR 1294, 1331, 1345-

47, 16686); D.E. 434-2, at 19, 23, 25 (citing USACE_ESMT 626-27, 629). One of those citations

is simply to concede that the Corps addressed the report. See D.E. 434-2, at 23-24 (citing

USACE_ESMT 627).3

       As it turns out, many of the Tribes’ arguments are based on criticisms that were raised, and

that the Corps rejected, before the July 25, 2016 EA and FONSI issued. The Tribes argue, for

example, that the Corps underestimated the time needed to detect and respond to a spill, citing:

(1) a 2012 PHMSA report purportedly showing that “spill detection technology . . . actually detects

leaks in [only] a small percentage of cases,” D.E. 433-2, at 18; (2) “real world” examples of leaks



 3
   The Tribes also cite the easement (USACE_ESMT 39) and a since-withdrawn memorandum
from the Department of the Interior (USACE_ESMT 594). D.E. 433-2, at 15, 22; D.E. 127-15.
Also, as noted earlier, the Corps addressed on remand critiques in 11 documents that Plaintiffs
submitted after February 3, 2017.


                                                 16
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 25 of 75



in the Kalamazoo and Yellowstone Rivers, id. at 18, 23; and (3) concerns about “adverse weather

conditions,” id. at 22-23. They also argue that the Corps failed to consider the “special risks posed

by Bakken crude.” Id. at 32. But, as Plaintiffs’ own citations demonstrate, the Corps considered

each of these concerns before it issued the July 25, 2016 EA and FONSI. The administrative

record for those decisions uses the prefix USACE_DAPL. See, e.g., USACE_DAPL 64446, 65386

(2012 PHMSA report and Kalamazoo and Yellowstone River leaks); id. at 66183-87 (“extreme

weather conditions” and “specific environmental problems . . . from . . . Bakken crude”). This

Court has already held that “none of the evidence before the Corps as of July 25, 2016—including

SRST’s comments”—“suggested substantial methodological or data flaws in the Corps’ analysis.”

SRST II, 255 F. Supp. 3d at 128-29. Thus, those arguments are foreclosed.

       Plaintiffs base yet other arguments on criticisms they raised after the relevant six-month

period (i.e., after the Corps decided to deliver the easement). In fact, SRST already asked this

Court to consider some of the same criticisms when it unsuccessfully moved to support its original

summary judgment motion with extra-record evidence. See SRST II, 255 F. Supp. 3d at 125 (“fail-

ure rates of spill-detection systems”; “winter conditions”). The Court, in rejecting that effort, ex-

plained that “[t]he EA addressed each factor for which the Tribe marshals extra-record evidence.”

Id. at 124; e.g., id. at 125 (holding that the Corps adequately addressed the Tribes’ “‘criticism’”

that the EA underestimated the “‘tim[e] [needed] for responding to a spill,’” and used “‘the wrong

drinking water standard’” (citing EarthFax report advocating 2.2 μg/L benzene limit,

USACE_ESMT 628)).4 Thus, even if the Tribes could show that their experts made such criticisms



 4
    The Court also held that the Corps adequately responded to input that the EPA and Department
of the Interior offered both before and during the interim period. SRST II, 255 F. Supp. 3d at 128-
29, 143. The remand on highly controversial effects was limited to interim-period “expert
reports”—not criticisms from other agencies. Id. at 129.


                                                 17
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 26 of 75



during the interim period, the Court’s rejection of them is law of the case; the Corps was not

required to revisit these issues either. TNA Merch. Projects, Inc. v. FERC, 857 F.3d 354, 363 (D.C.

Cir. 2017). Plaintiffs cannot relitigate them. E.g., D.E. 433-2, at 11 n.8, 14-15 (input from other

agencies), 20-21 (response time after detection); D.E. 434-2, at 25 n.8 (2.2 μg/L benzene limit).

       Moving even later in time, the Tribes repeatedly invoke other criticisms that they first lev-

eled after the remand order itself. Citing the remand record, the Tribes argue, for example, that

the Corps’ worst-case spill estimate is out of line with the 50,000-barrel figure used in EPA’s Mid-

Missouri Subarea Contingency Plan (“SACP”), and that the estimate fails to account for “the po-

tential loss of power” at the pipeline valves, D.E. 433-2, at 15, 21-22 (citing RAR 3325, 6578,

14888). These were not raised in the interim period, nor were they “uncovered” during the remand.

Id. at 1. The original record already contained the 50,000-barrel SACP estimate, USACE_DAPL

72184, 72252, and backup power is an easement condition, USACE_ESMT 39.

       A final category of arguments exceeds the remand’s scope for yet another reason. Plain-

tiffs’ complaints that the pipeline fails to comply with certain easement conditions—complaints

that are undocumented and inaccurate—belong, if anywhere, in enforcement proceedings rather

than an APA challenge to a decision to issue the easement in the first place. This Court has already

explained that “compliance with easement conditions” is “separate from” what the Corps was re-

quired to consider in complying with the remand order. D.E. 418, at 11-12. Enforcement is the

agency’s prerogative, and therefore not the proper basis for an APA challenge. Naartex Consulting

Corp. v. Watt, 542 F. Supp. 1196, 1202 (D.D.C. 1982), aff’d, 722 F.2d 779 (D.C. Cir. 1983) (no

private right of action in Mineral Leasing Act); Holy Cross Wilderness Fund v. Madigan, 960 F.2d

1515, 1523 n.10 (10th Cir. 1992) (declining to address enforcement of permit conditions in decid-

ing permit challenge); Boll v. U.S. Army Corps of Eng’rs, 255 F. Supp. 2d 520, 531 (W.D. Pa.




                                                18
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 27 of 75



2003) (court lacked jurisdiction to address permit enforcement in context of challenge to permit-

ting decision), aff’d sub nom. Boll v. Safe Harbor Marina, Ltd., 114 F. App’x 467 (3d Cir. 2004).5

       Dakota Access has prepared a chart to assist the Court in identifying those criticisms that

should be disregarded because they were first raised either before the Final EA date or after the

Corps decided to deliver the easement without an EIS. See Dates for Criticisms under “Highly

Controversial Effects” Remand Topic, attached as Exhibit 1 to the Declaration of William S.

Scherman (“Scherman Declaration”).

II.    The Corps Adequately Addressed The Remand Topics

       As explained above, the question before this Court is whether the Corps “complied with

the” remand order “by filling the analytical gap identified” by this Court. Heartland, 415 F.3d at

29. The Corps did. It supplemented nearly 900 pages of EA and appendices with a 138-page

Remand Analysis (RAR 3-140) and a 140-page Submission Review (RAR 141-280) addressing

the three remand topics that this Court ordered it to review: highly controversial effects (RAR

102-280), hunting and fishing (RAR 4-44), and environmental justice (RAR 45-101). The Corps’

thorough analysis more than satisfied its obligation on each remand topic, and Plaintiffs do not

show otherwise with their invitation to “flyspeck the [Corps’] findings in search of any deficiency

no matter how minor.” SRST II, 255 F. Supp. 3d at 122 (quoting Myersville Citizens for a Rural

Cmty., Inc. v. FERC, 783 F.3d 1301, 1322-23 (D.C. Cir. 2015)).




 5
   The same is true for the argument that Dakota Access has failed to “‘meet or exceed’ all
regulatory” and “industry standards” and “‘follow standards’ of the [American Petroleum Institute
(API)],” as the Corps purportedly committed Dakota Access to doing in the Final EA. Id. at 30
(quoting USACE_DAPL 71312, 71319, 71263).


                                                19
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 28 of 75



       A.      The Corps Reasonably Determined That The Environmental Effects Of
               Granting An Easement Are Not Likely To Be Highly Controversial.

       The Corps’ first task on remand was to reexamine “the degree to which the project’s effects

are likely to be highly controversial,” SRST III, 282 F. Supp. 3d at 96, as asserted in seven expert

reports Plaintiffs submitted to the Corps between the July 25, 2016 EA and the February 3, 2017

decision to deliver the easement, SRST II, 255 F. Supp. 3d at 129. The Corps documented its

completion of that task in a Remand Analysis and Submission Review that together span 179

pages. RAR 102-280. This exhaustive analysis of each specific critique in 18 different documents

that the Tribes submitted after July 25, 2016 (including 11 that the Corps had no duty to analyze

because they post-dated the interim period) reaffirmed the Corps’ earlier “high consequence, but

low likelihood” finding: The “extremely low” risk of a high-volume spill made further analysis

unnecessary despite the serious consequences that one could generate. RAR 119. The Corps

concluded that “none of the comments show that a substantial dispute exists as to the size, nature,

or effect” of the pipeline’s environmental impacts. RAR 110. That satisfies this Court’s direction

to “give careful consideration to the expert critiques,” SRST III, 282 F. Supp. 3d at 99, including

each of the specific criticisms that this Court directed the Corps to consider, only some of which

the Tribes now contest.6 This determination of “the degree to which the project is likely to be

highly controversial fits squarely within the realm of those ‘factual disputes’ committed to agency

expertise.” Id. It should be affirmed.


 6
    See SRST II, 255 F. Supp. 3d at 129; RAR 18, 117-19 and infra at 21-22, 30-31 (spill volumes
from pipelines with 16-inch or larger diameters); RAR 28-29, 112-113 (river-flow rates); RAR
112-15, 145-49, 199-200, 202-04, 257 and infra at 34-36 (benzene concentration limits); RAR
116-20, 151-55 (quantitative analysis of risk of failure of system components); RAR 120-24, 155-
59, 227, 254 and infra at 31-33 (valve closure times); RAR 127-29, 131-32, 175-78, 180, 184,
223-24, 232, 260 (corrosion threats); RAR 129-130, 178-80, 205, 228 (pipeline elevation, profile,
maximum operating pressure, valve location, and location and type of leak detection monitoring
devices).


                                                20
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 29 of 75



               1.      The Corps’ Determination That A Spill Is Unlikely Is Not Highly
                       Controversial

       The Corps’ FONSI rested, in part, on the finding that the risk of a high-volume oil spill is

“extremely low.” USACE_DAPL 71311; RAR 119. This Court has already rejected challenges

to that determination. SRST II, 255 F. Supp. 3d at 125-27. Because the EA set forth “the specific

factors that undergirded its risk analysis and explain[ed] their application to DAPL,” the Court

found that “the EA reasonably gives the necessary content to its top-line conclusion that the risk

of a spill is low.” Id. at 127. The Court rejected SRST’s argument that the risk assessment inad-

equately addressed topics like leak detection systems and water quality, and it emphasized that any

disagreement with “the Corps’ technical assessments or overall conclusion . . . ‘implicates sub-

stantial agency expertise.’” Id. The Court’s opinion thus made clear that the Corps should address

certain effects of spills, not their likelihood, on remand. Id. Apart from addressing specific expert

criticisms from the interim period, the Corps had no need to re-do its determination that a spill is

unlikely.

       SRST nonetheless objects that the Corps “did no new work on the question of spill risk.”

D.E. 433-2, at 26. Apart from that argument exceeding the remand’s scope, it is factually wrong.

The Corps “supplement[ed]” its analysis of spill likelihood with PHMSA data on the “frequency

of reported hazardous liquid ‘accidents’ . . . per 1,000 pipeline miles.” RAR 14, 58. The data

confirmed that the risk of a spill is “low,” and the risks of a significant spill even smaller: Per

1,000 miles of crude oil pipeline, there were 0.957 spills per year from 2004 to 2017. RAR 16.

For pipelines measuring 16 inches or greater (like this one), 75% of spills since 2010 involved

fewer than 105 barrels, and 95% involved fewer than 7,600 barrels. RAR 18. And the risk is even

lower for pipelines, such as this one, that meet applicable PHMSA requirements, employ new




                                                 21
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 30 of 75



technologies, and are installed through horizontal directional drilling (HDD). RAR 18-19. “[T]he

likelihood of a failure at an HDD crossing is extremely low.” RAR 19.

       SRST has no good excuse for overlooking this “new work”; it pointed to the same material

in its motion to supplement the RAR. D.E. 401, at 8. That work, which the Tribes do not chal-

lenge, independently confirms that the risk of a spill is low. Instead, Plaintiffs renew their attack

on the original risk assessment, claiming the Corps failed to account for the safety record of Dakota

Access’s corporate parents, Energy Transfer Partners (ETP) and Sunoco, or implement industry

best practices. D.E. 433-2, at 26, 30. Both claims are baseless.

       a. ETP/Sunoco’s Safety Record. The Tribes argue that the Corps improperly “dismissed”

concerns about ETP’s and Sunoco’s safety records. See D.E. 433-2, at 28. But Plaintiffs misstate

the proper role of any such concerns, and the Corps more than adequately addressed them even

had they been relevant and timely.

       As previewed above, Plaintiffs’ first problem is untimeliness. They admit that their argu-

ment rests on “information about ETP’s safety record provided during the remand.” D.E. 433-2,

at 29 (emphasis added). In fact, with only one exception, they cite documents submitted after

February 3, 2017. See, e.g., RAR 330 (Aug. 2018 email attachments); RAR 335-36 (July 2018

letter); RAR 377, 379 (July 2018 email attachment); RAR 414, 416 (May 2018 order); RAR 1464

(Aug. 2017 declaration); RAR 6377 (Jan. 2018 email); RAR 6388 (Mar. 2018 resolution); RAR

7503, 7506-11 (Feb. 2018 report); RAR 7645 (Feb. 7, 2017 appendix to Feb. 2018 report).

       As for the relevance of this information, Plaintiffs misstate the law. They claim that

PHMSA regulations required the Corp to consider “‘historic discharges,’ i.e., the operators’ rec-

ord.” D.E. 433-2, at 27. But this argument relies on a regulation stating only that historic response

times can be used as a variable when computing “worst case” spill volumes, not their likelihood.




                                                 22
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 31 of 75



49 C.F.R. § 194.105(b)(1). PHMSA regulations did not require a company-specific safety record

analysis.

       Plaintiffs’ legal errors aside, the sole item they put forth from the applicable interim period

is a single sentence in an October 2016 letter stating the number of spills and leaks attributed to

Sunoco over a seven-year period that the author chose (2010-2016). See USACE_ESMT 1278.

But Plaintiffs’ letter failed to provide important context—the frequency of spills per mile of pipe-

lines operated, which is PHMSA’s metric for spill likelihood. See RAR 14. The Corps reasonably

concluded that the Tribes thus offered no “specific alternative methodology or particular criteria”

for assessing the likelihood of a spill. RAR 236. SRST’s brief simply repeats that shortcoming.

D.E. 433-2, at 29 (faulting Corps for not evaluating risk “in light of ETP’s safety and compliance

record,” but offering no “specific” method or “particular criteria” that could replace PHMSA’s

spill-per-mile methodology).

       In any event, the Corps addressed this issue by showing that the Tribes’ cherry-picked

examples overstated the risk of a spill affecting Lake Oahe. The Corps explained that “approxi-

mately 70% of the 276 incidents [referenced in the PHMSA data] were confined to operators’

property” and thus comparable incidents “would not reach Lake Oahe or any other land or water

used by the Tribe.” RAR 235 (quotation marks omitted, alterations in original) (referring to data

cited by Tribal expert for 2006-2016 and noting that Dakota Access’s valve facilities “are located

in upland locations that have been graded and leveled” and further secured by fencing so “there

are no openings to the outside environment for oil to be released”). Moreover, “Sunoco’s pipeline

operations and maintenance are regularly inspected by regulators, and these inspections have in-

creased substantially in both frequency and intensity since 2013.” Id. (quoting declaration from

ETP’s Vice President of Crude and Liquid Pipeline Operations). For example, “[b]etween 2013




                                                 23
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 32 of 75



and 2016, Sunoco had over 90 targeted, system-wide program or site-specific PHMSA and state

inspections for existing pipeline systems and new construction.” Id. (quoting same). Furthermore,

“Sunoco completed two comprehensive Employee Safety Culture Surveys over the past 10 years.”

RAR 239.

       Finally, the Tribes mischaracterize their own evidence. They fault the Corps for ignoring

a Dakota Access “spill.” D.E. 433-2, at 28 (quoting RAR 560). But the reported spill was of mud

during construction, not oil during operations, RAR 560; see also RAR 384, and the Corps

properly explained that it did not have the relevant inspection report “because the reported spill”

of mud “was not on Corps property.” RAR 560. Nor is it accurate to say that an agency employee

“summarily dismissed” information from the Tribes because he forwarded it to colleagues without

adding expressions of “concern.” D.E. 433-2, at 28 (citing RAR 330 and RAR 9526).

       The record speaks for itself: Even the most “dismissive” examples the Tribes could find

instead establish the Corps’ consideration of safety concerns, that, in any event, are neither relevant

nor timely raised.

       b. Industry Standards. The record also belies Plaintiffs’ assertion of “no evidence that

[Dakota Access] meets the API’s rigorous design and safety standards.” D.E. 433-2, at 30-31.

       The Submission Review is replete with proof that this pipeline meets API standards. See,

e.g., RAR 155-156 (valves “have been sized and specified to meet the industry standard API Spec-

ification 6D for the design, manufacturing, testing and documentation of such valves”); RAR 183

(“all welds” will be or have been “subjected to x-ray” and “evaluated based on acceptance criteria

(e.g., API 1104)”); RAR 205 (leak system “will be modeled, configured and tuned” “in accordance

with PHMSA requirements and ARI-RP-1130 guidance”); RAR 273 (LeakWarn system installed

in accordance with API-RP-1130 guidance). The risk assessment report likewise addresses Dakota




                                                  24
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 33 of 75



Access’s compliance with API standards. See, e.g., RAR 14882 (welding in accordance with API

1104); RAR 14894 (line pipes designed in accordance with API 5L); RAR 14909 (approach for

changing processes, procedures and physical assets based on API RP 581).

       The Corps’ consideration of applicable agency (i.e., PHMSA) standards satisfied NEPA.

See EarthReports, Inc. v. FERC, 828 F.3d 949, 957 (D.C. Cir. 2016).7 This Court already ex-

plained as much. See SRST II, 255 F. Supp. 3d at 126. Plaintiffs’ preference among competing

standards—such as the decision to follow API 1130 for the LeakWarn system rather than API

1173, see D.E. 433-2, at 31—is “a classic example of a factual dispute the resolution of which

implicates substantial agency expertise.” SRST II, 255 F. Supp. 3d at 127 (quoting Wis. Valley

Improvement Co. v. FERC, 236 F.3d 738, 746 (D.C. Cir. 2001)). The Court “must defer to the

informed discretion” of the Corps. Id. (quoting Wis. Valley, 236 F.3d at 747).

               2.     The Corps’ Worst-Case Discharge Calculation Is Not Highly
                      Controversial Either

       The second part of the Corps’ “high consequence, but low likelihood” determination is

spill volume, which the Corps used to assess potential effects on human populations and hunting

and fishing. RAR 13, 2753, 8069. On remand, RAR 251, the Corps used a “worst case discharge”

of 12,517 barrels (updated from 12,501 barrels, USACE_DAPL 74725; RAR 111), which was the

largest volume of oil that could be expected to flow from this pipeline segment in the event of a

“full bore rupture” “guillotine” cut, RAR 229. This was well “within the range” of the Tribes’



 7
    The Tribes falsely characterize PHMSA regulations as “indisputably weaker than API
standards” and out of line with Congressional safety directives and National Transportation Safety
Board (NTSB) recommendations. D.E. 433-2, at 30. To the contrary, PHMSA has implemented
an NTSB-approved solution for oil spill response plan procedures following a “government wide
regulatory review required by executive order.” Safety Recommendation P-12-004, NTSB (Feb.
21, 2018), https://tinyurl.com/y4e7jxn2; see also Exec. Order No. 13,766, 82 Fed. Reg. 8657 (Jan.
24, 2017); Safety Recommendation P-12-009, NTSB, https://tinyurl.com/y2t5lcyv.


                                               25
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 34 of 75



estimates, RAR 213, and even “170% larger” than the 4,620-barrel figure that one of those experts

called “realistic.” RAR 144.8

       ETP calculated the discharge volume using PHMSA-approved modeling software. RAR

143. The “computer generated” result, USACE_DAPL 72253, accounted for the time to detect

and respond to a spill, the oil flow rate, and the unique topography and valve positions for the

relevant pipeline segment, USACE_DAPL 74719-22. As the Corps recognized, the model was

“very conservative.” RAR 144. It assumed: (1) a full diameter (guillotine) break, which is not

typical for larger pipelines like DAPL, id.; (2) a full gravity drain-down, which is rare due to “anti-

siphoning effects,” id.; (3) a pipeline lying directly on top of the ground (for land crossings) or the

water (for water crossings), even though this one is underground—in fact, 92 feet below Lake

Oahe—which “restricts the volume that could be released,” id.; and (4) valve closure times of 3.9

minutes, RAR 254, even though the Tribes’ own experts estimated that a more realistic closure

time would be just 24 to 30 seconds, RAR 120; USACE_ESMT 633. A fifth conservative assump-

tion was that oil would continue to flow at the full “pumped flow rate” for 9 full minutes, even

though the pumps will have started to shut down. RAR 227. Given these assumptions, the Corps

determined that ETP’s estimates would “overestimate the majority of spills seen in actual re-

leases.” RAR 144.

       This Court previously addressed several aspects of the Corps’ spill volume analysis and

determined that the Corps adequately accounted for: “failure rates of spill-detection systems,” the



 8
    The Tribes ask this Court to ignore that the Corps modeled a spill so much larger than the
amount that their own expert said “could result” from a leak. USACE_ESMT 625-626 (EarthFax);
D.E. 434-2, at 19. But that estimate, by someone who had every reason to use a larger number if
credible, is helpful confirmation that the Corps’ modeling was sound. See also USACE_ESMT
626 (Tribe’s expert defends 1,023-barrel estimate, and even lower values for other locations, as
“within the range of crude oil spills” to which he has responded).


                                                  26
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 35 of 75



difficulty of detecting “‘a slow leak,’” and what the Tribes called “‘startlingly optimistic’” re-

sponse times. SRST II, 255 F. Supp. 3d at 125.

       On remand, the Corps addressed the worst-case discharge at length, in the context of the

three remand topics. E.g., RAR 111-12, 120, 122, 124, 128, 143-44, 157, 159, 175-76, 207, 213,

226-27, 229, 236, 245-47, 249, 251, 253-55, 260, 278. The Remand Analysis and Submission

Review devoted an entire subcategory to “[s]pill [v]olume,” and directly addressed both the

Tribes’ assertion that the “[w]orst-case spill volume was understated,” RAR 107, and their criti-

cisms of the assumptions underlying that calculation, including each criticism specifically identi-

fied by this Court, see supra at 20, n.6.

       The Tribes’ contrary assertion—that the Corps never “revisited” the worst-case discharge

“at any point on remand” and “sa[id] not a word about the [Tribes’] persistent critiques” of that

calculation, D.E. 433-2, at 15-16—blinks reality. The Corps’ analysis of the worst-case discharge

was thorough and well supported.9 As explained below, Plaintiffs fail to show otherwise.

       a. Reliance on ETP Modeling. At the threshold, the Tribes seek to relitigate the Corps’

reliance on ETP’s spill modeling. D.E. 433-2, at 16. But, as this Court already recognized, “CEQ

regulations permit an applicant — here, Dakota Access — to prepare the EA as long as the agency


 9
    Dakota Access’s recent proposal to increase the amount of oil that flows through the pipeline
at a future date, D.E. 433-2, at 10, 51 n.31, 52, is not before the Court (and Plaintiffs do not argue
otherwise). Dakota Access is currently working with state and federal regulators to comply with
the regulatory process and obtain any authorizations that may be needed, including for the
installation of additional equipment several miles from Lake Oahe. That process will likely
include a new analysis in compliance with the easement conditions. “[T]he adequacy of an
environmental impact statement”—or here, an EA—“is judged by reference to the information
available to the agency at the time of review.” City of Bos. Delegation v. FERC, 897 F.3d 241,
253 (D.C. Cir. 2018). The Corps properly based its review on the expected throughput at the time,
because agencies need not conjure up “inchoate” future plans. Nat’l Parks Conservation Ass’n v.
United States, 177 F. Supp. 3d 1, 26-27 (D.D.C. 2016); see also City of Bos. Delegation, 897 F.3d
at 253 (agency had no need to consider a possible development that was in a “preliminary stage”
where “information about its scope at the time” the agency issued the original EIS was limited).


                                                 27
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 36 of 75



independently evaluates the information submitted.” SRST II, 255 F. Supp. 3d at 150-52. “The

Corps’ regulations do not require the Corps to undertake an independent investigation or to gather

its own information upon which to base an EA.” Friends of the Earth v. Hintz, 800 F.2d 822, 834-

35 (9th Cir. 1986). Indeed, “[a]n EA may be based entirely upon information supplied by the

applicant.” Id. at 834. Evidence of independent evaluation includes emails between the agency

and applicant with questions about the information at issue, records of meetings about the infor-

mation, requests that the applicant amend a study in some way, and an agency’s statements that it

is doing or has done an independent analysis. See, e.g., Indian River Cty. v. Dep’t of Transp., 348

F. Supp. 3d 17, 55 (D.D.C. 2018), appeal pending, No. 19-5012 (D.C. Cir. 2019).

       The Corps met this obligation. As this Court explained, “the Corps provided ample input

to Dakota Access” on the substance of the EA, and engaged in “meaningful back-and-forth” with

Dakota Access including on “how spill volume and response times were calculated.” SRST II, 255

F. Supp. 3d at 151. Rather than re-investigate the spill volume on remand, the Corps’ task was to

respond to the interim-period critiques. SRST III, 282 F. Supp. 3d at 99.

       The Corps nonetheless engaged actively with ETP on this topic. It “requested additional

information from ETP,” including “additional oil spill modeling,” “an analysis of the impact of

various spill scenarios,” and “a factual and technical analysis of issues presented in the Tribal

documents,” RAR 14, 19, 103. The Corps specified the modeling parameters, e.g., RAR 19 (spe-

cific spill scenarios), and “Corps experts at the Corps Engineering Research and Development

Center reviewed the spill model and validated it.” RAR 14. “The Corps met ETP numerous times,

including on October 19, 2017, November 28, 2017, January 11, 2018, February 8, 2018, and

March 7, 2018” and discussed both “the information [ETP] provided and information that was still

pending at the time.” RAR 103. The remand record is replete with correspondence between the




                                                28
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 37 of 75



Corps and ETP representatives in which the Corps “required ETP to . . . address gaps, and explain

the selected methodologies.” RAR 110; see, e.g., RAR 426-28, 454-45, 3047, 13605-07.

       That makes this case nothing like American Rivers v. FERC, where the agency relied upon

a “more-than-decade-old-survey” of studies and estimates; failed to collect updated information;

and relied on “estimates . . . entirely unmoored from any empirical, scientific, or otherwise verifi-

able study or source.” 895 F.3d 32, 50 (D.C. Cir. 2018); see D.E. 433-2, at 16-17. ETP supplied

information uniquely in ETP’s possession, and the Corps reviewed ETP’s analysis at every step.

       b. Detection Time. Plaintiffs next attack variables included in the worst-case discharge

model, beginning with the assertion that detection time was omitted from the model. But the

Remand Analysis clarifies that the discharge model “includes . . . detection time.” RAR 254. It

will take 9 minutes “to detect a break on the line and shutdown pumps,” which “includes 1 minute

of detection time.” Id. This is not a “last minute assertion” by the Corps, D.E. 433-2, at 19.

Rather, it was always explicit in the worst-case discharge model that “leak-detection” was one of

the “primar[y]” determinants of “[s]pill volume.” USACE_DAPL 74723. There was no need to

break out detection time as a separate component. USACE_DAPL 74721 (“[d]etection and [s]hut-

down” time of 12.9 minutes included 9 minutes for detecting the spill and shutting down the

pumps). Because the Corps has resolved the earlier wording inconsistency, compare id., with

USACE_DAPL 72253, that clarification is entitled to a “‘presumption of regularity’” and truth-

fulness. Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174 (2004) (requiring “clear

[contrary] evidence” to rebut the presumption).

       The amount of detection time used is also reasonable. The pipeline’s “state-of-the-art”

LeakWarn system can detect a rupture within 1 to 3 minutes by monitoring pressure changes in

the pipeline. RAR 205. The lower number was proper here, cf. D.E. 433-2, at 20 n.14, because




                                                  29
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 38 of 75



the “typical time of detection for a WCD rupture”—the very largest spill—is “less than 1 minute,”

RAR 254. In any event, the Tribes forfeited this criticism by not timely raising it with the Corps,

W. Va., 362 F.3d at 864-65, and their quibble over 2 minutes—amounting to 833.2 barrels of spill

volume at the pipeline’s 416.6 barrel/minute flow rate, USACE_DAPL 72253—is precisely the

type of “‘minor’” dispute that courts need not resolve under NEPA, SRST II, 255 F. Supp. 3d at

122; see also Myersville, 783 F.3d at 1322-23 (dismissing dispute over whether proposal would

affect 102 acres or 527 acres as improper “‘flyspeck[ing]’”).10

       The Corps adequately considered and rejected the Tribes’ “real-world examples” of longer

detection times. D.E. 433-2, at 18; see also USACE_ESMT 1079. Not only did the Corps already

address the point before issuing its Final EA, it reasonably based its analysis “on the specific pa-

rameters associated with this pipeline being installed at this particular location”—including the

specific “pipe diameter, flow rate, valve location, leak detection and valve shut down times, and

the land elevation profile along the pipeline”—“[r]ather than . . . data from . . . different pipe-

line[s].” RAR 255, 8111. (The same considerations explain why the Corps was not required to

use the 50,000-barrel spill estimate found in EPA’s Mid-Missouri SACP, D.E. 433-2, at 14, 24.)

       Many of the Tribes’ examples of detection times also involved slower or smaller leaks,

rather than the “worst case” guillotine break modeled here. RAR 255; see, e.g., RAR 252 (Permian

Express II: 8,600 barrels from a “pinhole leak”); RAR 2463, 2805 (Bridger Poplar (Yellowstone

2015): 1,200 barrels, detected within an hour); RAR 16685-86 (Tesoro (2013): leak from a “dime-

sized hole”). The Court already rejected the Tribes’ concerns about “‘slow leak[s].’” SRST II,


10
    The same is true of Plaintiffs’ complaint that PHMSA’s worst-case discharge regulation speaks
of detection time in “hours” rather than minutes. See D.E. 433-2, at 18. The regulation’s use of a
common unit of measurement (“release time in hours, plus . . . response time in hours” times “flow
rate . . . in barrels per hour,” 49 C.F.R. § 194.105(b)(1)), does not mean the Corps needed to use a
full hour when the pumps and valves would take a fraction of an hour to close.


                                                30
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 39 of 75



255 F. Supp. 3d at 125. Even so, the Corps further addressed them on remand, explaining that the

pipeline’s detection system is “capable of detecting leaks down to 1 percent or less,” and “sensitive

to smaller changes in flow rate and pressure” that would trigger a “detectable meter imbalance”

and “alarm[s] to the Control Center” for a leak below 1 percent. RAR 205-06.

       The Tribes’ other examples are similarly inapposite due to the age of those pipelines and

other physical differences. The July 2010 Kalamazoo River leak involved a 40-year-old pipeline,

and the controllers ignored “numerous alarms.” RAR 1331. The December 2016 Belle Fourche

leak involved a 50-year-old pipeline damaged by a landslide, RAR 1294, 1345-47, 1920—a risk

that this Court already held the Corps adequately addressed, SRST II, 255 F. Supp. 3d at 124-25.

The Corps’ conclusion that these examples are not predictive of the worst-case discharge here is

yet another “classic example of a factual dispute the resolution of which implicates substantial

agency expertise.” Marsh v. Or. Nat’l Res. Council, 490 U.S. 360, 376 (1989).

       The Court has similarly rejected the Tribes’ general concerns about “failure rates of spill-

detection systems.” SRST II, 255 F. Supp. 3d at 125; see also USACE_ESMT 1271. The pipe-

line’s detection system is “modeled, configured and tuned” in accordance with PHMSA and API

guidance, RAR 205, and ETP regularly maintains and tests it as required by the easement condi-

tions, RAR 173-74. Given that NEPA does not even require PHMSA’s “worst case” analysis, the

Corps had no obligation to consider the “highly speculative” possibility that a large spill and a

detection system failure will coincide. Robertson v. Methow Valley Citizens Council, 490 U.S.

332, 356 (1989).

       b. Valve Closure Times. The Tribes next complain that the modeling assumed the valves

would “close immediately.” D.E. 433-2, at 15 (citing USACE_ESMT 624, 1078); see also RAR

120, 124, 155, 159. But the worst-case discharge allots 3.9 minutes for valves to close. RAR 254.




                                                 31
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 40 of 75



The model report itself includes that time period as an input, USACE_DAPL 74719, and identifies

“valve closure rates” as a “primar[y]” determinant of “[s]pill volume.” USACE_DAPL 74723.

        In contending that the math in one document shows otherwise, D.E. 433-2, at 13-14 (cit-

ing USACE_DAPL 72253), Plaintiffs have waited too long to make an argument that nonetheless

lacks merit. The original administrative record disclosed both the 3.9 minutes and the math details

that the Tribes now attack, see USACE_DAPL 72253, 74719, 74721, yet the Tribes never before

argued any inconsistency. In depriving Dakota Access and the Corps of an opportunity to respond

on the administrative record, Plaintiffs forfeited this argument. W. Va., 362 F.3d at 864-65.

       It also can be shown from the existing record that the Tribes have gone astray with this

contention. The worst-case discharge is the sum of two quantities: (1) the oil that would be

pumped through the pipeline during the first 9 minutes before the pumps are shut down; and (2) the

amount that would “drain down” after shutdown “due to the effects of gravity.” USACE_DAPL

72253, 72269, 74719-20, RAR 227. Spillage during the 3.9 minutes of valve closure is part of the

second quantity, because the valves begin to close after the pumps shut down. Thus, it was correct

for the first quantity to be “based on the 9-minute pump shutdown time only,” D.E. 433-2, at 13.11

       The Tribes are left to speculate that a loss of power at the valves—due, e.g., to adverse

weather conditions—might impede valve closure. D.E. 433-2, at 20-24. But concerns about ad-

verse weather were raised before the July 25, 2016 EA, and thus resolved by the Court’s prior



11
    Plaintiffs’ error aside, a different mistake would still doom their argument. Applying the full
flow rate (416.6 barrels per minute, USACE_DAPL 72253), to the time the valves are closing (3.9
minutes, RAR 254), yields just 1,624.74 barrels. Plaintiffs get to 21,000 barrels by mistakenly
assuming the valves would never close. D.E. 433-2, at 20; RAR 121. And even 1,624.74 would
be much too high, because the flow rate slows substantially after the pumps are shut down. RAR
227. Thus, given the multiple conservative assumptions built into the model, see supra at 26, even
the erroneously asserted failure to account for closure time would not have undermined the Corps’
bottom-line worst-case estimate. See Myersville, 783 F.3d at 1322-23.


                                                32
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 41 of 75



summary judgment order. See supra at 16-17. Also, Plaintiffs rely here on comments they made

after the interim period, D.E. 433-2, at 2-22 (citing May 2018 correspondences (RAR 3332, 3319,

3154, 3288)), placing them beyond what the Corps was required to address, see supra at 17-18.

The Corps nonetheless explained that: (1) “[t]he valves and settings are designed to meet operating

temperatures ranging from -20 degrees to +150 degrees Fahrenheit,” RAR 248; (2) if power fails,

“the valve will remain in its last position (i.e., “fail safe” position),” RAR 157; and (3) “[i]f re-

quired, the valve actuator can be operated manually via the integrated hand wheel,” id. In any

event, the easement conditions require ETP to maintain backup power at the valves.

USACE_ESMT 39. ETP has complied with that condition, as confirmed by the independent audit

filed with this Court. D.E. 349-2, at 14 (confirming “[r]emote back up power” at valves). And

compliance with easement conditions is an enforcement issue, not a valid NEPA challenge. See

supra at 18-19.

               3.      The Corps’ Assessment Of The Impact Of A Worst-Case Discharge Is
                       Not Highly Controversial

       The final component of the Corps’ “high consequence, but low likelihood” analysis is the

Corps’ assessment of the impact of the spill volumes at issue. The Tribes have focused on three

principal types of effects: (1) impacts on water resources; (2) flammability of Bakken crude oil;

and (3) hunting and fishing impacts. As to the first two topics, the Court need only address highly

controversial effects that the Tribes’ experts first raised during the interim period. See supra at

14-19. Impacts on hunting and fishing are discussed separately in Part II.B infra.

       a. Impact on Water Resources. As noted above, the Corps originally used worst-case

discharge spill modeling to assess water resource impacts. USACE_DAPL 74722, 74726. Even

assuming that a pipeline resting on top of the lake suffers a full guillotine cut, the model calculated

a “relatively low” “risk rank of 3” on a scale of 1 (lowest) to 10 (highest). USACE_DAPL 74726.



                                                  33
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 42 of 75



       Despite that numeric result, the Corps determined that “the worst case consequence sce-

nario is ranked high because several drinking water intake High Consequence Areas (HCAs) and

multiple ecologically sensitive HCAs could be impacted.” USACE_DAPL 71318. Combining

this with the “very low” risk of a spill, the Corps’ bottom-line conclusion was that there would be

no significant impact. See USACE_DAPL 71272-73. This Court affirmed this assessment of the

potential impact on water resources. SRST II, 255 F. Supp. 3d at 133.

       As explained earlier, to help address the hunting and fishing and environmental justice

topics on remand, the Corps requested additional modeling from Dakota Access that “take[s] into

account the pipeline as constructed,” including the mitigating fact that the pipeline is built beneath

the lake surface. RAR 13605. Dakota Access produced a 338-page report (RAR 8065-402) that

modeled the movement, behavior, and potential effect of hypothetical releases of oil traveling un-

mitigated over a 10-day simulation period. See supra at 10-11; RAR 22-23, 8068.

       The report recognized that some water intakes close to the pipeline could be affected by a

spill, RAR 8270, but confirmed, for each modeled scenario, that much of that oil would evaporate,

dissolve, disperse, and degrade due to natural processes. RAR 278, 8270. And even if no cleanup

occurred, most of the rest would remain within 10 meters of the surface, above the location of

many water intakes. RAR 278, 8270. As a result, the Corps concluded that water intakes located

further downstream from the spill—including those used by SRST, CRST, and Oglala—would not

be affected. RAR 278.

       The arguments not already addressed above lack merit too.

       (i) Benzene Threshold. The Tribes have a pre-remand argument in Oglala’s assertion that

benzene levels would exceed acceptable levels under certain spill scenarios. D.E. 434-2, at 25.

The EA used a 5 µg/L (0.005 ppm) benzene threshold for drinking water, and found that even a




                                                 34
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 43 of 75



“small” (100 barrel) spill would temporarily exceed this threshold. USACE_DAPL 71270-71.

The Corps factored this finding into its original “high consequence, but low likelihood” bottom

line. USACE_DAPL 71272-73.

       Oglala complains that “benzene levels would exceed the 5 µg/L level under certain spill

scenarios.” D.E. 434-2, at 25. Putting aside that this was not a criticism unique to one of the

interim-period documents, the Corps agreed with Oglala (as just noted). “‘NEPA does not man-

date particular consequences’” even when an action may have “adverse environmental effects.”

SRST II, 255 F. Supp. 3d at 113. Thus, as long as the Corps “‘examine[d] the consequences of the

harm in proportion to the likelihood of its occurrence’”—as it clearly did here—it was free to

conclude that “‘the overall expected harm [was] insignificant and thus could support a FONSI.’”

Id. at 132. Moreover, this Court already considered the benzene levels that the Corps openly

acknowledged and affirmed the Corps’ analysis on this issue. Id. at 133. There is no error.

       Oglala’s only interim-period criticism here is that the Corps should have used a lower ben-

zene threshold. D.E. 434-2, at 25 n.8 (citing USACE_ESMT 629). That argument is meritless.

The Corps’ 5 µg/L threshold was based on a scientific study (“Kerr et al., 1999 as cited in O’Reilly

et al., 2001”). USACE_DAPL 71270. This is one of the studies the Corps added to the record

after Plaintiffs protested its omission. D.E. 418, at 6; RAR 18459-72. Now that it is in the record,

Plaintiffs do not even mention it. (The same is true for the other items Plaintiffs successfully

moved to be added to the record.) The Court “must defer to the [Corps’] informed discretion” on

which threshold to use. SRST II, 255 F. Supp. 3d at 127 (quotation marks omitted). In any event,

the Corps reasonably explained that the choice between a 2.2 µg/L threshold and a 5 µg/L threshold

makes no difference: A “small” (100 barrel) spill would exceed either threshold, but a “very small”




                                                35
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 44 of 75



(4 barrel) spill would not exceed either threshold. USACE_DAPL 71271, RAR 114.12

       (ii) 10-day Simulation Period. The Tribes’ remaining water resources arguments take aim

at the additional modeling the Corps had Dakota Access perform on remand. Even without more

modeling, however, the Court has already upheld the EA’s water resource analysis. SRST II, 255

F. Supp. 3d at 133. The Corps’ decision to use additional modeling on two discrete remand topics

does not reopen that entire analysis to a do-over. See supra at 15-16.

       Yet that is what Oglala seeks. Its principal challenge is that the supplemental model’s 10-

day simulation period is arbitrary, D.E. 434-2, at 19, and thus understates effects on drinking water,

D.E. 434-2, at 20-21, 26-27. Even if drinking water impacts were still at issue, though, the added

modeling could not change the outcome. The Corps explained that the model conservatively “as-

sumes a plume of oil traveling unmitigated for 10 days” even though ETP “committed to less than

a 6 hour response time.” RAR 219 (emphasis added). The response plan calls for it to contain and

recover the oil. RAR 6479-80. The Corps was thus well within its “informed discretion” to assume

ETP would respond to and mitigate a spill by the end of day 10. SRST II, 255 F. Supp. 3d at 127

(quotation marks omitted).

       Further, this modeling shows that even a guillotine-cut spill that continued unmitigated for

more than 10 days—an unprecedented scenario—would have only a limited effect on drinking

water. As oil travels downstream from a hypothetical spill, it gradually evaporates, dissolves,

disperses, and degrades due to natural processes, and more of it tends to be located closer to the

surface, rather than at the lower depths (below 10 meters) where water intakes are located. RAR



12
    Oglala’s response gets these facts wrong. The Corps never said that a 100 barrel spill would
not exceed the 2.2 µg/L threshold. See D.E. 434-2, at 25 n.8. Rather, it agreed with Oglala that a
100 barrel spill would exceed that threshold, and the higher one too, which is why it did not matter
which threshold was more accurate. RAR 114.


                                                 36
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 45 of 75



278, 8270. (Oglala calls this a “best case scenario,” D.E. 434-2, at 25, but the opposite is true: It

is based on the “maximum predicted concentrations from any point in time for all 1160 model

runs.” RAR 8270 (emphases added)). The spill report was able to conclude that SRST’s intake

likely would be unaffected even after a 10-day period of such unmitigated oil flow. RAR 278,

8270. The Corps, in turn, reasonably concluded that the CRST and Oglala (OSRWSS) intakes—

more than twice the distance downstream, RAR 94, 8099—would be unaffected. RAR 278.13

        All of this is beside the point, moreover, because the Corps has already acknowledged and

accounted for the fact that “several drinking water intake[s] . . . could be impacted.”

USACE_DAPL 71318. The Corps’ bottom line on this issue is not highly controversial.

        (iii) Impacts on the Mni Wiconi Project. Oglala’s argument that the Corps failed to con-

sider the impact of a spill on the Mni Wiconi Project fails for the same reason. D.E. 434-2, at 26.

Oglala refers here to its OSRWSS intake, 205 miles downstream of the pipeline crossing. Id. at 5.

Because that intake is “downstream of the Lake Oahe dam (which lies approximately 200 miles

downstream of the DAPL crossing),” and because the discharge pipes for the dam are located at

least 46 meters (142 feet) below the surface, “[a]ny released hydrocarbons that reach the dam

would need to mix within the water column at least 142 feet below the lake surface.” RAR 94.

Apart from the fact that oil would be contained long before it could reach the dam, the model

predicts no hydrocarbons below 10 meters anywhere, even after 10 days of unmitigated oil flow,

so no oil would get past the dam. Given the Corps’ reasoned conclusion that a spill thus will not

reach the Oglala intake, it satisfied its obligations.



13
    The maximum total hydrocarbon (“THC”) and dissolved total hydrocarbon (“DHC”) numbers
cited by Oglala, D.E. 434-2, at 21, do not suggest otherwise. Those numbers each involve oil
concentrations at the surface of the water or on the shoreline, not below the surface where water
intakes are located. RAR 8883, 8901-02, 8913-14, 8932, 834.


                                                   37
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 46 of 75



       b. Bakken Crude Oil. The second spill impact addressed by the Tribes is that Bakken

crude is more flammable than other forms of crude. D.E. 433-2, at 32-33. The Tribes claim the

Corps failed to consider the corresponding safety concerns, but they continue to disregard that

flammability is a factor that favors pipeline transport.

       Contrary to Plaintiffs’ assertion, the record demonstrates that the Corps examined the po-

tential risks posed by Bakken crude oil. The Corps explained that “ETP performed additional spill

modeling and assessed downstream risks to human health from a release of Bakken crude into the

waterways,” RAR 247, and that the risks of “an unmitigated release of Bakken crude . . . are

addressed in the Downstream Receptor Report,” RAR 251-252 (citing Downstream Receptor Re-

port at 80-91, RAR 2832-43). The Corps also pointed to the Final EA, which considered “Bakken

crude oil hazards.” RAR 247 (citing Final EA at 45-48, USACE_DAPL 71269-72).

       The Corps further explained why Plaintiffs’ concerns about Bakken crude were misplaced.

Bakken crude incidents in the recent past “all involved an initial ignition source, such as a train

derailment and associated sparking at the time of release. This is typically not the case with most

pipeline releases.” RAR 237. For example, the comments referenced a PHMSA safety alert that

“applied to train derailments” and a 2014 NDIC Oil Conditioning Order that applied to producers

and “transload rail facilities operators.” RAR 251. The Corps explained that the same risks would

not apply to DAPL, a mid-stream pipeline facility. See id.

       Plaintiffs do not say how these responses are inadequate. Instead, they merely reinforce

the point with more examples of rail incidents—e.g., the “Quebec rail disaster,” D.E. 433-2, at

33—and PHMSA 2014 guidance that is based on “preliminary inspections conducted after recent

rail derailments,” RAR 16018. Pipeline transport is safer because any initial oil leak would be

shielded from air.




                                                 38
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 47 of 75



       Even if Bakken crude posed such a risk here, the Corps explained the protections in place.

The first response would be to “conduct air monitoring to ensure protection of the public and

responders” including “elimination of any potential ignition sources.” RAR 237. “Continuous

monitoring is conducted to verify that Lower Effect Levels (LELs) and any potential vapors remain

below safe working levels.” RAR 237-38. If they rise above that level, “the appropriate protec-

tions are implemented immediately, including evacuations if necessary.” RAR 238. The type of

oil does not render the risk assessment here highly controversial.

       B.      The Corps Reasonably Assessed And Explained The Impact Of A Spill On
               Hunting And Fishing

       Plaintiffs have little to say about the Corps’ consideration of the second remand topic: “the

consequences of a spill for the Tribes’ fishing and hunting rights.” SRST III, 282 F. Supp. 3d at

96. Because Plaintiffs cannot dispute that the Corps fully explained such consequences, they in-

stead disagree with what should follow from that explanation. That is not a valid NEPA claim.

       The Court recognized that the Corps had “gathered information regarding Lake Oahe’s fish

and wildlife, and . . . conducted a lengthy analysis of the possible toxicity arising from various

spill scenarios,” to conclude that “‘under no spill scenario would the acute toxicity threshold for

aquatic organisms be exceeded.’” SRST III, 282 F. Supp. 3d at 99-100 (citing SRST II, 255 F.

Supp. 3d at 133-34; D.E. 172-1, at 58-59, 104 (discussing wildlife near Lake Oahe); id. at 47, 48,

101 (discussing exposure of Lake Oahe fish to oil spill); id. at 45-46 (discussing potential toxic

effects of spill)). The Corps’ job on remand was to “simply connect the dots.” SRST III, 282 F.

Supp. 3d at 100.

       The Corps did that and more. Out of an abundance of caution it requested the additional

modeling discussed above of “hypothetical unmitigated spill scenarios” to estimate “concentra-




                                                39
         Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 48 of 75



tions of hydrocarbons in the water column and effects on fish and wildlife resources or ‘down-

stream receptors.’” RAR 14. After reviewing and validating the spill modeling methodology,

RAR 4-44, the Corps concluded that “the potential impacts of an oil spill to hunting and fishing

resources did not reveal any significant impacts because the risk of an incident is low and any

impacts to hunting and fishing resource will be of limited scope and duration,” RAR 44; see also

RAR 42 (“[n]one of the models predicated a lake area with a surface oil thickness above the thresh-

old that could potentially impact game species”; “[b]irds and mammals are mobile and generally

will avoid oil-impacted areas and contaminated food”); RAR 43 (oil spill would “likely cause a

localized fish kill” but the impacts would be “limited . . . to the immediate area surrounding the

site of the spill”).

        After obtaining a remand on this issue, the Tribes have little to say in response to the Corps’

careful and detailed analysis. Oglala alone takes issue with it—sort of. As already addressed

supra at 36-37, it argues that a 10-day unmitigated release simulation is too short, D.E. 434-2, at

19-23, even though the Corps concluded that the response time would be less than six hours.

Oglala’s main complaint, though, is that the Corps’ new work “resulted in an analysis that showed

that an oil spill could result in significant impacts” not previously acknowledged. D.E. 434-2, at

23. But, putting aside whether that is a fair characterization, Oglala’s argument gets it nowhere.

The Corps concluded—as the law permits—that it need not conduct an EIS to consider further

potential significant impacts from a large spill because the likelihood of a high-consequence spill

was low. RAR 118-19. Thus, by acknowledging that this low likelihood event “could result in

significant impacts,” D.E. 434-2, at 23, the Corps did all that this Court required.

         Moreover, Oglala’s characterization—unlike the Corps’ treatment of this issue on re-

mand—is incomplete. Oglala selectively quotes from the Downstream Receptor Report to assert,




                                                  40
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 49 of 75



for example, that a “‘large unmitigated release of oil’ (i.e., in the amounts modeled in the Spill

Model Report) to Lake Oahe or near Lake Oahe ‘would likely result in mortality’ of” various

resources. D.E. 434-3, at 24. But Oglala omits that such effects, even from a hypothetical unmit-

igated spill, are expected to be limited. See, e.g., RAR 2769 (“Based on the results of the compu-

tational modeling (RPS, 2018) and the resulting estimates of hydrocarbons on and near the shore-

line, the potential unmitigated effects on riparian, wetland, and aquatic plants is expected to be

limited.”); RAR 2791 (same for benthic macroinvertebrates); RAR 2806 (same for fish).

       Oglala similarly cherry-picks a single data point from the Spill Model Report, which it

characterizes as predicting “almost 30% mortality of sensitive aquatic species of an area of 74.7

square kilometers, and 2.5% for other aquatic species.” D.E. 434-2, at 24 (citing RAR 8943). The

Report makes clear that this is a statistical anomaly. Unique weather conditions produced a single

iteration of high mortality rates out of 1,160 runs of the model. RAR 8941-42 (one model run

involved a large storm passing within the first day of the release followed by six days of sustained

winds that caused “the nearly complete entrainment of surface oil” in the water column.). This

outlier result for an outlier event (a high-volume spill) fits comfortably within the Corps’ reasoning

that no EIS was needed given the low likelihood of a significant environmental event.

       Oglala additionally claims that the Corps did not address the potential impacts of the pipe-

line “on the implementation of mitigation plans for fish and wildlife and terrestrial losses due to

the Oahe Dam.” See D.E. 434-2, at 27-28. To the contrary, the Corps did address this concern,

stating that “Pre-Project baseline conditions for the Environmental Assessment include the exist-

ence of the dam in place which was completed in 1962” and “[n]o permanent habitat loss is antic-

ipated even under the worst-case scenarios.” RAR 246.

       Ultimately, NEPA required a hard look. The record shows that the Corps did exactly that,




                                                 41
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 50 of 75



providing a thorough explanation of a spill’s consequences for tribal fishing and hunting rights.

       C.      The Corps Provided A Robust Analysis Of Environmental-Justice Impacts

       The Corps’ final task on remand was to “provide a more robust analysis” of “the environ-

mental-justice impacts of the project.” SRST III, 282 F. Supp. 3d at 96, 101. The Corps did so by

addressing each specific item this Court identified (geographic scope of the analysis; unique po-

tential impacts on tribal interests, and relevance of the North Bismarck alternative). Now that the

Corps has complied, Plaintiffs pivot to what is principally a policy objection. They say the Corps

should have preferred a route that poses risks to more low-income and minority persons because

that way such possible impacts would be shared by a greater proportion of other groups. But,

apart from the dubiousness of such a policy, this Court has already explained that the outcome of

the Corps’ added environmental-justice analysis “would not compel the Corps to alter its prior

decision to issue an EA and FONSI.” SRST III, 282 F. Supp. 3d at 101; see also id. at 102 (“Under

NEPA, an agency is ‘not required to select the course of action that best serves environmental

justice, only to take a hard look at environmental justice issues.’” (quoting Sierra Club v. FERC,

867 F.3d 1357, 1368 (D.C. Cir. 2017) (quotation marks omitted))).

       The Corps complied with its obligations with a significantly more robust analysis. In more

than 50 pages of its Remand Analysis, RAR 45-101, and separate responses to comments from the

Tribes, see, e.g., RAR 241-44, the Corps filled the analytical gaps that the Court identified.

       1. Geographic scope. The Corps began by fully addressing objections to the geographic

scope of its analysis. That 156-mile stretch of Lake Oahe that it studied is many-fold greater than

the area used in environmental-justice analyses for oil pipeline projects that the Tribes cited for

comparison. See SRST II, 255 F. Supp. 3d at 138 (referencing two Tribal exhibits: D.E. 117-22

(assessing environmental-justice impacts 14 miles downstream of crossings); D.E. 195-6 (consid-

ering spill impacts up to 40 river-miles downstream)); see also D.E. 195, at 25 n.23. As the Corps


                                                 42
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 51 of 75



explained, the area it considered stretched well beyond “the farthest that a hypothetical, worst-

case, unmitigated release would travel after 10 days”—i.e., “approximately 65 miles downstream

from the Lake Oahe crossing,” RAR 60—in order to “account [for] the tribes’ differing technical

and scientific views regarding the likelihood of a large spill,” RAR 67.

       No Plaintiff seriously disputes that the new geographical scope suffices. Yankton takes a

different tack, arguing that the Corps needed to consider ways in which its members “make bene-

ficial use of the property” near the Lake Oahe pipeline crossing. D.E. 435-1, at 13. But “[i]t was

not feasible to quantify non-resident tribal member visits and include them in the tabulation” of

environmental-justice impacts from an oil spill “because that information either is not tracked, or

was not provided to the Corps in response to our information requests.” RAR 68-69. Instead, the

Corps “considered the substantive input from these groups when evaluating the potential effects

on Native American populations overall.” Id. That was a proper exercise of agency judgment.

       2. Unique interests of Tribal members. That leads to the second way in which the Corps

improved its environmental-justice analysis. It analyzed the potential effects of an oil spill on the

Tribes in light of how each Tribe’s cultural practices and social and economic circumstances may

“amplify” the impact of an oil spill. SRST II, 255 F. Supp. 3d at 140. The Corps started with its

finding, which Plaintiffs unsuccessfully challenged in 2017, of an “extremely low risk of a spill

reaching the waters of Lake Oahe,” RAR 82. This means that “significant adverse human health

or environment effects are not expected to impact any population downriver of the Lake Oahe

crossing,” including minority and low-income populations. RAR 100. This Court has already

explained that “the minimal risk of an oil spill under Lake Oahe reduces the likelihood that the

project will have a significant impact on the surrounding communities,” which led the Court to

expect that “the Corps is likely to justify issuing an EA, rather than completing an EIS.” SRST III,




                                                 43
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 52 of 75



282 F. Supp. 3d at 101. Thus, the Tribes’ challenges on environmental justice are tied to the fate

of their meritless attacks on the Corps’ conclusion that a high-impact spill is unlikely.

       Plaintiffs’ challenges fail even without that fatal flaw. The Tribes accuse the Corps of

improperly considering impacts to non-tribal members, D.E., 433-2, at 36-38, but the Corps also

considered the potential for heightened impacts to minority and low-income populations. Specif-

ically, the Corps acknowledged the potential for amplified, disproportionate effects on each Tribe

given their distinct spiritual and cultural practices (RAR 83-87), hunting and fishing practices

(RAR 88-90), and water intakes (RAR 91-98). The Corps drew on technical documentation, such

as the Downstream Receptor Report, and considered comments and expert reports from each

Tribe.14 See RAR 82. The Corps agreed that the Tribes’ cultural and spiritual practices were

uniquely vulnerable to impacts if a large spill occurred in certain ways, but ruled out dispropor-

tionate impacts given the “temporary and short duration” and low likelihood of any impacts. RAR

86-87. The same was true for Tribal hunting and fishing activities. RAR 90 (citing, inter alia, an

SRST report). And the Corps also found a “very low” threat to Tribal water intakes situated far

from the Lake Oahe crossing. RAR 89-94. That coheres with this Court’s observation that the

location of SRST’s drinking water intake (the closest of the three) was “likely to justify” an insig-

nificance finding on this topic. SRST III, 282 F. Supp. 3d at 101.

       3. North Bismarck alternative. The Corps’ environmental-justice analysis is independently

supported by consideration of a different route—upstream of Bismarck, North Dakota (the “North


14
    Yankton asserts that it was “deprived of the opportunity to meaningfully consult on
[environmental-justice] impacts because no meeting was held for that purpose.” D.E. 435-1, at 10-
11. But this Court noted that the Corps was in a position to justify its decision on the existing
record. Even so, as explained infra at 57-64, Yankton passed up opportunities to consult on this
and other remand topics. Further, the Corps considered Yankton’s “substantive input . . . when
evaluating the potential effects on Native American populations overall.” RAR 69; see also RAR
68 (referencing Affidavit of Kip Spotted Eagle, Yankton Sioux Tribe, Apr. 19, 2018).


                                                 44
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 53 of 75



Bismarck alternative”). RAR 53, 62, 98-100. As this Court has recognized, consideration of al-

ternatives is the core of a reasoned environmental-justice analysis. SRST III, 282 F. Supp. 3d at

101-02. In fact, CEQ guidance states that possible disproportionate effects on tribes “should,” in-

ter alia, “heighten agency attention to alternatives (including alternative sites).” RAR 16202.

       This Court has already acknowledged that “the alternative Bismarck crossing would pass

much closer to a drinking-water intake than the Lake Oahe location does,” and that “[t]he two

water intakes downstream from the Bismarck site serve 84,504 people, while those downstream

from the Oahe intakes serve 8,037.” SRST III, 282 F. Supp. 3d at 102; see also SRST II, 255 F.

Supp. 3d at 134-37. As this Court stated, the “[r]isks presented to this tenfold increase in popula-

tion must, of course, be considered when the Corps evaluates the environmental-justice impacts,

if any, of the Lake Oahe crossing.” SRST III, 282 F. Supp. 3d at 102 (emphasis added).

       The Corps’ reasoned analysis of the North Bismarck alternative on remand disposes of the

Tribes’ environmental justice arguments. The Corps reaffirmed that a spill at the Lake Oahe cross-

ing would affect fewer minority and low-income individuals and was less risky to drinking water.

RAR 98-99. The Tribes raise a policy dilemma that might appear on a college Ethics exam: Is it

better to subject more disadvantaged individuals to possible harms on the ground that those harms

would be shared by even larger numbers of non-disadvantaged persons? D.E. 433-2, at 36-37.

But, as already explained, an agency’s obligation to consider environmental justice effects does

not compel it to choose a particular outcome. The Corps was entitled to conclude that a ten-fold

increase in the number of persons harmed by a hypothetical spill is too high a price to pay in the

service of spreading that pain around.

       The Tribes’ complaints amount to disagreement with how the Corps used information that

Plaintiffs themselves say is “obvious” in the Corps’ remand analysis. D.E. 433-2, at 39. The




                                                45
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 54 of 75



Corps filled the analytical gap that precipitated the remand, as the Court anticipated it could. That

is all that NEPA requires.

III.   The Corps Met Its Obligations To Consult With Tribal Authorities Both Before And
       During The Remand

       Unable to show that the Corps’ remand analysis was anything short of rigorous, the Tribes

recycle their argument that consultation was insufficient. D.E. 433-2, at 39-45; D.E. 434-2, at 15-

17; D.E. 435-1, at 15-24; D.E. 436-1, at 18-22. This Court already rejected similar arguments

from SRST, CRST, and Yankton. SRST I, 205 F. Supp. 3d at 27-33 (SRST); SRST II, 255 F. Supp.

3d at 155-61 (CRST); Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 301 F. Supp. 3d

50, 61-64 (D.D.C. 2018) (“SRST IV”) (Yankton). The argument fares no better as applied to the

Corps’ consultations with Oglala before the remand or with all four Tribes on remand.

       A.      The Tribes Misconstrue The Scope And Enforceability Of The Obligations At
               Issue

       The Tribes’ consultation claims rest in large part on a mischaracterization of the Corps’

obligations and their enforceability. Those errors are three-fold.

               1.      Relief Under The National Historic Preservation Act Is Foreclosed
                       Because Construction Of The Pipeline Is Complete

       More than three years ago this Court held that SRST’s claims under the National Historic

Preservation Act (“NHPA”) lacked merit, SRST I, 205 F. Supp. 3d at 27-33, and the D.C. Circuit

agreed, Order, Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, No. 16-5259, Doc.

1640062, at 1 (D.C. Cir. Oct. 9, 2016) (denying injunction pending appeal).15 Plaintiffs persist,


15
    This Court rejected all four arguments it was able to “infer” from SRST’s motion. SRST I, 205
F. Supp. 3d at 27. It found that: (1) the Corps fully “discharge[d] its NHPA obligations” before
re-promulgating Nationwide Permit 12 (“NWP 12”), the general permit covering the pipeline’s
water crossings, id. at 27-29; (2) the Corps properly identified the pipeline crossings at which
additional consultation would occur per NWP 12’s preconstruction notice and verification
(“PCN”) process, id. at 29-30; (3) the Corps reasonably limited its NHPA review to areas
potentially affected directly and indirectly by construction at federal waterways, rather than


                                                 46
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 55 of 75



however, even though this Court went on to add at the summary judgment stage that no meaningful

relief was available under that statute in any event—i.e., the NHPA claims had become moot. D.E.

433-2, at 45-54; D.E. 435-1, at 2, 18-19, 21; SRST IV, 301 F. Supp. 3d at 61-64 (no “meaningful

relief” is available under the NHPA now that “‘construction is complete and oil is flowing’”

through the pipeline). Both conclusions remain sound.

       The Tribes concede it is too late to enjoin construction, and nothing in the record suggests

that the continued “‘operation and maintenance of the Pipeline’”—even in the unlikely event of a

“‘spill’”—threatens any “‘cultural and historic sites’” protected by the NHPA. 301 F. Supp. 3d at

61-63. With no “prospective injuries,” no prospective relief as to this pipeline is possible. Id. at

63. So, instead of an injunction, Plaintiffs want “declaratory relief” that would address the

NHPA’s application in other cases involving future projects. D.E. 433-2, at 50.

       Although such a request is more of an issue for the Corps, Plaintiffs have not overcome

mootness. A claim becomes moot when it is “impossible for the court to grant ‘any effectual relief

whatever’ to a prevailing party.” Church of Scientology of Cal. v. United States, 506 U.S. 9, 12

(1992). Since injunctive relief is unavailable, and declaratory relief “would be tantamount to is-

suing an [impermissible] advisory opinion,” the Court cannot grant an “effective remedy,” and the

Tribes’ NHPA claims are moot. SRST IV, 301 F. Supp. 3d at 54, 64.

       The Tribes invoke the exception for claims that are “capable of repetition, yet evad[e] review.”

D.E. 433-2, at 46. But this exception “applies only in exceptional situations . . . where the following

two circumstances are simultaneously present: (1) the challenged action is in its duration too short

to be fully litigated prior to cessation or expiration, and (2) there is a reasonable expectation that



potentially affected areas along the entire length of the pipeline that are beyond the Corps’
jurisdiction, id. at 31-32; and (4) the Corps “exceeded its NHPA [consultation] obligations at many
of the PCN sites,” including at Lake Oahe, id. at 32-33.


                                                  47
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 56 of 75



the same complaining party will be subject to the same action again.” Spencer v. Kemna, 523 U.S.

1, 17 (1998) (quotation marks and alterations omitted). Neither circumstance is present here.

        The Tribes argue that the “action” capable of repetition is “NHPA consultatio[n]” that gives

rise to a dispute over “the ‘scope’ of [the Corps’] responsibilities under the [NHPA].” D.E. 433-

2, at 46-47; see also D.E. 433-3 ¶ 9. But the question of the scope of such obligations is tied to

the unique facts of this project and the jurisdiction of the Corps. “The ‘wrong’ that is, or is not,

‘capable of repetition’ must be defined in terms of the precise controversy it spawns.” People for

the Ethical Treatment of Animals, Inc. v. Gittens, 396 F.3d 416, 422 (D.C. Cir. 2005). To grant

the declaratory relief the Tribes seek under the NHPA, the Court would have to decide whether it

was permissible for the Corps to limit its consultation for this project to impacts on areas around

federally regulated waterways. Indeed, this Court has already found that the Corps properly exer-

cised its discretion. SRST I, 205 F. Supp. 3d at 31. In analyzing the Corps’ determination “that

the route taken by the pipeline through private lands, up to a certain point approaching a federally

regulated waterway, is driven by factors that have little to do with the discrete activities that the

Corps needs to permit,” the Court necessarily considered the unique route of the pipeline and the

Corps’ limited jurisdiction in that context. Id. at 32. As a result, the Tribes’ NHPA claims present

a unique question that will not recur. No declaratory judgment issued in this case would inform a

different project. A future project would not present an abstract question of the scope of obliga-

tions under Section 106, but rather whether the agency’s determination in that case, given its ju-

risdiction and the facts of that project itself, was permissible. The Tribes make no showing that

this question, as to this pipeline, is likely to recur.16


16
    To the extent the Tribes are questioning the Corps’ NHPA analysis as distinct from the scope
of the Corps’ responsibilities under the statute, that question is similarly far too intertwined with
the specific facts of this case to recur.


                                                    48
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 57 of 75



       Nor are such claims likely to evade review. To the contrary, SRST already had review in

this case. It sought a preliminary injunction based on its NHPA claims, and this Court addressed

them all, finding them likely to be without merit. SRST I, 205 F. Supp. 3d at 27-33. SRST ap-

pealed, and sought an injunction pending appeal, challenging this Court’s rulings on the likelihood

of success. See Emergency Mot. for Inj. Pending Appeal, Standing Rock Sioux Tribe v. U.S. Army

Corps of Eng’rs, No. 16-5259, Doc. 1635228, at 6-14 (D.C. Cir. Sept. 12, 2016). The D.C. Circuit

stayed construction pending consideration of that motion, Order, Standing Rock Sioux Tribe v.

U.S. Army Corps of Eng’rs, No. 16-5259, Doc. 1636309, at 1 (D.C. Cir. Sept. 16, 2016), and went

on to conclude that SRST “ha[d] not carried its burden of persuasion on [the preliminary injunc-

tion] factors,” including “likelihood of success,” Order, Standing Rock Sioux Tribe v. U.S. Army

Corps of Eng’rs, No. 16-5259, Doc. 1640062, at 1 (D.C. Cir. Oct. 9, 2016). This availability of

preliminary injunctive relief means that a future occurrence of such claims in a future proceeding

would likewise not evade review. See Neighborhood Transp. Network, Inc. v. Pena, 42 F.3d 1169,

1173 (8th Cir. 1994). The fact that Plaintiffs failed to meet the test for a preliminary injunction in

this case (i.e., the courts ruled that their claims had no likely merit) does not mean that future

meritorious claims would evade review. Bayou Liberty Ass’n v. U.S. Army Corps of Eng’rs, 217

F.3d 393, 398-99 (5th Cir. 2000).

       In short, the NHPA is not a factor in this case. The Tribes must base their consultation

claims on other authority.

               2.      The Tribes Rely On Inapplicable And Nonbinding Guidance
                       Documents For The Remaining Consultation Claims

       Outside of the NHPA, the Tribes rely on a mix of case law, Executive Orders, guidance

documents, regulations, and treaties to argue the scope of alleged consultation obligations. The

Corps has already explained how many of these authorities—including Department of Defense



                                                 49
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 58 of 75



(“DoD”) Instruction 4710.02, “the Corps’ general fiduciary duty to the Tribes,” and the Corps’

NEPA regulations—impose no duty on the Corps to consult with tribal authorities. D.E. 183, at

39-42. This Court declined to reach the legal issue in deciding CRST’s consultation claims be-

cause it held that the Corps adequately consulted with CRST under any standard. SRST II, 255 F.

Supp. 3d at 156. Even if some of these authorities could be read to impose any binding obligations,

they are far less extensive than the Tribes contend.

       The Tribes’ threshold error is their reliance on a version of DoD Instruction 4710.02 that

post-dates the remand. The version adopted on September 14, 2006, D.E. 24-11, was in effect

when the Corps consulted with the Tribes both before and during the remand, see Moten v. U.S.

Air Force, Bd. for Corr. of Military Records, No. 2:18-cv-2179, 2019 WL 357901, at *3 n.4 (D.

Ariz. Jan. 29, 2019). The Tribes, however, also erroneously cite to a significantly revised version

adopted on September 24, 2018, see https://tinyurl.com/y66vlhaa, nearly a month after the Corps

completed its remand analysis, RAR 1. Compare D.E 433-2, at 40-41 & n.26 (citing 2018 ver-

sion), with D.E. 435-1, at 15-16 & n.7 (citing 2006 version); D.E. 436-1, at 18-19 (same).

       The two versions of the document differ materially, including in two important ways:

       First, only the 2018 version includes the statement, cited by SRST, D.E. 433-2, at 41, that

“consultation may not be delegated to consultants and contractors,” DoD Instruction 4710.02

§ 3.4(e) (2018). Thus, putting aside whether this statement bars a project proponent’s participation

in a joint consultation process with the agency and tribes—such as facilitating the exchange of

information with tribal authorities, e.g., SRST II, 255 F. Supp. 3d at 157 (spill response plans)—

the statement does not apply here.

       Second, the Tribes rely on provisions that were in a separate guidance document attached

to the 2006 version. This document, labeled “Enclosure 2” or “E2,” was expressly framed in non-




                                                50
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 59 of 75



binding, advisory language that could not possibly be construed as creating enforceable obligations

on the part of the Corps. DoD Instruction, E2 (2006) (“guidance . . . designed to facilitate the

consultation process and to make it more productive”) (capitalization altered). Unlike the body

of the 2006 document, which specified provisions that DoD components and personnel “shall”

follow, e.g., id. §§ 5.2, 5.3, Enclosure 2 used softer language, e.g., id. §§ E2.1 (“should”); E2.2

(“is appropriate”); E2.3 (“may”). “The language employed by [DoD]” in Enclosure 2 made clear

that it neither “create[d] new rights,” “impose[d] new obligations,” nor “narrowly limit[ed] admin-

istrative discretion,” and thus lacked “‘the force and effect of law.’” Ass’n of Flight Attendants-

CWA, AFL-CIO v. Huerta, 785 F.3d 710, 716-17 (D.C. Cir. 2015).

       This non-binding guidance document plays a central role in Plaintiffs’ consultation allega-

tions. Yankton, for example, argues that the DoD Instruction “directs the agencies to consider and

respect tribal protocols like the Tribe’s Consultation Protocols.” D.E. 435-1, at 16. But the only

provision that referenced tribal protocols was part of Enclosure 2’s non-binding “guidance,” not

the text of the Instruction. Compare DoD Instruction § E2.7 (2006), with DoD Instruction § 3.5(b)

(2018). The same is true for the statement, upon which Yankton says it “rel[ied],” that “consulta-

tion may require multiple meetings over a period of months.” D.E. 435-1, at 15; compare DoD

Instruction § E2.5 (2006), with DoD Instruction § 3.3(e)(1) (2018). (The use of “may” also means

there will be scenarios where multiple meetings over a period of months are not needed.) Finally,

this non-binding document is also the source for the statement that the Corps should “giv[e] careful

consideration to all the available evidence and points of view before making the final decision.”

Compare DoD Instruction § E2.9 (2006), with DoD Instruction § 3.3(b) (2018); see D.E. 433-2, at

41. While this guidance may have helped to “make [consultation] more productive,” DoD Instruc-

tion, E2 (2006), it imposed no binding duty.




                                                51
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 60 of 75



       The Tribes rely on still more non-binding guidance to advocate a limitless obligation on

the Corps to “‘share information that is not otherwise controlled or classified.’” D.E. 436-1, at 19

(quoting Memorandum for Commanders, Directors and Chiefs of Separate Offices, US Army

Corps of Engineers: Tribal Consultation Policy, Dep’t of Army § 5.b(5) (Nov. 1, 2012), RAR

13984-90 (“Corps Policy”)). That document expressly states that it “is not intended to, and does

not grant, expand, create, or diminish any legally enforceable rights, benefits, or trust responsibil-

ities, substantive or procedural, not otherwise granted under existing law.” Corps Policy § 10 n.2,

RAR 13990 (emphasis added).

       This leaves the Tribes’ repeated refrain that the Corps should consult with tribal authorities

“‘early in the planning process’” to ensure “‘time for the tribal government to provide meaningful

comments.’” D.E. 433-2, at 41; see also D.E. 435-1, at 20 (same); D.E. 436-1, at 19 (same). But

that language does not constrain the Corps’ discretion to adapt the nature or method of consultation

to the circumstances. So long as the Tribes had sufficient time to provide comments, the Corps

had no obligation to accept their demands on the time, place, or manner of consultation.

               3.      The Corps Was Not Required To Repeat Its Consultation Process On
                       Remand

       Even if any of the non-binding consultation guidance had instead been an obligation, the

Corps adequately consulted before it made its initial EA and easement decisions. It was not re-

quired to consult with the Tribes a second time on remand.

       As previously noted, the Court’s remand order did not require the Corps to “begin anew.”

SRST III, 282 F. Supp. 3d at 98, 109. The relevant agency actions—the EA, FONSI, and ease-

ment—remained in place pending remand. See 5 U.S.C. § 551(13) (defining “agency action” as

any “rule, order, license, sanction, relief, or the equivalent or denial thereof”); see also DoD In-

struction 4710.02 § 6.1 (2006) (Instruction triggered by “propose[d]” new “action”). The Corps’



                                                 52
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 61 of 75



job was merely to give a “‘reasoned explanation’” for what it had already done, SRST III, 282 F.

Supp. 3d at 98—that is, to “simply connect the dots” on the “discrete” topics of the remand, not

“‘redo its analysis from the ground up,’” or take new action, id. at 100-01; SRST II, 255 F. Supp.

3d at 147, 160.

        A remand without vacatur merely “mark[s] a continuation of the case.” Caesar v. West,

195 F.3d 1373, 1374 (Fed. Cir. 1999) (per curiam). It does not require an agency to “‘star[t] from

scratch.’” Oceana, 275 F. Supp. 3d at 288. It also leaves to the agency’s discretion the selection

of public inputs to complete its work—such as whether and how to engage in “additional fact

gathering,” Chamber of Commerce v. SEC, 443 F.3d 890, 900 (D.C. Cir. 2006), or whether to

engage in new notice-and-comment rulemaking, Sierra Club v. EPA, 325 F.3d 374, 382 (D.C. Cir.

2003). Because the Corps had previously completed its tribal consultation obligations, it was the

agency’s judgment call whether to consult further. See Te-Moak Tribe of W. Shoshone v. U.S.

Dep’t of Interior, 608 F.3d 592, 609 (9th Cir. 2010) (agreeing that “in light of the [agency’s] pre-

vious consultation with the Tribe for the original [project],” the agency fulfilled its NHPA consul-

tation duties).

        B.        The Corps Exceeded Any Obligation To Consult

        Under any conceivable standard, the Corps’ consultation process more than sufficed. Both

before and during the remand, the Corps gave each Tribe multiple opportunities to present views

and concerns on the full range of relevant issues. The only impediments were entirely of the

Tribes’ making, including refusals to participate in good faith and insistence on veto power over

the manner in which consultation would occur. Another remand would only reward this obstinacy.

                  1.    Pre-Remand Consultation

        The Court has already recognized the Corps’ extensive consultation with tribal authorities

leading up to the July 25, 2016 EA and the February 8, 2017 easement. The record that this Court


                                                53
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 62 of 75



reviewed shows an agency that endeavored in good faith to meet and exceed its consultation goals.

Nothing in the Tribes’ latest submissions undermines that account.

       The Court’s decision denying SRST’s motion for a preliminary injunction is indica-

tive. The Court found the Tribe unlikely to succeed on the merits of its NHPA claims because,

inter alia, the Corps “exceeded its NHPA [consultation] obligations” as to water crossings where

such consultation was required, including Lake Oahe, even though SRST “largely refused to en-

gage in consultations.” SRST I, 205 F. Supp. 3d at 32-33. SRST points to nothing in the record

that might call these factual findings into question. Thus, not only is the challenge to the Corps’

determination of “area of potential effects” moot, D.E. 433-2, at 47-50; see supra at 47-49, SRST’s

refusal to consult would doom that claim on the merits.

       The Court likewise granted summary judgment to the Corps on consultation claims CRST

brought under, inter alia, DoD Instruction 4710.02 and NEPA’s implementing regulations. The

Court ruled that, even assuming the Corps had binding obligations here, its “actions were sufficient

to satisfy the early-comment and consultation goals articulated in” those authorities. SRST II, 255

F. Supp. 3d at 159. It found that “the Corps did endeavor to consult early with the Tribe and gave

it the opportunity to offer meaningful comments on the proposed crossing at Lake Oahe,” id. at

156, citing the Corps’ “regula[r]” communications with tribal leaders “via phone calls, letters, and

in-person meetings,” id. at 159. That determination is unassailable.

       When Yankton sought summary judgment on similar consultation claims, the Court

reached the same result. As for consultation relevant to NEPA, it explained that “Plaintiffs, like

the rest of the public, seem to have had no difficulty . . . voicing their concerns regarding the

agencies’ conclusions.” SRST IV, 301 F. Supp. 3d at 74. The Court also noted Yankton’s “coop-

eration (or lack thereof) with the federal agencies involved in the project,” explaining that Yankton




                                                 54
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 63 of 75



“did not attend multiple meetings held by the Corps and [the Fish and Wildlife Service] to discuss”

the project and did not “respond to numerous efforts by the Corps and FWS to engage in discussion

regarding the pipeline.” Id. at 55. Yankton’s pre-remand summary judgment briefing already

advanced arguments it makes now, including that meetings with the Tribes qualified solely as “pre-

consultation” efforts. Compare D.E. 292, at 4-5 (Yankton Pre-remand MSJ), with D.E. 435-1, at

3-6 (Yankton Post-remand MSJ).

       Despite these rulings, Yankton renews the fight over pre-remand consultation, and Oglala

joins it anew. These arguments fail for largely the same reasons the Court previously stated.

       a. Yankton. Yankton, which complains about consultation relevant to NEPA, the DoD

Instruction, and Corps guidance, D.E. 386; D.E. 435-1, at 19-21, has no answer to this Court’s

well-supported finding that the Tribe “did not attend multiple meetings held by the Corps . . . to

discuss” the pipeline and did not “respond to numerous efforts by the Corps . . . to engage in dis-

cussion regarding the pipeline.” SRST IV, 301 F. Supp. 3d at 55. Nor can it deny that it “had no

difficulty . . . voicing [its] concerns regarding the agencies’ conclusions.” Id. at 74.

       Nothing in Yankton’s current brief supports a different conclusion. Yankton insists that it

“wrote the [Corps] multiple times” before the July 25, 2016 EA, but also acknowledges that the

Corps “respon[ded]” and held a meeting with tribal representatives. D.E. 435-1, at 3-5. The Tribe,

not the Corps, chose who would attend on its behalf and what issues to raise at the meeting. See

USACE_DAPL 64234. Yankton cannot manufacture a violation out of its unilateral decision to

characterize this as a “pre-consultation meeting” or through its demands for additional meetings.

D.E. 435-1, at 4-5. The record instead shows that this meeting gave the Tribe its early opportunity

to provide meaningful comment. How Yankton chose to use that opportunity was up to it; the law

required nothing more from the Corps.




                                                  55
          Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 64 of 75



          b. Oglala. Oglala also makes pre-remand consultation claims under the DoD Instruction,

Corps guidance, and NEPA regulations. D.E. 385; see also D.D.C. Case No. 1:17-cv-267, D.E. 1

¶¶ 21-24 (citing DoD Instruction 4710.02 and Corps guidance); id. ¶¶ 48, 52 (citing NEPA regu-

lations). It insists that the Corps’ consultation with it in satisfaction of its NHPA obligations is a

“separate and distinct” issue, D.E. 434-2, at 15-16, but consultation during the “more robust”

NHPA process can fulfill other consultation goals, SRST II, 255 F. Supp. 3d at 159.

          The record is clear that the Corps satisfied those goals as found in the guidance and NEPA

regulations. The agency initiated consultation with Oglala early in its review of the project, and it

gave the Tribe many opportunities to offer meaningful comments, only to have Oglala squander

them. The Corps first contacted Oglala offering consultation in a February 2015 letter, followed

up by a March 2015 phone call. USACE_DAPL 5628. The Corps followed with another letter on

September 3, 2015 seeking to “determine [Oglala’s] interest in consulting on this undertak-

ing.” USACE_DAPL 69606. The Corps asked for “engagement and/or comments by September

30, 2015.” USACE_DAPL 69608. Hearing no response, in November 2015 the Corps called a

tribal representative to confirm receipt of that letter, and it emailed the letter to Oglala’s Tribal

Historic Preservation Officer. USACE_DAPL 5634. Again, the record shows no response from

Oglala.

          The Corps also invited Oglala to three meetings to consult on a wide range of project topics:

December 8, 2015 and January 25, 2016 in Sioux Falls, South Dakota, USACE_DAPL 79890,

66810, 66824, 68918, and February 18-19, 2016 in Niobrara, Nebraska, USACE_DAPL 69071,

66415-19, 66422. Attendees included the Corps, Dakota Access, and other tribes. Oglala did not

attend. Nonetheless, the Corps continued to include an Oglala representative on emails to tribes




                                                   56
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 65 of 75



about consultation. See, e.g., USACE_DAPL 66258, 84463-64. Some tribes scheduled consulta-

tion with the Corps over the next few months; Oglala did not. See USACE_DAPL 66086.

       Oglala admits it did not submit a request to consult until January 6, 2017, D.E. 434-2, at

16; USACE_ESMT 475-76—six months after the EA issued and more than two years since the

Corps’ initial outreach. By then, the Corps had fulfilled the consultation goals outlined in the DoD

Instruction, Corps guidance, and NEPA regulations of early outreach and “the opportunity to offer

meaningful comments,” SRST II, 255 F. Supp. 3d at 156. Furthermore, the Corps received and

considered Oglala’s comments about the project before it issued the easement.                   See

USACE_ESMT 1353 (Sept. 25, 2016 Letter from Oglala to the President, the Army, DOJ, and

DOI). The Tribe’s complaint of inadequate pre-remand consultation rings hollow.17

               2.      Consultation On Remand

       The Corps’ consultation efforts on remand similarly went beyond any legal or practical

need. Although the Corps had no duty to consult during a remand—after all, its task was to “con-

nect the dots,” SRST III, 282 F. Supp. 3d at 100, not create dots—the Corps did far more.

       Remand consultation played out much like the pre-remand version: The Corps’ numerous

requests for information and comments from the Tribes, and its attempts to schedule meetings,

were met with silence or refusal. The Tribes responded late (if at all), insisted on expanding the

remand beyond its prescribed scope, and declined to attend meetings held for their benefit.

Throughout, the Tribes also tried to brand the Corps’ consultation efforts as anything but. See,

e.g., RAR 3202-3204 (May 30, 2018 Yankton letter to the Corps seeking confirmation that an


17
    Because the record plainly documents the Corps’ many unsuccessful efforts to consult with
Oglala, the absence of Oglala’s name in the EA is a red herring. Compare D.E. 434-2, at 16 (citing
USACE_DAPL 71335), with SRST II, 255 F. Supp. 3d at 159 (setting aside “confusion” over who
the EA listed as consulting parties and finding adequate consultation with CRST under the DoD
Instruction and NEPA based on the record of the Corps’ actions).


                                                57
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 66 of 75



upcoming meeting “is not consultation”); RAR 11246-48 (Jan. 4, 2018 SRST letter). They also

insisted that consultation be open-ended, which is just as unreasonable as motions practice with

limitless sur-replies. See, e.g., RAR 561 (June 5, 2018 Yankton letter to the Corps: “[Yankton]

looks forward to continuing conversations with you, leading up to actual consultation”). This story

is familiar for a reason; these are the same tactics the Tribes used pre-remand. See supra at 53-

57.18

        The Court should once again rule that the Corps consulted adequately with the Tribes.

        a. The Corps contacted the Tribes early and often. The Corps engaged in consultation

with the Tribes over the course of 11 months through requests for information, phone calls, emails,

and in-person meetings. The Corps started on September 25, 2017 by sending letters to each Tribe

requesting specific information about hunting and fishing practices within “the next thirty days”

after which the Corps would “determine the next steps in the remand process and whether [it]

need[ed] any additional information.” RAR 13325 (to SRST), 13330 (to CRST), 13328 (to

Oglala), 13323 (to Yankton).19

        b. The Tribes delayed their responses. The Corps initially anticipated completing the re-

mand by late December 2017, D.E. 258, at 1, but the Tribes made that impossible through repeated

delay in responding to the Corps’ letters. See, e.g., RAR 13275 (Oct. 6, 2017 SRST letter to

Corps), 12272 (Oct. 24, 2017 Oglala letter to Corps), 11961-62 (Dec. 18, 2017 CRST letter to

Corps), 10307 (Jan. 30, 2018 Yankton letter to Corps). SRST and Oglala justified such delay by


18
   For more details, see the remand consultation timeline attached as Exhibit 2 to the Scherman
Declaration.
19
     The Corps’ request for similar information from each Tribe (such as the number of hunting
licenses each Tribe issued, Tribal harvest summaries, reports on game species within each
reservation, and hunting or fishing permit reciprocity among the Tribes) did not make this a “form
letter.” D.E. 433-2, at 5. If the Corps had asked for less information from one Tribe than it did
from another, the Court would no doubt be hearing allegations of unequal treatment.


                                                58
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 67 of 75



insisting that the Corps’ information requests were too narrow and that they needed to give the

Corps “a much broader range of information and materials” than the Corps found necessary. RAR

13275 (SRST); RAR 12271 (Oglala). Yankton, for its part, relied on a typographical error that the

Corps had already fixed to justify its non-response. RAR 11950-51 (Dec. 12, 2017 Yankton letter

to Corps saying it “is unable to provide” information because the letter referred to Oglala’s inter-

ests, not Yankton’s); RAR 13039 (Oct. 20, 2017 Corps’ corrected letter).

       From October 2017 to March 2018, SRST and CRST said they would not discuss remand

issues with the Corps until they had access to technical information, such as a current Facility

Response Plan and the additional spill model results. See RAR 13277 (Oct. 6, 2017 SRST letter

to Corps), 11958 (Dec. 18, 2018 SRST letter to Corps), 8728 (Feb. 7, 2018 CRST letter to Corps),

8732 (Feb. 8, 2018 SRST letter to ETP). They held firm on this even though Dakota Access had

given SRST a revised Geographic Response Plan and Facility Response Plan in October 2017.

See D.E. 298-1 ¶ 2.

       The Corps and Dakota Access attempted to schedule several meetings with SRST and

CRST during the remand, RAR 9082-9090, but the Tribes continued to be unresponsive and un-

cooperative. For instance, SRST representatives arrived at a February 8, 2018 meeting with the

Corps and Dakota Access in Bismarck, only to read a statement declaring that the meeting needed

to be on its reservation and cover discussion of the additional spill modeling. RAR 9101, 8731-

34. CRST showed up late only to hand out two letters stating, inter alia, that a meeting should

occur that day on its reservation. RAR 9102, 8727-30.20 Neither Tribe engaged substantively.

20
    Although CRST dated these letters February 7, RAR 8727-30, the record is clear that CRST
hand delivered both at the February 8 meeting, already well under way in Bismarck—a meeting
that the parties had discussed via email days earlier. RAR 9102 (meeting minutes), 8453, 8727
(email confirming hand delivery of letters at meeting), 9082-83 (February 5 email to both Tribes
referencing Bismarck meeting that had been proposed on January 26). Despite this clear record
evidence, CRST’s brief falsely asserts: “the Tribe became aware of” the upcoming Bismarck


                                                59
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 68 of 75



       Dakota Access will not repeat here the details it previously set forth documenting the

Corps’ and Dakota Access’s efforts to engage with the Tribes during the remand. See D.E. 339,

at 12-21.21 One other detail bears mention, though, because SRST touts this as its prime “example”

of how “the Tribe sought every opportunity to get the Corps to engage in good faith.” D.E. 433-

2, at 7. SRST cites one of “multiple resolutions” its Council passed highlighting its concerns about

the pipeline and “the urgency for full reconsideration of the critical issues.” Id. (starting with RAR

6387). But if a public resolution criticizing an agency could ever be good faith engagement, it

would not be one drafted in lieu of attending a meeting that was scheduled so that the agency could

engage with the Tribe. Yet that is what SRST did. D.E. 339, at 19-20 (SRST is told it would have

access to the spill modeling results at a March 7, 2018 meeting, but SRST’s representative failed

to show because he was waiting for the Council to pass its resolution).

       Despite SRST’s and CRST’s failure to attend meetings, the Corps made sure they received

the meeting handouts, such as updated Geographic Response Plans. RAR 6594 (Feb. 23, 2018

Corps letter to SRST); RAR 6599-6601(same to CRST); RAR 6596-6598 (same to Oglala); RAR

5893 (Mar. 14, 2018 Corps letter to SRST), 5894 (same to CRST).

       c. The Tribes finally engage with the Corps in March 2018. SRST and CRST began to

engage with the Corps in March 2018. On March 5 and 15, 2018, the Corps started receiving



meeting “on February 7”; it then “sent two letters requesting” an “in-person meeting” with CRST
during the same trip; but Dakota Access “did not respond” to the letters and “[i]nstead held a
meeting in Bismarck on February 8.” D.E. 436-1, at 10. Making matters worse, CRST falsely
states that “on February 7, 2018” it “emailed” Dakota Access a “more general letter that requested
on-Reservation consultation at any time,” id. at 11—as if one day’s notice would suffice to require
the Corps and Dakota Access to meet more than 150 miles from Bismarck—but that is the other
mis-dated letter that the Tribe hand delivered during the February 8 meeting, RAR 8729.
21
    SRST now seeks to separate the emergency response planning efforts from the remand topics,
but it was SRST that insisted on linking the two at the time. See RAR 6386 (March 2018 SRST
letter requiring access to Facility Response Plan and Spill Model as a prerequisite to meeting for
discussion of emergency response planning).


                                                 60
       Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 69 of 75



SRST’s substantive remand responses—the first from any Tribe. See RAR 6433 (Mar. 5, 2018

receipt of SRST report dated Feb. 21, 2018), 5855 (Mar. 15, 2018 receipt of SRST environmental

justice report dated Feb. 23, 2018). Then, on March 26, 2018, SRST attended a meeting with the

Corps “to discuss the Remand issues.” RAR 4129. CRST chose not to attend. RAR 4133. Also

in March, the Corps responded to Yankton’s consultation request with the contact information for

the person who would schedule a meeting. RAR 6412 (Mar. 7, 2019 Yankton letter to Corps),

5892 (Mar. 14, 2018 Corps letter to Yankton). Yankton did not respond.

       On March 30, 2018, the Corps sent each Tribe a letter setting April 20, 2018 as the deadline

for them to submit information, including the documentation that the Corps first requested six

months earlier. RAR 5800-03. On April 20, 2018, CRST and Yankton provided substantive re-

sponses for the first time, and Oglala submitted additional information.22 RAR 2005 (CRST),

2247 (Yankton), 3427 (Oglala).

       The Corps then held meetings on each Tribe’s reservation. RAR 3100 (SRST on May 22,

2018), RAR 3278 (CRST on May 29), RAR 3035 (Yankton on May 31), RAR 3040 (Oglala on

June 1). The record belies the Tribes’ criticisms of the Corps’ level of engagement at these meet-

ings. SRST, for example, accuses Colonel Hudson, the head of the Corps’ contingent, of “a com-

plete lack of familiarity” with any issues the Tribe raised at the meeting. D.E. 433-2, at 8. But

SRST’s Chairman said nothing of the sort in a post-meeting letter in which he pulled no punches

when it came to voicing concerns. RAR 3288 (commending the Colonel for the “respectful dia-

logue and engagement” under his command before listing many criticisms of the project). CRST

complains that the Tribe did most of the talking at its meeting, D.E. 435-1, at 15-16, even though



22
    Oglala had previously sent the Corps a 49-page letter with legal arguments that far exceeded
the remand topics and merely “refer[red]” the Corps “to SRST and CRST” for the requested
information about hunting and fishing impacts. RAR 11555; see RAR 11564-65.


                                               61
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 70 of 75



it was the Tribe’s agenda that allotted just 30 minutes for a “Corps presentation” after three hours

of Tribal presentations and remarks. RAR 3285; see also 3278. In any event, a meeting transcript

shows that Colonel Hudson engaged with the Tribe throughout the meeting. See RAR 3214-77.

And Yankton merely reprises the distinction, which this Court already rebuffed, between “pre-

consultation” and “consultation.” D.E. 435-1, at 7-9; supra 55.

       In the final months of the remand, the Tribes continued to foster delay. Yankton and SRST

provided additional information to the Corps on June 5, 2018 (RAR 3115) and July 23, 2018 (RAR

1070), respectively, with Yankton seeking “continuing conversations . . . leading to actual consul-

tation,” RAR 561. These late submissions included information on topics already raised and con-

sidered, such as the safety records of Dakota Access’s parent companies. See RAR 1070. Only

after wading through these latest submissions did the Corps complete the remand. D.E. 362.

       d. The Tribes’ challenges to the remand consultation process are misplaced. This history

leaves no doubt that the Corps made great strides to consult with the Tribes. Rather than show a

lack of consultation, Plaintiffs argue that the Corps needed to give them various items during the

remand. See D.E. 433-2, at 45; 434-2, at 16; D.E. 435-1, at 24. That also misses the mark. As

discussed, supra, Plaintiffs can point to nothing in the guidance and regulations requiring the Corps

to provide such information to the Tribes for consultation. This assertion is also inconsistent with

the Court’s earlier opinions rejecting similar arguments. Standing Rock Sioux Tribe v. U.S. Army

Corps of Eng’rs, 249 F. Supp. 3d 516, 522-24 (D.D.C. 2017); SRST II, 255 F. Supp. 3d at 124.

And it ignores that the remand’s purpose was for the Corps to explain its decisions. The Court

also did not require the Corps to give this information to Plaintiffs in its December 4, 2017 remand

remedy order or its April 16, 2018 order denying the Tribes’ requests to require further actions

during the remand. See D.E. 293-1, at 2 (proposed order requesting “all documentation necessary




                                                 62
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 71 of 75



to engage in meaningful spill response planning,” including “unredacted drafts” of facility re-

sponse, geographic response plans, and spill models); D.E. 303, at 1 (omitting such condition in

remand order); Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, No. 1:16-cv-1534, 2018

WL 1967112, at *1 (D.D.C. Apr. 16, 2018) (denying motion to clarify that the Corps must provide

technical information to the Tribes).

       Further, in arguing they were disadvantaged by a “refusal to share technical information,”

the Tribes cite to a “list of fifty technical questions,” D.E. 433-2, at 8, that SRST gave to the Corps

before the March 26, 2018 meeting, RAR 4120-23. But the Corps already took the concerns into

account in reaching its easement decision. USACE_ESMT 544, 556-59 (same questions raised in

December 2016). As Dakota Access explained to the Court when this issue first arose, “to the

extent the additional information sought by the Tribes is relevant to response planning, it is in the”

Geographic Response Plan “that the Tribes . . . declined to discuss with the Corps and Dakota

Access, or it was otherwise made available as part of the response planning discussions.” D.E.

339, at 37 n.12; see, e.g., RAR 3282 (May 29, 2018 meeting notes reflecting that the Corps gave

CRST “details of the results of the spill model”). The Tribes had access to information they say

they needed for meaningful consultation.

       The Tribe’s remaining arguments are makeweight. They have no basis to complain about

the timing for the Corps’ initial outreach, see D.E. 433-2, at 5; D.E. 436-1, at 8, when the Corps

ended up giving them more than six months to provide information and did not conclude the re-

mand until August 31, 2018. Nor did the Corps rush to judgment by stating in a draft document

that it “had identified no new information” to upend its insignificance determination. D.E. 433-2,

at 6-7 (quoting RAR 10165). That statement was as true on the day the draft was prepared—i.e.,




                                                  63
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 72 of 75



before the Tribes got around to providing information, RAR 10097 (February 4, 2018 draft)—as

it is now, RAR 1-2.

       The Corps engaged in sufficient consultation. The fact that Plaintiffs are unsatisfied with

the result is no reason to rule otherwise.

IV.    The Corps Is Entitled To Summary Judgment On The Tribes’ Remaining Challenges
       To The Corps’ Pre-Remand Decisions

       A.      Oglala’s Treaty And Trust Claims Under The Mni Wiconi Act Are Meritless

       The Court need not dwell long on Oglala’s allegation that the Corps violated trust and

treaty obligations to the Tribes under the Mni Wiconi Project Act of 1988, Pub. L. No. 100-516,

102 Stat. 2566 § 2(a)(4) (“Mni Wiconi Act”). D.E. 434-2, at 11-16. The Corps’ additional analysis

on remand more than sufficed in addressing these asserted obligations. See supra at 33-34.

       This Court has already rejected similar trust and treaty claims by SRST and CRST. SRST

II, 255 F. Supp. 3d at 130-34, 143-45. Such claims must be based on “an unambiguous provision

by Congress that clearly outlines a federal trust responsibility.” Id. at 144 (quoting N. Slope Bor-

ough v. Andrus, 642 F.2d 589, 612 (D.C. Cir. 1980)). A trust obligation is inferred only where a

plaintiff can identify “a substantive source of law establishing specific fiduciary duties,” which

“overlaps with the APA’s requirement that a plaintiff allege ‘that an agency failed to take a discrete

agency action that it is required to take.’” Id. at 144-45 (quoting El Paso Nat. Gas Co. v. United

States, 750 F.3d 863, 892 (D.C. Cir. 2014) (emphases in original)). Because the government does

not “assum[e] all the fiduciary duties of a private trustee” every time it creates a “‘limited’” trust

obligation, its duty sweeps no more broadly than the specific duty it assumed. United States v.

Jicarilla Apache Nation, 564 U.S. 162, 174 (2011).




                                                 64
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 73 of 75



        Oglala relies mainly on Section 2(a)(4) of the Mni Wiconi Act, in asserting a commitment

“to ensure that adequate and safe water supplies are available to meet the economic, environmen-

tal, water supply, and public health needs of the Pine Ridge Indian Reservation.” D.E. 434-2, at

11. The government meets that obligation through the OSRWSS water supply system. Id. at 1.

Oglala argues that a potential future oil spill could be large enough to interfere with the operation

of the OSRWSS. But the possibility that one day the government would need to take more steps

to fulfill this commitment does not refute that the government is currently in compliance. Further,

this Court has already recognized that “an agency may assess impacts on treaty rights by analyzing

the effects on a specific resource identified in the treaty.” SRST II, 255 F. Supp. 3d at 131. The

Corps’ careful analysis, including its conclusion that the Tribe’s water supply is too remote to be

affected by a spill, see supra at 33-34, fully satisfies that obligation. For similar reasons, the Corps

is in compliance with Section 3(e)’s directive that the “[t]itle to the [OSRWSS] shall be held in

trust for the Oglala Sioux Tribe by the United States.” D.E. 434-2, at 3(e). Nor can Oglala refute

that the Corps established mitigation plans for environmental impacts from operating the Lake

Oahe dam pursuant Section 6(b) of the Act. D.E. 434-2, at 27-28.

        The obligations that Oglala seeks to impose on the Corps thus “fal[l] outside [the statute’s]

domain.” United States v. Navajo Nation, 556 U.S. 287, 298-99 (2009). “Because [Oglala] has

not identified a specific provision creating fiduciary or trust duties that the Corps violated, its

breach-of-trust argument—whether considered a separate count or part of its larger APA cause of

action—cannot survive.” SRST II, 255 F. Supp. 3d at 145.

        B.      This Court Should Grant Judgment For The Corps On CRST’s Outstanding
                Pre-Remand Claims

        This Court “defer[red] a decision” on certain CRST claims “that may be affected by the

remand.” SRST II, 255 F. Supp. 3d at 160; see, e.g., id. at 146 (general conditions of NWP 12);



                                                  65
        Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 74 of 75



id. at 150 (injury to public interest); id. at 153 (interference with Lake Oahe project). The parties

fully addressed each claim previously. E.g., D.E. 172, at 44-46 (general conditions of NWP 12);

D.E. 183, at 20-22 (injury to public interest); id. at 17-20 (interference with Lake Oahe project).

Now that the Corps has complied with the remand order by providing additional explanations for

its original determinations, this Court should grant summary judgment to Defendant on these other

claims for the reasons stated in that earlier briefing.23

                                           CONCLUSION

        This Court should deny Plaintiffs’ motions for summary judgment, grant Dakota Access’s

cross-motion for summary judgment in favor of the Corps, and enter judgment for the Corps.


         Dated: October 9, 2019                              Respectfully submitted,


                                                              /s/ William S. Scherman
                                                             William S. Scherman
                                                             David Debold
                                                             GIBSON, DUNN & CRUTCHER LLP
                                                             1050 Connecticut Avenue, N.W.
                                                             Washington, D.C. 20036
                                                             (202) 955-8500
                                                             wscherman@gibsondunn.com

                                                             Counsel for Dakota Access, LLC




23
    In the previous round of summary judgment motions, the Court scheduled separate briefing on
the appropriate remedy, noting that the parties cannot “fully address” the relevant factors without
knowing “whether or to what extent” a remand is needed. SRST II, 255 F. Supp. 3d at 147. Dakota
Access therefore reserves its arguments as to the inappropriateness of vacatur until such time as
the Court may find further briefing necessary.


                                                  66
      Case 1:16-cv-01534-JEB Document 456 Filed 10/09/19 Page 75 of 75



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of October, 2019, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                     /s/ William S. Scherman
                                                    William S. Scherman
                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    (202) 955-8500
                                                    wscherman@gibsondunn.com

                                                    Counsel for Dakota Access, LLC
       Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 1 of 36




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,
                                       Plaintiff,
 and
 CHEYENNE RIVER SIOUX TRIBE,
                            Plaintiff-Intervenor,
            v.                                          Case No. 1:16-cv-01534-JEB
 U.S. ARMY CORPS OF ENGINEERS,
                                     Defendant,
 and
 DAKOTA ACCESS, LLC,
        Defendant-Intervenor-Cross Claimant.



         DECLARATION OF WILLIAM S. SCHERMAN IN SUPPORT OF
     DAKOTA ACCESS, LLC’S CONSOLIDATED MEMORANDUM OF LAW IN
    OPPOSITION TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND
   IN SUPPORT OF CROSS-MOTION FOR SUMMARY JUDGMENT ON REMAND

       I, William S. Scherman, declare as follows:

       1.        I am a partner with the law firm of Gibson, Dunn & Crutcher LLP, counsel of record

for Defendant-Intervenor-Cross Claimant Dakota Access, LLC. I am a member in good standing

of the Bar of this Court.

       2.        Attached to my declaration are two exhibits that summarize materials in the

administrative record for this litigation that are relevant to Plaintiffs’ challenges to the Remand

Analysis prepared by the U.S. Army Corps of Engineers.
       Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 2 of 36



       3.      Exhibit 1 is a chart that identifies the record materials on which Plaintiffs rely for

certain criticisms they have briefed relevant to the remand topic of agency consideration of highly

controversial effects. Because Plaintiffs’ briefing does not show the dates that these criticisms

were raised during the administrative process, this exhibit provides that missing information in

table format. The exhibit additionally identifies certain (although not all) additional record

materials relevant to each criticism and the dates of those materials.

       4.      Exhibit 2 is a timeline that details, as reflected in the administrative record, events

relevant to the Corps’ consultation with each Tribe during the remand period. This exhibit begins

with a high-level timeline that shows in graphic form when each party was active in the

consultation process, and proceeds with a detailed account with dates and record citations of each

parties’ involvement in consultation over time.

       I hereby declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.


Executed on October 9, 2019

                                                       /s/ William S. Scherman
                                                      William S. Scherman




                                                  2
      Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 3 of 36




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



STANDING ROCK SIOUX TRIBE,
                                  Plaintiff,
and
CHEYENNE RIVER SIOUX TRIBE,
                       Plaintiff-Intervenor,
         v.                                    Case No. 1:16-cv-01534-JEB
U.S. ARMY CORPS OF ENGINEERS,
                                Defendant,
and
DAKOTA ACCESS, LLC,
      Defendant-Intervenor-Cross Claimant.



                   DECLARATION OF WILLIAM S. SCHERMAN




                               EXHIBIT 1
                              Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 4 of 36




                           Dates of Tribes’ Criticisms Under “Highly Controversial Effects” Remand Topic



 Criticism As Raised in                 Dates of Sources Cited by Tribes for their Criticism                            Other Examples of Related
 Tribes’ Motions                                                                                                        Materials Dated Before
                                                                                                                        7/25/2016 or After 2/3/2017

                                        USACE_ESMT 1271 (10/10/2016 Letter from Sierra Club et al to Corps              USACE_DAPL 0084807 (4/26/16 letter
 Leak detection technology
                                        identifies “incidents,” only one of which (a gasoline spill in Alabama) post-   from Earthjustice to Corp states that a
 frequently does not work
                                        dates the Final EA)                                                             2012 PHMSA study “offered ample
                                                                                                                        reason to be skeptical of DAPL’s claim
 The Tribe documented how               RAR 7505 (2/21/18 SRST Spill Impacts Report cites 2012 PHMSA study              to be able to detect ruptures within ‘1 to
 PHMSA itself has found that the        finding that one leak detection system detects leaks 28% of the time)           3 minutes’”)
 spill detection technology actually
 detects leaks in a small percentage    RAR 6459 (4/17 Facility Response Plan states detection of discharge may         RAR 1427-1439 (2/12/2017 Kuprewicz
 of cases (RAR 7505, USACE_ESMT         occur by the pipeline controllers or two sources of visual detection)           declaration re failure rates of leak-
 1271), as acknowledged even in                                                                                         detection systems and inability to
 ETP’s own Facility Response Plan                                                                                       discover slow underground leaks), cited
 (RAR 6459).                                                                                                            in 255 F. Supp. 3d at 124-25

 D.E. 433-2 at 18




Red date = pre-July 25, 2016           Green date = between July 25, 2016 and February 3, 2017                   Purple date = after February 3, 2017
                            Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 5 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in              Dates of Sources Cited by Tribes for their Criticism                          Other Examples of Related
 Tribes’ Motions                                                                                                   Materials Dated Before
                                                                                                                   7/25/2016 or After 2/3/2017

 The nine-minute estimate for        RAR 14985 (5/3/16 version of original spill model states “the pump stations
 shutting down pumps ignores the     are designed to shut down in 9 minutes”)
 time it takes to detect a leak
 The WCD fails to include any        RAR 7501, 7503, 7505 (2/21/18 SRST Spill Impacts Report states nine-
 detection time in the nine-minute   minute shutdown time incomplete; “calculation lacked any time to detect the
 pump shut-down estimate, despite    WCD and associated variables”)
 the Tribe’s repeated urging (RAR
 14985, 7501, 7503, 7505;            USACE_DAPL 74721 (8/5/2015 version of original spill model states
 USACE_DAPL 74721;                   “mainline pumps are shutdown within 9 minutes of detection”)
 USACE_DAPL 72253).
                                     USACE_DAPL 72253 (4/7/2016 comment states “the pump stations are
 D.E. 433-2 at 15, 17-20.            designed to shut down in 9 minutes”)




                                                                            2
                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 6 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in                  Dates of Sources Cited by Tribes for their Criticism                          Other Examples of Related
 Tribes’ Motions                                                                                                       Materials Dated Before
                                                                                                                       7/25/2016 or After 2/3/2017

 Valves will not close                   USACE_ESMT 624, 632 (12/2/16 EarthFax Report states it is inappropriate
 instantaneously                         for the EA to imply that valves will close immediately because they “do not
                                         close instantaneously upon the occurrence of a leak”)
 In this litigation SRST pointed to
 various critiques of the WCD,           USACE_DAPL 74721 (8/5/15 version of original spill model includes “an
 highlighting, for example, that the     additional 3.9 minutes” to completely close block valves)
 response times “wrongfully
 assumed valves would ‘close             USACE_DAPL 72253 (4/7/16 comment provides math for WCD volume)
 immediately.’” (ECF 195 at 13,
 citing USACE_ESMT 624                   RAR 14967, 14985 (5/3/16 version of original spill model includes “an
 (EarthFax Report)). The WCD             additional 3.9 minutes” to completely close block valves, and provides math
 does not account for the                for WCD)
 approximately 4 minutes it takes to
 shut down the valves after a spill is   RAR 7501 (2/21/18 SRST Spill Impacts Report states original WCD
 detected and the pumps are turned       calculation lacked any time for shutting down the valves)
 off. (USACE_DAPL 74721, 72253,
 RAR 14967, 14985). SRST
 explicitly brought this to the Corps’
 attention. (RAR 7501).

 D.E. 433-2 at 15, 20-21.




                                                                                3
                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 7 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in                 Dates of Sources Cited by Tribes for their Criticism                        Other Examples of Related
 Tribes’ Motions                                                                                                    Materials Dated Before
                                                                                                                    7/25/2016 or After 2/3/2017

                                        USACE_ESMT 1078-79 (10/28/16 Accufacts Report states that the “claimed      USACE_DAPL 66183 (3/24/16 SRST
 History of other spills and leaks
                                        release parameters” in the EA are “highly unlikely given the lack of more   Suppl. Comments on Draft EA, refer to
 shows detection and response can
                                        detailed information in the EA,” and “all too many recent failures have     Yellowstone River spill and Kalamazoo
 take hours or days
                                        released oil well beyond the claimed pipeline worst case determinations”)   River spill to show detection
                                                                                                                    difficulties)
 Before the easement was issued,        RAR 7505 (2/21/18 SRST Spill Impacts Report refers to 2012 PHMSA study
 SRST’s expert strongly critiqued       on leak detection)                                                          USACE_DAPL 69163 (1/8/16 SRST
 detection and response times                                                                                       Comments on Draft EA point to
 (USACE_ESMT 1079), and                 RAR 7491 (2/21/18 SRST Report refers to August 2016 oil leak in Texas)      January 2015 Yellowstone River spill)
 highlighted how the proposed
 response times were “highly            RAR 1294 (1/18/2017 CRST comments mention “recent” Belle Fourche            USACE_DAPL 66290 (3/11/16 EPA
 unlikely.” (USACE_ESMT 1078).          leak)                                                                       letter to the Corp raises the 2015
 PHMSA has found that spill                                                                                         Bridger Poplar Pipeline spill to
 detection technology detects leaks     RAR 1920 (2/21/18 SRST Spill Impacts Report appendix references Belle       recommend that “th[e] revised DRAFT
 in a small percentage of cases.        Fourche leak caused by landslide)                                           EA note that a winter response on ice
 (RAR 7505). Detection and                                                                                          for a spill scenario involving Bakken
 response times are inconsistent with   RAR 1331 & 1345-47 (1/18/2017 CRST comments mention 2010                    crude actually can be more difficult
 real world examples in the record.     Kalamazoo River spill)                                                      than a ‘typical’ ice response”)
 (RAR 7491, 1294, 1331, 1920,
 1345-47, 16686, ECF 342-1).            RAR 16686 (1/18/2017 CRST comments mention 2013 North Dakota spill)

 D.E. 433-2 at 14, 15, 17-18            ECF 342-1 at 5 (3/23/2018 (second) declaration of Donald Holmstrom states
                                        detection can take “hours or days”)




                                                                              4
                              Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 8 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in               Dates of Sources Cited by Tribes for their Criticism                          Other Examples of Related
 Tribes’ Motions                                                                                                    Materials Dated Before
                                                                                                                    7/25/2016 or After 2/3/2017

                                      RAR 3332 (5/16/18 Letter from SRST to Corps Tribal Liaison requests a visit
 Potential for power loss at valves
                                      to valve sites)

 The WCD fails to account for the     RAR 3319 (5/14/18 document responds to SRST questions, including:
 potential loss of power at the       “What provisions were considered for back-up power supplies,
 valves, which the Tribe addressed    accumulators, etc.”)
 repeatedly (RAR 3332, 3319, 3154,
 3288) Remote backup power is         RAR 3154 (5/1/18 SRST Resolution criticizes independent assessment of
 required by the easement.            compliance with easement conditions (conducted during remand per Court
 (USACE_ESMT 39).                     order) for “fail[ing] to verify the availability of back-up power for the
                                      operation of the shut-off valves”)
 D.E. 433-2 at 21-22
                                      RAR 3288 (5/25/18 SRST letter from SRST states that SRST’s Chairman
                                      told the Corps on May 22, 2018 that secondary power is needed for valves
                                      due to lightning strikes on the prairie)




                                                                            5
                              Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 9 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in                 Dates of Sources Cited by Tribes for their Criticism                        Other Examples of Related
 Tribes’ Motions                                                                                                    Materials Dated Before
                                                                                                                    7/25/2016 or After 2/3/2017

                                        RAR 7465 (2/21/18 SRST Spill Impacts Report states DAPL did not address     USACE_DAPL 66183, 66186 (3/24/16
 Effects of weather impacts on
                                        in the WCD the impact of adverse weather on time to shut down pipeline)     SRST Suppl. Comments on Draft EA,
 WCD
                                                                                                                    refer to extreme weather conditions that
                                        RAR 7500 (2/21/18 SRST Spill Impacts Report states that under PHMSA’s       will complicate detection and response
 The WCD fails to consider the effect   required approach WCD must account for discharge in adverse weather         time and how draft EA says nothing
 of adverse weather conditions,         conditions)                                                                 about ice cover over Lake Oahe)
 despite the Tribe’s concerns (RAR
 7465, 7500, 6388) and past             RAR 6388 (3/6/18 SRST Resolution 080-18 states that “DAPL does not          USACE_DAPL 5747 (3/11/16 EPA
 experience (RAR 7474, 2806).           address the adverse weather impact on the WCD for the shutdown of the       letter recommends revisions to draft
                                        pipeline. Issues include harsh ND winter conditions, deep snow, extreme     EA to account for response challenges
                                        cold and availability and operation of the shutdown valves in extreme       in winter conditions)
 D.E. 433-2 at 22-23                    environment.”)

                                        RAR 7474 (2/21/18 SRST Spill Impacts Report describes January 17, 2015
                                        Bridger Poplar Pipeline rupture when “ice covered much of the Yellowstone
                                        River”)




                                                                              6
                            Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 10 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in              Dates of Sources Cited by Tribes for their Criticism                             Other Examples of Related
 Tribes’ Motions                                                                                                      Materials Dated Before
                                                                                                                      7/25/2016 or After 2/3/2017

                                     USACE_DAPL 72184 (11/5/15 Corps comment notes that SACP uses a
 Disconnect between WCD and
                                     50,800 barrel spill volume)
 Mid-Missouri SACP estimate of
 50,000 barrels
                                     USACE_DAPL 72252 (1/16/16 Corps comment notes that if a particular
                                     statement’s inclusion in a document is warranted, the exhibits for it could be
 Internal Corps review highlighted
                                     generated to show projections consistent with SACP)
 that Mid-Missouri Subarea
 Contingency Plan (SACP)
 conservatively estimated 50,000     RAR 6578 (2/28/18 internal Corps email states that SRST Councilman hand
                                     delivered a copy of the SACP and said DAPL’s response plan does not
 barrel spill. (USACE_DAPL 72184,
 72252.) The Tribe repeatedly        follow it)
 called out the “gulf between the
 WCD and Mid-Missouri SACP
 estimate of 50,000 barrels.” (RAR
 6578.)

 D.E. 433-2 at 14-15 & 24




                                                                             7
                              Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 11 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in                  Dates of Sources Cited by Tribes for their Criticism                            Other Examples of Related
 Tribes’ Motions                                                                                                         Materials Dated Before
                                                                                                                         7/25/2016 or After 2/3/2017

 Failure to consider ETP safety          USACE_ESMT 1278 (10/10/2016 Letter from Sierra Club et al. to Corps
 record                                  cites Reuters analysis of number of spills by Sunoco Logistics Partners LP,
                                         the future operator of DAPL)
 The risk assessment failed to
 consider ETP and Sunoco’s safety        RAR 1464-65 (8/7/17 Holmstrom Declaration notes Sunoco has “one of the
 record, despite the Tribe’s attention   lower performing safety records of any pipeline operator in the industry for
 to it (USACE_ESMT 1278; RAR             spills and releases” and “[a] valid risk analysis would recognize the history
 1464, 7645, 6377, 6388, 7506-09,        of the operator, but that didn’t happen here”)
 7409, 7510-11, 7503, 4116, 335-36,
 377, 379, 414, 416, 384).               RAR 7645 (2/7/17 SRST NOI Comments note “the EIS needs to examine the
                                         safety record of Sunoco” to adequately address oil spill risks)

 D.E. 433-2 at 26-29                     RAR 6377 (2/27/18 Email from SRST requests documentation for all prior
                                         reported spills from ETP/Sunoco pipelines)

                                         RAR 6388 (3/6/18 SRST Resolution states ETP and Sunoco incurred more
                                         incidents between 2006 and 2017 than other operators)

                                         RAR 7503, 7506-11 (2/21/18 SRST Spill Impacts Report questions exclusion
                                         of ETP/Sunoco history in WCD; states ETP and Sunoco incurred more
                                         incidents between 2006 and 2017 than other operators)

                                         RAR 4116 (4/14/18 email attaches newspaper article titled re criticisms of
                                         Sunoco natural gas pipeline construction project in PA)

                                         RAR 335-36 (7/6/18 Letter from SRST Chairman to Corps refers to history
                                         of Sunoco pipelines)

                                         RAR 377, 379, 384 (7/23/18 Corps email attaches April 2018 Greenpeace
                                         Report on ETP/Sunoco spills)

                                         RAR 414, 416 (5/21/18 Pennsylvania Public Utility Commission Order finds
                                         need for relief and study related to PA pipeline project)



                                                                                 8
                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 12 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in                  Dates of Sources Cited by Tribes for their Criticism                         Other Examples of Related
 Tribes’ Motions                                                                                                      Materials Dated Before
                                                                                                                      7/25/2016 or After 2/3/2017

 Failure to implement industry           RAR 1464 (8/7/17 Holmstrom Declaration filed 8/7/17, states that PHMSA
 best practices                          standards are out of date with key modern standards)

 There is no evidence that DAPL          RAR 7639-41 (2/7/17 SRST NOI Comments state safety standards are dated)
 meets the API’s standards. The
 Tribe emphasized these standards        RAR 7510-11 (2/21/18 SRST Spill Impacts Report states that various sources
 throughout (RAR 1464, 7641, 7639-       identify inadequacy of current pipeline regulations, and encourages use of
 40, 7510-11, 7522, 3153, 6392). In      API 1173 and 1133)
 response to the Tribe’s critique that
 DAPL should be required to              RAR 7522 (2/21/18 SRST Spill Impacts Report states DAPL does not meet
 implement API 1173, the Corps           API RP 1174’s requirements)
 responded that it was implementing
 API 1130, a different API standard      RAR 3153 (5/1/18 SRST Resolution asserts failure to comply with API
 (RAR 7510). DAPL produced a             standards)
 Risk Assessment report that is
 silent on key API standards (RAR        RAR 6392 (3/6/18 SRST Resolution asserts failure to comply with API
 14869).                                 standards)

 D.E. 433-2 at 30-32                     RAR 14869 (6/26/16 DAPL Threat Assessment Report, finalized 7/26/16)




                                                                               9
                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 13 of 36
Red date = pre-July 25, 2016 Green date = between July 25, 2016 and February 3, 2017 Purple date = after February 3, 2017



 Criticism As Raised in                  Dates of Sources Cited by Tribes for their Criticism                             Other Examples of Related
 Tribes’ Motions                                                                                                          Materials Dated Before
                                                                                                                          7/25/2016 or After 2/3/2017

 Bakken Crude Oil Properties             RAR 7492-95 (2/21/18 SRST Spill Impacts Report states flammability and           USACE_DAPL 66187 (3/24/16 SRST
                                         related risks of Bakken crude oil)                                               Suppl. Comments on Draft EA
 The Remand Analysis does not                                                                                             recommends that pipeline safety be
 address the safety risks of Bakken      RAR 7633 (2/7/17 SRST NOI Comments refer to benzene risks of Bakken              assessed in light of extreme weather
 crude specifically, rather than crude   oil)                                                                             conditions and environmental
 oil generally, despite concerns                                                                                          conditions that arise from spill of
 about its risks (RAR 7492-95, 7633,     RAR 11260 (12/18/17 SRST letter seeks information on Bakken oil)                 Bakken crude oil)
 6388, 4113, 8733, 3289, 16018).
                                         RAR 6388 (3/6/18 SRST Resolution states Bakken oil presents flammability         USACE_DAPL 71771 (5/15 draft EA
                                         and other risks)                                                                 scoping document contains responses
 D.E. 433-2 at 32-33                                                                                                      to EPA comments regarding Bakken
                                         RAR 4113 (3/26/18 SRST document states that Bakken oil presents unique           crude oil)
                                         hazards)

                                         RAR 8733 (2/8/2018 SRST letter to ETP expresses interest in discussing
                                         composition of Bakken oil)

                                         RAR 3289 (5/25/18 letter from SRST Chair to Corps refers to health effects
                                         from exposure to Bakken oil)

                                         RAR 16018 (1/2/14 PHMSA Safety Alert states “recent derailments and
                                         resulting fires indicate that the type of crude oil being transported from the
                                         Bakken region may be more flammable than traditional heavy crude oil”)




                                                                                 10
      Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 14 of 36




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



STANDING ROCK SIOUX TRIBE,
                                   Plaintiff,
and
CHEYENNE RIVER SIOUX TRIBE,
                        Plaintiff-Intervenor,
          v.                                    Case No. 1:16-cv-01534-JEB
U.S. ARMY CORPS OF ENGINEERS,
                                 Defendant,
and
DAKOTA ACCESS, LLC,
       Defendant-Intervenor-Cross Claimant.



                    DECLARATION OF WILLIAM S. SCHERMAN




                                EXHIBIT 2
                                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 15 of 36


                                                                       Overview of Remand Timeline




                September 25,                                          December 2017
                     2017
                                   October 2017      October 2017       Tribes request       January to
                  Corps seeks                                           additional time     March 2018
June 14, 2017                     Tribes request    Corps extends
                  information                                           to respond and
                                  additonal time     deadline for                            SRST and
 Court orders   from Tribes by                                         raise objections;
                October 2017;     to respond and        Tribal                             CRST refuse to
   remand                        raise objections                         Corps now         participate in
                   estimates                        submissions to
                                  as to why they    December 2017          estimates         emergency
                    remand                                                  remand
                                  cannot comply                                               response
                 complete by                                             complete by
                December 2017                                                                 meetings
                                                                          April 2018




                                                     March 5, 2018                         April 20, 2018
                                                                       March 30, 2018
                                                     SRST becomes                              CRST,         May 22-June 1,
                                                                         Corps sends                              2018          July 2018
                                                      first Tribe to                        Yankton, and                                        August 31,
                                                                         each Tribe a                                         SRST provides
                                                         provide                           Oglala provide     Corps holds                         2018
                                                                         letter setting                                          addtional
                                                       responsive                            responsive      meetings with
                                                                        April 20, 2018                                        information to   Remand ends
                                                     information to                        information to    each Tribe on
                                                                       as final deadline                                          Corps
                                                        Corps for                          Corps for first    reservations
                                                                          to respond
                                                         remand                                 time
                                                Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 16 of 36




                                                                         Remand Timeline



            Corps                            Dakota Access (DA)     SRST                       CRST                            OST   YST
June 2017                                                           • 6/29/2017 Letter to
                                                                      Army and the Corps
                                                                      requesting information
                                                                      on remand and
                                                                      consultation (RAR
                                                                      14388-93)
July 2017   •   7/17/2017 Corps told the                                                       •   7/7/2017 Letter to
                Court it expects to finish                                                         Army asking to be a
                remand by end of 2017                                                              cooperating agency in
                (D.E. 258 at 1)                                                                    preparing any EIS and
                                                                                                   attaching “materials
                                                                                                   previously submitted
                                                                                                   to the Corps” or “filed
                                                                                                   in this litigation” (RAR
                                                                                                   13709-14387)

August      •   8/24/2017 Letter to DA                                                         •   8/15/2017 Letter to
2017            with remand information                                                            Army requesting
                requests (RAR 13605-                                                               information about the
                07)                                                                                remand, and stating
                                                                                                   that CRST is
                                                                                                   “preparing additional
                                                                                                   materials that it intends
                                                                                                   to submit to the Corps”
                                                                                                   (RAR 13369-71)


                                                                                 2
                                              Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 17 of 36


            Corps                         Dakota Access (DA)           SRST                CRST                       OST   YST
September   • 9/11/2017 Letter to         • 9/13/2017 Meeting                              • 9/8/2017 Letter to the         • 9/29/2017
2017           CRST from Army stating        between the Corps and                           Corps requesting                 Letter to the
               that the Corps will           DA regarding fulfilling                         information about the            Corps
               contact CRST soon about       the Corps’ information                          remand (RAR 13367-               complaining
               the remand. (RAR              requests (RAR 13360-                            68)                              that the Corps’
               13366)                        64)                                                                              letter requested
            • 9/13/2017 Meeting                                                                                               information
               between the Corps and                                                                                          from the wrong
               DA regarding fulfilling                                                                                        Tribe (RAR
               the Corps’ information                                                                                         13307-16)
               requests (RAR 13360-
               64)
            • 9/25/2017 Letters to
               SRST (RAR 13325-27),
               CRST (RAR 13330-32),
               OST (RAR 13328-29),
               and YST (RAR 13323-
               24) seeking specific
               information related to the
               remand “in the next
               thirty days”
            • 9/28/2017 Calls to YST
               and OST to confirm
               receipt of letters; left
               voicemails for both
               (RAR 13317)




                                                                              3
                                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 18 of 36


           Corps                           Dakota Access (DA)           SRST                             CRST                       OST                  YST
October    • 10/2/2017 Email to YST        • 10/2017 DA provided        • 10/6/2017 Letter to the        • 10/24/2017 Letter to     • 10/24/2017         • 10/6/2017
2017          attaching corrected             GRP and FRP to SRST         Corps stating SRST will          the Corps seeking 90-      Response to          Letter to DOJ
              information request             (D.E. 298 at 3; D.E. 288-   need more time to                day extension for          Corps’ 9/24/2017     complaining of
              (RAR 13304-06)                  1 ¶ 4 (Ex. 1, Borkland      provide the requested            response to the Corps’     letter, requesting   mistake about
           • 10/6/2017 Notice of              Decl.)                      information (RAR                 information request        unspecified          the Tribe’s
              Revised Schedule for         • 10/2017 DA emergency         13275-83)                        (RAR 12273-81)             amount of time to    misnaming in
              Remand (D.E. 281)               response planning efforts                                                               respond and          the Corps’
           • 10/19/2017 email to              with CRST/SRST (D.E.                                                                    asking Corps for     9/25/2017 and
              SRST Chairman                   288 at 4; D.E. 288-1 ¶¶                                                                 information the      10/5/2017
              requesting a time for a         4-7 (Ex. 1, Borkland                                                                    Corps has gathered   letters (RAR
              call (RAR 13044)                Decl.))                                                                                 on remand (RAR       13255-69)
           • 10/20/2017 Email to                                                                                                      12271-72); also
              YST attaching a                                                                                                         confirmed receipt
              “corrected DAPL                                                                                                         and reiterated
              Remand Letter” (RAR                                                                                                     information in
              13039-41)                                                                                                               letter by phone
           • 10/20/2017 Email to DA                                                                                                   (RAR 12270)
              transmitting documents
              filed (RAR 12298-
              13038)
           • 10/27-30/2017 Emails
              among the Corps and
              SRST to schedule a
              meeting (RAR 12260-
              61)

November   •   11/9/2017 Email to DA       •   11/7/2017 Email to        •   11/27/2017-12/22/2018                                                       •   11/16/2017
2017           scheduling meeting to           Corps regarding SIMAP         Emails among the Corps                                                          Voicemails to
               discuss comments from           modeling (RAR 12255)          and SRST to schedule a                                                          the Corps in
               technical documents and     •   11/9-14/2017 Email to         meeting, first set for                                                          response to
               reports (RAR 12252)             the Corps attaching draft     December 18 and then                                                            10/2/2017 letter
           •   11/9/2019 Email to DA           spill model and               January so that the Tribe                                                       (RAR 12238-
               scheduling meeting to           scheduling a time to give     could provide the                                                               39)
               review draft responses to       the Corps a spill model       requested information
                                                                             before the meeting
                                                                                        4
                                 Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 19 of 36


Corps                        Dakota Access (DA)            SRST                      CRST             OST   YST
   the tribal technical         presentation (RAR            (RAR 11261-63, 11983-
   reports (RAR 12253)          12241-50)                    85)
• 11/09-22/2017 Email        • 11/09-22/2017 Email
   chain with DA regarding      chain with DA regarding
   ERDC-EPW’s spill             ERDC-EPW’s spill
   model comments and           model comments and
   webinar scheduling           webinar scheduling
   (RAR 12006-12)               (RAR 12006-12)
• 11/17-22/2017 Email        • 11/14/2017 Email to
   chain with DA                Corps responding to
   discussing spill model       request for spill model
   presentation (RAR            inputs and assumptions
   12003-05)                    (RAR 12551)
• 11/09-22/2017 Email        • 11/17-22/2017 Email
   chain with DA about          chain with Corps
   spill model comments         discussing in-person
   and webinar scheduling       spill model presentation
   (RAR 12006-12012)            (RAR 12003-12005)
• 11/14/2017 Email to DA     • 11/17/2017 Email to the
   requesting spill model       Corps attaching the
   inputs and assumptions       “Integrity Management
   (RAR 12551)                  Plan Pipeline and
• 11/27/2017 Letters to         associated documents”
   SRST (RAR 11997-98),         (RAR 12015-237)
   CRST (RAR 11995-96)
   and OST (RAR 11999)
   requesting materials by
   12/20/2017 to maintain
   remand schedule (RAR
   11997-98)
• 11/27/2017 Letter
   responding to YST’s
   9/29/2017 letter and
   requesting information
   (RAR 11993-94)
                                                                       5
                                              Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 20 of 36


           Corps                        Dakota Access (DA)           SRST                             CRST                         OST                     YST
           • 11/27-12/22/2018 Emails
              among the Corps and
              SRST to schedule a
              meeting, first set for
              December 18 and then
              January so that the Tribe
              could provide the
              requested information
              before the meeting (RAR
              11261-63, 11983-85)

December   •   12/1/2017 Status Report    •   12/07-12/2017 Email     •   12/18/2018 Letter to the    •   12/18/2017 Letter to      •   12/20/2017 49-      •   12/6/2017
2017           re Remand (D.E. 302)           chain with Corps            Corps requesting                the Corps stating it will     page letter to          Response to
           •   12/7/2017 Email to DA          discussing water intake     technical information           make no submission            Corps regarding         Corps Status
               transmitting agenda for        (RAR 11975-78)              and stating it needs to         before 1/30/2018, and         DAPL (RAR               Update (D.E.
               12/7 meeting regarding     •   12/8/2017 Email from        meet with the Corps             requesting additional         11555-11603)            305), stating
               remand (RAR 11981-82)          DA to the Corps, SRST,      before it responds to the       information and           •   12/20/2019 Emails       three letters
           •   12/7-12/2017 Email             and CRST to schedule        Corps’ requests (RAR            cooperating agency            among the Corps         from the Corps
               chain with DA                  an emergency response       11958-60)                       status (RAR 11961-62)         and OST                 were addressed
               discussing water intake        planning meeting in                                                                       confirming receipt      to OST
               (RAR 11975-78)                 December or January,                                                                      of December 20      •   12/12/2017
           •   12/12/2017 Email to DA         and attaching draft                                                                       Letter to the Corps     Letter
               stating Ft Yates Intake        Geographic Response                                                                       (RAR 11376-426)         responding to
               has been taken off-line        Plan (GRP) (RAR                                                                                                   Corps’ prior
               (RAR 3072)                     11252)                                                                                                            letters
           •   12/14/2017 Corps Reply     •   12/15/2017 Email to the                                                                                           complaining
               to YST Response to             Corps confirming                                                                                                  that they are
               Status Report (D.E. 306)       delivery of technical                                                                                             addressed to the
           •   12/18/2019 Email to DA         documents (RAR 11955-                                                                                             wrong tribe, and
               regarding Comment              57)                                                                                                               thus the Tribe
               Response Documents         •   12/15-18/2017 Emails to                                                                                           cannot respond
               (RAR 11953-54)                 Corps regarding                                                                                                   (RAR 11950-
           •   12/18/2017 Email to DA         submission of                                                                                                     52)
               requesting documents           documents related to
                                              analysis of technical
                                                                                     6
                                  Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 21 of 36


Corps                         Dakota Access (DA)            SRST               CRST                    OST   YST
   related to analysis of        information (RAR
   technical information         11955-57)
   (RAR 11955)                • 12/18/2017 Email to
• 12/19-1/16/2018 Email          Corps responding to
   chain with DA regarding       email about Comment
   Spill Model Results           Response Documents
   presentation                  (RAR 11953)
   (RAR10878-82)              • 12/19/2017 Email to the
• 12/20/2017 Emails              Corps confirming
   among the Corps and           delivery of
   OST confirming receipt        “Environmental Justice
   of December 20 Letter to      Discussion” and noting
   the Corps (RAR 11376-         Spill Model Report will
   11426)                        be sent separately, and
• 12/20/2018 Emails to           the Downstream
   DA regarding downloads        Receptor Report will be
   and Draft Environmental       sent within the next day
   Justice track changes         (RAR 11605)
   (RAR 11427-44)             • 12/19/2019 Email to the
                                 Corps regarding
                                 distribution of Spill
                                 Model Report before a
                                 planned January 16
                                 meeting (RAR 11604;
                                 RAR 11606-949)
                              • 12/19/2017 Email to
                                 Corps regarding
                                 technical review of
                                 document and Spill
                                 Model Report (RAR
                                 11604)
                              • 12/20/2018 Emails to
                                 Corps regarding
                                 downloads and Draft
                                 Environmental Justice
                                                                   7
                                            Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 22 of 36


          Corps                         Dakota Access (DA)         SRST                         CRST                          OST   YST
                                           track changes (RAR
                                           11427-44)
                                        • 12/20/2017 Email to the
                                           Corps submitting
                                           comment response tables
                                           (RAR 11445-554)
                                        • 12/20/2017 Follow-up
                                           email from DA to the
                                           Corps, SRST, and CRST
                                           to set up an emergency
                                           response meeting, and
                                           soliciting comments on
                                           the GRP from the Tribes
                                           (RAR 11253-54)
                                        • 12/22/2017 Email to
                                           Corps confirming Draft
                                           Downstream Receptor
                                           Report has been
                                           uploaded (RAR 11267)
                                        • 12/29/2017 DA First Bi-
                                           Monthly Status Report
                                           (D.E. 315)
                                        • 12/31/2017 Follow-up
                                           email from DA to the
                                           Corps, SRST, and CRST
                                           offering January 10-12
                                           as meeting dates that
                                           work for the Corps and
                                           DA (RAR 11252)

January   •   1/2/2018 Email from the   •   1/11/2018 Emergency   •   1/4/2018 Letter to DA     •   1/30/2018 Letter to the         •   1/2/2018
2018          Corps noting SRST’s           response planning         tentatively agreeing to       Corps indicating that               Surreply on
              request for separate          meeting between the       meet in February on           CRST will need “until               Corps Status
              January 10 meeting and        Corps and DA in           SRST reservation for          the end of February                 Report (D.E.
              stating Corps will meet                                 response planning, and        2018” to submit                     316) [also filed
                                                                                  8
                                   Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 23 of 36


Corps                          Dakota Access (DA)            SRST                         CRST                   OST   YST
   once Tribe provides            Bismarck (RAR 9532-          requesting technical         remand information           same at D.E.
   requested information          34)                          information (RAR             (RAR 10350-51)               309, 314-1]
   (RAR 11251)                 • 1/16/2018 Email to            11249-50)                                               • 1/30/2018
• 1/3-4/2018 Emails to DA         Corps confirming there     • 1/4/2018 Letter to the                                    Letter to the
   discussing Emergency           have not been changes to     Corps regarding                                           Corps
   planning meeting (RAR          IMP (RAR 10876)              consultation (RAR                                         indicating Tribe
   11229-31)                   • 1/22/2019 Email to            11224-28)                                                 is “currently in
• 1/4-5/2018 Email chain          Corps regarding 1/24-      • 1/18/2018 Emails                                          the process of
   among the Corps, DA,           1/25 comment review          among the Corps and                                       gathering
   SRST, and CRST                 meeting agenda (RAR          SRST in which the                                         information”
   arranging for a January        10399)                       Corps plans to attend                                     (RAR 10307-
   emergency response          • 1/23/2018 Email to            meeting with SRST and                                     14)
   planning meeting;              Corps responding to          FWS on January 24, and
   neither Tribe attended         request to address           looks forward to seeing
   (RAR 9533-36)                  missing comment (RAR         SRST at a conference in
• 1/4/2018-2/7/2018               10359; 10362-77)             Bismarck on January 30
   Emails among the Corps,     • 1/24/2018 Email to            (RAR 10417-18)
   DA, SRST, and CRST             Corps responding to        • 1/19/2018-2/7/2018
   scheduling February            request for response to      Email chain among the
   meeting; as of 1/26/2018,      comment (RAR 10356)          Corps, SRST, and Fish
   neither Tribe had replied   • 1/24/2018 Email to            and Wildlife Service
   with their availability        Corps setting up follow-     (FWS) arranging
   (RAR 9529-36)                  up meeting to 1/24           meeting about Missouri
• 1/8/2018-1/16/2018              meeting (RAR 10358)          River Recovery
   Emails to DA regarding                                      Management Plan (RAR
   Downstream Receptor                                         9117-25)
   Report comments and                                       • 1/29-30/2018 Email
   asking about changes to                                     string re Corps’ request
   IMP (RAR 10876-77)                                          for SRST Chairman’s
• 1/18/2018 Emails among                                       current email address
   the Corps and SRST in                                       (RAR 10342)
   which the Corps plans to
   attend meeting with
   SRST and FWS on
   January 24, and looks
                                                                          9
                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 24 of 36


Corps                       Dakota Access (DA)     SRST                     CRST                    OST   YST
   forward to seeing SRST
   at a conference in
   Bismarck on January 30
   (RAR 10417-18)
• 1/19/2018-2/7/2018
   Email chain among the
   Corps, SRST, and FWS
   arranging meeting about
   Missouri River Recovery
   Management Plan (RAR
   9117-25)
• 1/22-1/23/2018 Email to
   DA sending agenda and
   current comment report
   for 1/24-1/25 comment
   review meeting and
   asking for DA to address
   missing comment (RAR
   10359-61; 10401-15)
• 1/24/2018 Emails to DA
   requesting response to
   comment (RAR10356-
   57)
• 1/25/2018-2/5/2018
   Emails to DA regarding
   NRDA information and
   Downstream Receptor
   Report. (RAR 9508-10)
• 1/25/2018 Email to DA
   sending Corps emails
   discussing CEQ
   regulations (RAR 10354-
   55)
• 1/29/2018-1/30/2018
   Email string re Corps’
                                                               10
                                             Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 25 of 36


           Corps                       Dakota Access (DA)               SRST                         CRST                           OST   YST
              request for SRST
              Chairman’s current email
              address (RAR 10342)
           • 1/29/2018 Letter from
              the Corps to SRST
              noting cancelled January
              24 meeting due to
              government shutdown,
              and referencing a
              January 30 meeting
              (RAR 10352)
           • 1/31/2018 Email to DA
              transmitting agenda for
              2/1/2018 meeting on
              Remand Decision (RAR
              10337-38)

February   •   2/1/2018 Remand Status    •   2/5/2018 Email             •   2/2/2018 Letter inviting •    2/7/2018 Response to
2018           Report (D.E. 326)             regarding Downstream           DA to SRST reservation        Corps’ 2/1/2018 Status
           •   2/2/2018 Email to DA          Receptor Report and            for February 8 meeting        Report (D.E. 326) &
               transmitting photos for       NRDA information               (RAR 8479, 8487)              Request for
               comment (RAR 10324-           (RAR 9508)                 •   2/8/2018 Letter hand-         Meaningful
               33)                       •   2/4-6/2018 Emails to           delivered to DA stating       Consultation (D.E.
           •   2/6/2018 Email to DA          Corps transmitting draft       SRST will not                 327)
               about updated RPS             Remand Document and            participate in February 8 •   2/8/2018 Meeting
               Technical Report (RAR         Appendices A-C (RAR            meeting (RAR 8731-34)         among the Corps, DA,
               9112-13)                      9153-258; RAR 10097-       •   2/8/2018 Meeting              SRST, and CRST;
           •   2/6/2018 Email to DA          202)                           among the Corps, DA,          SRST and CRST stated
               about review of Draft     •   2/4-6/2018 Emails to           SRST, and CRST; SRST          in person they would
               Remand Document               Corps regarding review         and CRST stated in            not participate (RAR
               (RAR 9262)                    of Draft Remand                person they would not         8736-38, RAR 8735-
           •   2/7/2018 Email to DA          Document (RAR 9262-            participate (RAR 8736-        40)
               transmitting agenda for       9263)                          38, RAR 8735-40)          •   2/8/2018 Two letters to
               meeting about comments    •   2/5/2018 Email             •   2/23-26/2018 emails,          the Corps (dated
               (RAR 9106-09)                 confirming receipt of          initiated by the Corps,       2/7/2018, but hand
                                                                                       11
                                   Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 26 of 36


Corps                          Dakota Access (DA)             SRST                      CRST                    OST   YST
• 2/7/2018 Email to DA            NRDA information and          with SRST and the         delivered 2/8/2018)
   stating Downstream             incorporation into            Corps about scheduling    requesting a meeting
   Receptor Report has            Downstream Receptor           a meeting on the          on 2/8/2018 in South
   been received and              Report (RAR 9508)             “Remand [I]ssues”         Dakota (RAR 8727-30;
   requesting back checks      • 2/7/2018 Email to Corps        (RAR 6602-03)             see also RAR 8729,
   (RAR 9126)                     confirming receipt of       • 2/24-3/1/2018 Emails,     RAR 8735-40)
• 2/8/2018 Meeting among          email transmitting            initiated by DA, among  • 2/24-3/1/2018 Emails,
   the Corps, DA, SRST,           agenda for meeting            the Corps, DA, SRST,      initiated by DA,
   and CRST; SRST and             about comments (RAR           and CRST scheduling       among the Corps, DA,
   CRST stated in person          9104)                         emergency response        SRST, and CRST
   that they would not         • 2/7/2018 Email to Corps        planning meeting; CRST    scheduling emergency
   participate (RAR 8736-         discussing RPS Spill          did not contribute (RAR   response planning
   38, RAR 8735-40)               Model Report and              6565-77)                  meeting; CRST did not
• 2/8/2018 Emails to DA           transmitting spreadsheet    • 2/28/2018 Meeting with    contribute (RAR 6565-
   arranging call to discuss      of RPS Spill Model            the Corps, USFWS, and     77)
   Spill Plan Meeting and         Report comments (RAR          SRST regarding
   reminder about back            9112-16)                      “Missouri River
   checks (RAR 9092-93)        • 2/8/2018 Email to Corps        Recovery Management
• 2/13/2018 Emails to DA          arranging call to discuss     Plan” (RAR 9124-25)
   asking for ETP letter and      Spill Plan Meeting          • 2/28/2018 Letter to DA
   question about                 (RAR 9092)                    suggesting emergency
   documents at meetings       • 2/14/2018 Email to             response planning
   (RAR 8453-54)                  Corps transmitting            meeting on SRST
• 2/22-28/2018 Email              documents being               reservation on March 7
   chain between attorneys        reviewed for RPS Report       and requesting the GRP
   for Dakota Access and          or Downstream Receptor        (RAR 6588-89)
   Corps coordinating             Report (RAR 8431-52)
   responses (RAR 6376-        • 2/13/2018 Email to
   80)                            Corps transmitting letter
• 2/23/2018 Letter to             requested and also
   SRST responding to             attaching email (RAR
   prior correspondence and       8479-87)
   attaching the current       • 2/14/2018 Email to
   draft GRP it was               Corps responding to
   prepared to share at the       emails about ETP letter
                                                                         12
                                 Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 27 of 36


Corps                        Dakota Access (DA)           SRST                CRST                    OST   YST
   February 8 meeting           and documents at
   (RAR 6594; 6642-6886)        meetings (RAR 8453)
• 2/23/2018 Letter to        • 2/24-3/1/2018 Emails,
   CRST regarding prior         initiated by DA, among
   correspondence, and          the Corps, DA, SRST,
   attaching the current        and CRST scheduling
   draft GRP it was             emergency response
   prepared to share at the     planning meeting; CRST
   February 8 meeting           did not contribute (RAR
   (RAR 7132-7376)              6565-77)
• 2/23/2018 Letter to OST • 2/28/2018 DA Second
   attaching the current        Bi-Monthly Status
   GRP and reporting that       Report (D.E. 334)
   the Corps is still
   reviewing the spill model
   (RAR 6887-7131)
• 2/23-26/2018 Emails,
   initiated by the Corps,
   with SRST and the Corps
   about scheduling a
   meeting on the “Remand
   [I]ssues” (RAR 6602-03)
• 2/24-3/1/2018 Emails,
   initiated by DA, among
   the Corps, DA, SRST,
   and CRST scheduling
   emergency response
   planning meeting; CRST
   did not contribute (RAR
   6565-77)
• 2/28/2018 Meeting with
   the Corps, USFWS, and
   SRST regarding
   “Missouri River

                                                                 13
                                        Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 28 of 36


        Corps                       Dakota Access (DA)            SRST                              CRST                         OST   YST
           Recovery Management
           Plan” (RAR 9124-25)

March   •   3/5/2018 Letter to SRST •   3/7/2018 Meeting with      •   3/5/2018 SRST submits        •   3/6/2018 Letter to DA          •   3/7/2018 Letter
2018        providing draft Facility    the Corps and DA;              oil spill impact report to       declining to attend                responding to
            Response Plan and other     SRST and CRST were             the Corps via letter             March 7 meeting,                   the Corps’
            information (RAR 6436-      invited but did not attend     dated 2/21/2018 (RAR             requesting to meet                 “undated” letter
            6564)                                                      6433, 7451-7774)                 once DA has provided               from 10/5/2017,
        •   3/7/2018 Meeting with                                 •    3/7/2018 Meeting with            various technical data             attaching the
            the Corps and DA; SRST                                     the Corps and DA;                (RAR 6431-32)                      Tribe’s
            and CRST were invited                                      SRST and CRST were           •   3/7/2018 Meeting with              consultation
            but did not attend                                         invited but did not              the Corps and DA;                  protocols and
        •   3/13-23/2018 Emails and                                    attend                           SRST and CRST were                 advising that
            calls among the Corps                                 •    3/7/2018 Email of letter         invited but did not                YST “continues
            and SRST about March                                       to the Corps (dated              attend                             to gather the
            26 meeting logistics                                       March 6) attaching           •   3/26/2018 Meeting                  requested
            (RAR 5847, 5850-54,                                        Resolution Regarding             between the Corps and              information.”
            6372-73)                                                   Planning Meetings                SRST “to discuss the               (RAR 6412-18)
        •   3/14/2018 Letter to                                        (RAR6385-96)                     Remand issues,” which
            SRST enclosing the draft                              •    3/7/2018 Emails among            CRST chose not to
            GRP the Tribe would                                        the Corps and SRST               attend (RAR 4129,
            have received had it                                       arranging time to meet           4133)
            attended the March 7                                       (RAR 6398-99, 6406,
            meeting (RAR 5893)                                         6408)
        •   3/14/2018 Letter to                                   •    3/13-23/2018 Emails
            CRST enclosing the draft                                   and calls among the
            GRP the Tribe would                                        Corps and SRST about
            have received had it                                       March 26 meeting
            attended the March 7                                       logistics (RAR 5847,
            meeting (RAR 5894)                                         5850-54, 6372-73)
        •   3/16/2018 Notice re                                   •    3/15/2018 Email to the
            Remand Schedule (D.E.                                      Corps submitting
            338 at 1-2): “As a result                                  environmental justice
            of difficulties in                                         analysis (RAR 5855-91)
            obtaining requested
                                                                                  14
                                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 29 of 36


             Corps                         Dakota Access (DA)              SRST                         CRST                            OST                      YST
                information from the                                       • 3/26/2018 Meeting
                Plaintiff Tribes in a                                        between the Corps and
                timely manner, the Corps                                     SRST “to discuss the
                no longer believes it will                                   Remand issues,” which
                be able to complete the                                      CRST chose not to
                remand by April 2,                                           attend (RAR 4129,
                2018.”                                                       4133); at the meeting,
             • 3/26/2018 Meeting                                             SRST gave the Corps a
                between the Corps and                                        package of information
                SRST “to discuss the                                         (RAR 3365-68, 4111-
                Remand issues,” which                                        25), including a list of
                CRST chose not to                                            50 questions it provided
                attend (RAR 4129, 4133)                                      during pre-remand
             • 3/30/2018 Letters to                                          consultation
                SRST (RAR 5803),                                             (USACE_ESMT 556-
                CRST (RAR 5801), YST                                         59)
                (RAR 5802), and OST
                (RAR 5800) setting an
                April 20, 2018 deadline
                for further submissions.

April 2018   •   4/2/2018 Status Report re •   4/2/2018 DA filed GRP                                    •   4/10-12/2018 Email          •   4/6/2018 Letter to   •   4/20/2018
                 Remand (D.E. 348):            with Court (D.E. 346 &                                       chain between the               Corps confirming         Letter to the
                 Received significant          346-1)                                                       Corps and CRST                  receipt of GRP,          Corps attaching
                 information from ETP      •   4/2/2018 DA provided                                         coordinating meeting            Emergency                Tribal
                 and ongoing discussions       easement condition                                           (RAR 4135)                      Response Action          consultation
                 to develop analyses of 3      compliance report from                                   •   4/20/2018 Submits               Plan (“ERAP”),           protocols and an
                 remand issues. Set April      third-party auditor (D.E.                                    remand information,             and FRP on               affidavit about
                 20, 2018 as the deadline      347, -1, -2)                                                 including a March               3/31/2018 and            hunting and
                 for tribal submissions,   •   4/19/2018 Emails to                                          2005 report, a                  requesting a             fishing
                 expects to provide an         Corps transmitting SRST                                      February 2017                   consultation             practices;
                 ETA for completing the        Impact Document,                                             declaration filed in this       meeting on               asking for a 2-
                 remand by May 2, 2018         Appendices and                                               case (D.E. 99-4), and           4/18/2018 in             week extension
             •   4/6-10/2018 Emails            Environmental Justice                                        two brief declarations          Rapid City, SD           to submit
                 among the Corps and                                                                                                        (RAR 4906-07)            additional
                                                                                        15
                                             Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 30 of 36


           Corps                         Dakota Access (DA)            SRST                       CRST                        OST                    YST
              OST scheduling June 1         document (RAR 3699-                                     dated April 20, 2018      • 4/6-10/2018            information;
              consultation meeting          4098)                                                   (RAR 2005-246)              Emails among the       and inviting the
              (RAR 4903-04)              • 4/30/2018 DA Third Bi-                                                               Corps and OST          Corps to a
           • 4/10-4/12/2018 Email           Monthly Status Report                                                               scheduling June 1      5/31/2018
              chain between the Corps       (D.E. 353)                                                                          consultation           “preconsultation
              and CRST coordinating                                                                                             meeting (RAR           meeting” (RAR
              meeting (RAR 4135)                                                                                                4903-04)               2247-56)
           • 4/11/2018 Email to DA                                                                                            • 4/20/2018            • 4/20-8/27/2018
              discussing review of                                                                                              Provides a report      Email chain
              SRST information and                                                                                              to the Corps           with Corps
              transmitting SRST                                                                                                 critiquing the         discussing
              information (RAR 4138-                                                                                            project plans          consultation
              4497)                                                                                                             (GRP, FRP,             protocols (RAR
           • 4/12-20/2018 Emails                                                                                                ERAP) and              17092-100)
              from Corps to YST                                                                                                 confirming a
              seeking to scheduling                                                                                             6/1/2018 meeting
              meeting; no response                                                                                              with the Corps
              from YST (RAR 3438-                                                                                               (RAR 3427-37)
              39, 4099, 4109)
           • 4/19/2018 Email to
              Dakota Access regarding
              meeting about SRST
              information and
              transmitting agenda
              (RAR 4103-04)
           • 4/23/2018 Email to DA
              transmitting
              supplemental
              information from OST
              and YST (RAR 3372-82)

May 2018   •   5/2/2018 Remand Status    •   5/14/2018 Email to        •   5/1/2018 SRST passes   •   5/3-9/2018              •   5/10-31/2018       •   5/21/2018
               Report (D.E. 355 at 2)        Corps regarding sending       resolution regarding       Correspondence              Emails among the       Email to the
               (reporting the Corps is       SRST questions before         remand (RAR 3152-56)       reflecting the Corps’       Corps and OST          Corps advising
               “scheduled to meet with       meeting with                                             attempts to confirm         regarding              that YST’s Vice
                                                                                   16
                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 31 of 36


Corps                        Dakota Access (DA)    SRST                        CRST                    OST                   YST
   each Tribe by June 1”        Commander (RAR     • 5/3/2018 Email from the     details for May 30      consultation          Chairman will
   and will provide a           3340)                Corps requesting call       meeting with CRST       meeting logistics     be observing the
   specific date to complete                         with SRST, and call,        (RAR 3353-54, 3358-     (RAR 3178-88,         May 22 meeting
   the remand by June 8,                             about May 22 meeting        59; see also RAR        3210-13, 3293-95,     between the
   2018)                                             logistics (RAR 3360-61)     3346, 3349)             3345)                 Corps and
• 5/3-9/2018                                       • 5/8-11/2018 Emails        • 5/29/2018 Meeting                             SRST, but that
   Correspondence                                    among the Corps and         with the Corps and                            he is not
   reflecting the Corps’                             SRST discussing May         CRST (RAR 1172-                               authorized to
   attempts to confirm                               22 meeting agenda           1236, 3278-85)                                consult, and
   details for May 30                                (RAR 3342-44)                                                             attaching the
   meeting with CRST                               • 5/16/2018 Letter to the                                                   Tribes’
   (RAR 3353-34, 3358-59;                            Corps requesting a site                                                   protocols (RAR
   see also RAR 3346,                                visit to Lake Oahe                                                        3303-09)
   3349)                                             during May 22 meeting                                                   • 5/30/2018
• 5/3/2018 Email from the                            (RAR 3332)                                                                Letter to the
   Corps requesting call                           • 5/22/2018 Meeting with                                                    Corps seeking
   with SRST, and call,                              the Corps and SRST                                                        confirmation
   about May 22 meeting                              (RAR 3297-302, 3311);                                                     that the
   logistics (RAR 3360-61)                           SRST invited YST to                                                       5/31/2018
• 5/8-11/2018 Emails                                 observe, but YST did                                                      meeting “is not
   among the Corps and                               not attend (RAR 3297,                                                     consultation”
   SRST discussing May 22                            3303-09)                                                                  (RAR 3202-04)
   meeting agenda (RAR                             • 5/25/2019 Letter to the                                                 • 5/31/2018
   3342-44, 3347-48, 3357)                           Corps following up on                                                     Meeting with
• 5/14/2018 Email to                                 May 22 meeting (RAR                                                       the Corps (RAR
   Dakota Access                                     3286-89)                                                                  3094; RAR
   requesting SRST                                                                                                             3035-39)
   questions prior to
   meeting with
   Commander (RAR 3341)
• 5/18/2018 Email to
   SRST requesting a call
   about proposed site visit
   (RAR 3331)

                                                               17
                                                  Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 32 of 36


            Corps                       Dakota Access (DA)                  SRST               CRST                    OST                      YST
            • 5/22/2018 Meeting with
               the Corps and SRST
               (RAR 3297-3302, 3311)
            • 5/29/2018 Meeting with
               the Corps and CRST
               (RAR 1172-1236, 3278-
               85)
            • 5/30/2018 Letter to YST
               acknowledging receipt of
               YST’s letter (RAR 3207)
            • 5/31/2018 Meeting with
               the Corps (RAR 3094;
               RAR 3035-39)

June 2018   •   6/1/2018 Meeting with         •   6/20/2018 Email to                                                   •   6/1/2018 Meeting     •   6/5/2018 Letter
                OST in Rapid City, SD             Corps with Remand                                                        with the Corps           to the Corps
                (RAR 3173-77)                     Package text attached                                                    (RAR 3172, RAR           following up on
            •   6/5-13/2018 Emails                (RAR 2551-52)                                                            3173-77), where it       5/31/2018
                among the Corps and           •   6/20/2018 Email to                                                       gave presentations       meeting and
                OST concerning OST’s              Corps with Remand                                                        about emergency          asking for
                emergency point of                Package attached for                                                     response planning        information
                contact (RAR 3084-87,             review (RAR 2945-                                                        (RAR 3123-58)            including the
                3107-09)                          3000)                                                                    and the remand           spill model and
            •   6/8/2018 Remand Status        •   6/20/2018 Email to                                                       (RAR 3159-71)            underlying data
                Report (D.E. 357 at 2)            Corps transmitting                                                   •   6/5-13/2018              (RAR 3115)
                stating the Corps “plans          Appendix C – Table C-                                                    Emails among the
                to finish its consideration       4: Comment and                                                           Corps and OST
                and analysis of the               Response for Documents                                                   concerning OST’s
                information submitted by          Received After to                                                        emergency point
                the Tribes and consider           Easement Agreement                                                       of contact (RAR
                issues identified at the          Date of February 8 2017                                                  3084-87, 3107-09)
                meetings with the                 (RAR 3001-3006)
                Tribes,” and “expects to      •   6/20/2018 Email to
                review all appropriate            Corps transmitting
                information and issue its
                                                                                   18
                                Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 33 of 36


Corps                        Dakota Access (DA)          SRST                CRST                    OST   YST
   decision on the remand       Appendix C- Table C-5:
   issues no later than         Comment and Response
   August 10, 2018.”            for Documents in Spring
• 6/12/2018 Email with          2018 (RAR 3007-15);
   DA regarding spill        • 6/20/2018 Email to
   modeling question (RAR       Corps transmitting
   3091-92)                     Appendix C - Table C-3:
• 6/12-13/2018 Emails           Comment and Response
   with DA regarding Ft         for Documents Received
   Yates water intake (RAR      Prior to Easement
   3070-71)                     Agreement date of
• 6/13/2018 Email to YST        February 8, 2017 (RAR
   attorney seeking             3016-30)
   previously-requested      • 6/20/2018 Email to
   emergency points of          Corps with link to
   contact (RAR 1165)           download documents
• 6/13/2018 Email to DA         that were ready to print
   regarding agricultural       (RAR 3031-33)
   intake (RAR 3076)         • 6/21/2018 Email to
• 6/21/2018 Email to DA         Corps regarding Remand
   confirming download of       Report, appendices, and
   Remand Package,              Downstream Receptor
   appendices, and              Report available for
   Downstream Receptor          download (RAR 2545-
   Report (RAR 2545)            46)
• 6/21/2018 Email to DA      • 6/21/2018 Emails to
   forwarding Corps’            Corps with Appendix C -
   question about whether       Tables 3, 4, and 5,
   Environmental Justice        attached (RAR 2618-77)
   discussed in the route    • 6/29/2018 DA Fourth
   alternative                  Bi-Monthly Status
• 6/21/2018 Email to DA         Report re Pipeline
   regarding SCRWD water        Conditions at Lake Oahe
   intake (RAR 2551)            (D.E. 358)

                                                                19
                                               Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 34 of 36


            Corps                          Dakota Access (DA)            SRST                          CRST         OST   YST
            • 6/21/2018 Email to DA
               about chronology of
               events in Remand
               Package text (RAR
               2553)

July 2018   •   7/12/2018 Follow-up                                      •   7/23/2018 Letter to the                      •   7/16/2018
                email to YST attorney,                                       Corps (dated 7/6/2018                            Email response
                marked high priority,                                        and postmarked                                   to the Corps
                seeking emergency point                                      7/19/2018) providing                             providing
                of contact information                                       information (RAR 1070-                           emergency
                (RAR 1164)                                                   158)                                             points of
            •   7/17/2018 Email                                                                                               contact for YST
                response to YST seeking                                                                                       (RAR 1164)
                24/7 phone number for                                                                                     •   7/17/2018
                emergencies (RAR 1163)                                                                                        Email response
                                                                                                                              clarifying
                                                                                                                              emergency
                                                                                                                              points of
                                                                                                                              contact for YST
                                                                                                                              (RAR 1163)
August      •   8/1/2018 Email to DA       •   8/1/2018 Email to Corps
2018            asking questions               addressing why one-
                regarding PHMSA data           mile-wide buffers
                (RAR 989)                      chosen with document
            •   8/1/2018 Email to DA           and graphics attached
                regarding questions from       responding to Corps’
                headquarters (RAR 424-         questions (RAR 899-
                25)                            986)
            •   8/3/2018 Letter to YST     •   8/1/2018 Email to Corps
                responding to prior            replying to questions
                letters (RAR 559-61)           from headquarters (RAR
            •   8/3/2018 Email to DA           423-24)
                asking about               •   8/2/2018 Email
                                               responding to Corps
                                                                                      20
                                   Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 35 of 36


Corps                          Dakota Access (DA)           SRST                CRST                    OST   YST
   confidentiality of items       questions regarding
   to be included in the          PHMSA data (RAR 733-
   administrative record          40)
   (RAR 423)                   • 8/3/2018 Email to Corps
• 8/7/2018 Remand Status          regarding possible
   Report (D.E. 361)              clarification to
   notifying the Court it         Environmental Justice
   needed until August 31,        section (RAR 562-66)
   2018 to complete the        • 8/8/2018 Email
   remand process because         responding to Corps
   it received new                email about
   information from SRST          confidentiality of record
   and ETP in late July and       materials (RAR 422)
   August.                     • 8/6/2018 Emails to
• 8/9/2018 Email to DA            Corps with revisions to
   with additional questions      Environmental Justice
   regarding PHMSA data           section and discussing
   (RAR 323-24)                   possibility of further
• 8/9/2018 Email to DA            edits (RAR 562-63)
   confirming receipt of       • 8/6/2018 Email to Corps
   final Lake Oahe Caliper        with redline version of
   Field Study Report (RAR        Environmental Justice
   422)                           section attached and
• 8/10/2018 Email to DA           discussing looking into
   discussing revisions to        redactions (RAR 650-
   highly controversial           731)
   section and responses to    • 8/9-13/2018 Emails
   comments (RAR 328-29)          between Corps and DA
• 8/29/2018 Email to DA           discussing PHMSA
   requesting additional          questions
   documents (RAR 297)         • 8/9/2018 Email to Corps
• 8/31/2018 Remand                requesting information
   Status Report (D.E. 362        about materials
   at 1) stating that “the        submitted by SRST
   remand is now complete”        (RAR 432)
                                                                   21
                                 Case 1:16-cv-01534-JEB Document 456-1 Filed 10/09/19 Page 36 of 36


Corps                        Dakota Access (DA)            SRST               CRST                    OST   YST
   and attaching a copy of   • 8/16/2018 Email to
   the Corps’ remand            Corps responding to
   Memorandum for the           additional questions
   Record (D.E. 362-1).         regarding PHMSA data
   The Corps stated its         (RAR 316-21)
   Remand analysis and the   • 8/29/2018 Emails
   RAR would be released        between Corps and DA
   after undergoing a           discussing requested
   confidentiality review.      additional evidence and
                                clarifying use of terms
                                DAPL Crossing and
                                Directional Drill (RAR
                                298-300)
                             • 8/29/2018 Emails
                                between Corps and DA
                                discussing Corps request
                                for documents and
                                clarifying what site-
                                specific data indicates
                                that the pipeline is
                                located away from a
                                landslide threat area
                                (RAR 293-96)
                             • 8/29-30/2018 Emails
                                between DA and Corps
                                regarding final
                                Environmental Justice
                                diagrams (RAR 281-82)




                                                                  22
